Exhibit 10.23

 

CONFIDENTIAL TREATMENT MATERIAL

 

 

CONFIDENTIAL TREATMENT REQUESTED:    Information for which confidential
treatment has been requested is omitted and is noted with asterisks.  An
unredacted version of this document has been filed separately with the
Securities and Exchange Commission (the “Commission”).

 

GLOBAL COLLABORATION AND LICENSE AGREEMENT

BY AND BETWEEN

MACROGENICS, INC.

AND

INCYTE CORPORATION

 

 



 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS


1

 

 

ARTICLE 2 GOVERNANCE


25

 

 

2.1

Joint Steering Committee.


25

2.2

Joint Development Committee.


26

2.3

Joint Manufacturing Committee


27

2.4

Joint Intellectual Property Committee


28

2.5

Commercialization Coordination Committee


29

2.6

Joint Committee Membership and Operations


29

2.7

Additional Subcommittees and Working Groups


31

2.8

Authority


32

2.9

Alliance Managers


32

2.10

Decision-Making Limitations


32

 

 

ARTICLE 3 LICENSES


33

 

 

3.1

License to Incyte


33

3.2

Sublicensing


34

3.3

Retained Rights


36

3.4

Freedom to Operate Licenses


37

3.5

No Implied Licenses


40

 

 

ARTICLE 4 DEVELOPMENT


40

 

 

4.1

Transition of Ongoing Clinical Study.


40

4.2

Incyte Development Responsibilities


41

4.3

MacroGenics Development Responsibilities


44

4.4

Global Development Plans


48

4.5

Delegation of Development Activities


49

4.6

Compliance with Law; Other Requirements


50

 

 

ARTICLE 5 REGULATORY RESPONSIBILITIES


51

 

 

5.1

Data Sharing: Licensed Compound


51

5.2

Data Sharing: Combination Regimens


52

5.3

Data Sharing Limitations


54

5.4

Right of Reference


55

5.5

Regulatory Documentation; Regulatory Communications


56

5.6

Adverse Event Reporting and Safety Data Exchange


59

5.7

Recalls and Voluntary Withdrawals


60

5.8

Labeling


61

5.9

Other Studies


62

 

 

ARTICLE 6 COMMERCIALIZATION


62

 

 

6.1

Commercialization Activities.


62

6.2

Pricing of Licensed Product


64

6.3

Pricing of Pipeline Assets


65





i

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

6.4

Transparency Reporting


65

 

 

ARTICLE 7 MANUFACTURING


65

 

 

7.1

Manufacturing Technology Transfer


65

7.2

General Clinical Supply Terms


67

7.3

General Commercial Supply Terms


71

7.4

Records; Audit Rights


73

7.5

Operation of MacroGenics Manufacturing Facilities


74

7.6

Quality Assurance


74

7.7

Compliance with Law


75

 

 

ARTICLE 8 CONSIDERATION


75

 

 

8.1

Upfront Payment


75

8.2

Milestone Payments


75

8.3

Royalty Obligations


78

8.4

Royalty Term


78

8.5

Royalty Rate Adjustments; Licensed Product Pricing


78

8.6

Manner of Royalty Payment


79

8.7

Monotherapy Development Sublicense Fees


80

8.8

Collaborator Sublicense Fees


80

8.9

Currency


80

8.10

Third Party Financial Obligations


80

8.11

Taxes


82

8.12

Audit


82

8.13

Manner of Payment


83

 

 

ARTICLE 9 INTELLECTUAL PROPERTY MATTERS


83

 

 

9.1

Inventorship; Ownership and Disclosure of Inventions


83

9.2

Prosecution of Patents


84

9.3

Infringement of Patents by Third Parties


89

9.4

Patent Term Extensions


92

9.5

Infringement of Third Party Rights in the Territory.


93

9.6

Patent Oppositions and Other Proceedings.


93

 

 

ARTICLE 10 REPRESENTATIONS, WARRANTIES AND COVENANTS


94

 

 

10.1

Mutual Representations, Warranties and Covenants


94

10.2

Additional Representations and Warranties of MacroGenics


95

10.3

Additional Representations and Warranties of Incyte


98

10.4

No Other Representations or Warranties


98

 

 

ARTICLE 11 CONFIDENTIALITY


99

 

 

11.1

Nondisclosure


99

11.2

Exceptions


99

11.3

Authorized Disclosure


100

11.4

Terms of this Agreement


101

11.5

Publicity


101





ii

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

11.6

Securities Filings


102

11.7

Relationship to Confidentiality Agreement


102

11.8

Equitable Relief


102

11.9

Publications


103

11.10

Additional Obligations Relating to Competing Antibodies


103

 

 

ARTICLE 12 TERM AND TERMINATION


104

 

 

12.1

Term


104

12.2

Unilateral Termination by Incyte


104

12.3

Termination for Material Breach


104

12.4

Termination by Incyte for Safety Reasons


105

12.5

Termination for Patent Challenge


105

12.6

Termination for Bankruptcy.


105

12.7

HSR Filing; Termination Upon HSR Denial


107

12.8

Effects of Termination


107

12.9

Effect of Termination for MacroGenics Breach or Bankruptcy


112

12.10

Remedies


114

12.11

Survival


114

 

 

ARTICLE 13 DISPUTE RESOLUTION


115

 

 

13.1

Dispute Resolution Mechanism


115

13.2

Resolution by Executive Officers


115

13.3

Provisional Remedies


115

 

 

ARTICLE 14 INDEMNIFICATION


115

 

 

14.1

Indemnification by Incyte


115

14.2

Indemnification by MacroGenics


116

14.3

Indemnification Procedures.


116

14.4

Insurance


117

14.5

Limitation of Liability


118

 

 

ARTICLE 15 MISCELLANEOUS


118

 

 

15.1

Notices


118

15.2

Governing Law


119

15.3

Change of Control.


119

15.4

Assignment


122

15.5

Designation of Affiliates


122

15.6

Relationship of the Parties


122

15.7

Force Majeure


122

15.8

Entire Agreement; Amendments


122

15.9

Severability


123

15.10

English Language


123

15.11

Waiver and Non-Exclusion of Remedies


123

15.12

Further Assurance


123

15.13

Headings


123

15.14

Standstill


124





iii

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

15.15

Construction


125

15.16

Third Party Beneficiaries


126

15.17

Counterparts


126

 





iv

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

LIST OF EXHIBITS

Exhibit A

‒

Licensed Patents

 

 

 

Exhibit B-1

‒

Incyte Global Development Plan

 

 

 

Exhibit B-2

‒

MacroGenics Global Development Plan

 

 

 

Exhibit C

‒

Existing Third Party Licenses

 

 

 

Exhibit D

‒

Form of Press Release

 

 

 

Exhibit E

‒

Ongoing Clinical Study Activities

 

 

 

Exhibit F

‒

Shared Prosecution Expense Countries

 

 

 

Exhibit G

‒

[**]

 

 

 

Exhibit H

‒

[**]

 

 

 

 

 



v

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

GLOBAL COLLABORATION AND LICENSE AGREEMENT

This GLOBAL COLLABORATION AND LICENSE AGREEMENT (“Agreement”) is entered into as
of October 24, 2017 (the “Execution Date”), by and between INCYTE CORPORATION, a
Delaware corporation, having its principal place of business at 1801 Augustine
Cut-Off, Wilmington, DE 19803 (hereinafter “Incyte”), and MACROGENICS, INC., a
Delaware corporation, having its principal place of business at 9704 Medical
Center Drive, Rockville, MD 20850 (“MacroGenics”). Incyte and MacroGenics are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

WHEREAS, MacroGenics has discovered and is developing the Licensed Compound (as
defined below), coded by MacroGenics as “MGA012”, for various human therapeutic
uses;

WHEREAS, Incyte desires to obtain certain rights to Develop, Manufacture, and
Commercialize the Licensed Compound and products and treatment regimens
incorporating the Licensed Compound, all in accordance with the terms and
conditions of this Agreement;  and

WHEREAS, MacroGenics is willing to grant such rights, retaining certain rights
for itself, all in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the premises and
conditions set forth herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1       “Acquirer” means any Third Party that is a party to any Change of
Control transaction and any of such Third Party’s Affiliates.

1.2       “Affiliate” means, with respect to a particular Person, a person,
corporation, partnership, or other entity that controls, is controlled by, or is
under common control with such first Person. For the purposes of this
definition, (a) the word “control” (including, with correlative meaning, the
term “controlled by”) means the actual power, either directly or indirectly
through one or more intermediaries, to direct or cause the direction of the
management and policies of a Person, whether by the ownership of fifty percent
(50%) or more of the voting stock of such entity, or by contract or otherwise;
and (b) the term “common control” includes ownership, directly, or indirectly,
beneficially or legally, of outstanding voting securities or capital stock by
the same Person or Persons.

1.3       “Agreement” has the meaning set forth in the Preamble, and means this
Agreement as in effect from time-to-time, including all Schedules, Exhibits, and
other attachments hereto.

1.4       “Alliance Manager” means the person appointed by each Party from
within their respective organization to coordinate and facilitate the
communication, interaction and cooperation of the Parties pursuant to this
Agreement.





1

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.5       “Ancillary Therapy”  means an approved (including a standard of care)
therapy. For clarity, Ancillary Therapy excludes all therapies that have not
received Regulatory Approval.

1.6       “Applicable Law” means all applicable statutes, ordinances,
regulations, directives, rules, or orders of any kind whatsoever of any
Governmental Authority applicable to any activity hereunder, including the EU
Data Protection Directive and the regulations issued under the U.S. Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), the U.S. Federal
Food, Drug, and Cosmetic Act (21 U.S.C. §301 et seq.) (“FFDCA”), the
Prescription Drug Marketing Act of 1987 (21 U.S.C. §§331, 333, 353, 381), the
Generic Drug Enforcement Act of 1992 (21 U.S.C. §335(a) et seq.), U.S. Patent
Act (35 U.S.C. §1 et seq.), the Federal False Claims Act (31 U.S.C. §3729 et
seq.), and the Anti-Kickback Statute (42 U.S.C. §1320a-7b et seq.), and the
Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et seq.), all as
amended from time to time, together with any rules, regulations, and guidance
documents, and regulatory standards (including GCP, GLP, and GMP) promulgated
relating to any of the foregoing, all as amended from time to time.

1.7       “Approved PD-1 Antibodies” means, collectively, all PD-1 Monoclonal
Antibodies that have received Regulatory Approval (it being understood that this
shall reflect on an ongoing basis any Regulatory Approvals that are received
during the Term) in a given territory. As of the Execution Date, the Approved
PD-1 Antibodies are pembrolizumab and nivolumab.

1.8       “Biosimilar Product” means, with respect to a Licensed Product that
has received Marketing Approval in a country in the Territory, (a) a biologic
therapeutic containing the same amino acid polymer as any Licensed Product; (b)
a biologic therapeutic containing an amino acid polymer that is highly similar,
or similar enough to one contained in a reference Licensed Product,
notwithstanding minor differences in clinically inactive components, to permit
an applicant for Regulatory Approval for such biologic therapeutic to refer to
and rely on clinical and other scientific Information regarding the safety,
purity, potency and/or efficacy of the reference Licensed Product in order to
allow such biologic therapeutic to receive Regulatory Approval in any
jurisdiction within the Territory through an abbreviated regulatory pathway; or
(c) a biologic therapeutic containing an amino acid polymer that is highly
similar, or similar enough to one contained in a reference Product,
notwithstanding minor differences in clinically inactive components, to permit
such biologic therapeutic to be marketed in any jurisdiction within the
Territory as generic-equivalent, functionally equivalent, biosimilar,
biogeneric, biobetter, interchangeable, or by using any other description
referring to the reference Product (and/or such Product’s clinical and other
scientific Information) for support for safety, purity, potency and/or efficacy
claims for such biologic therapeutic.

1.9       “Breakthrough Designation” means, with respect to a Product, that such
Product satisfies the requirements for a “breakthrough therapy”, as set forth in
21 U.S.C. § 356, as amended by § 902 of the Food and Drug Administration Safety
and Innovation Act.

1.10     “Business Day” means any day other than Saturday, Sunday or any other
day on which banking institutions located in New York, New York are permitted or
required by Applicable Law, executive order or governmental decree to remain
closed.





2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.11     “Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31; provided, however, that the first Calendar Quarter and the last
Calendar Quarter may be partial quarters as applicable under the relevant
Calendar Year.

1.12     “Calendar Year” means the twelve (12) month period ending on December
31; provided, however, that the first Calendar Year and the last Calendar Year
of the applicable period (such as the Royalty Term) may be a partial year, as
the case may be.

1.13     “[**]” means, with respect to the Licensed Compound, the [**] of (a)
[**] or (b) the [**] of the [**] in [**].

1.14     “Cancer Treatment Use”  means any of the following uses or methods of
cancer treatment or therapy: (a) dosing regimens, schedules, sequencing or
amounts; (b) incorporation of specific supportive care regimens; (c) treatment
of patients according to a specific biomarker, genetic disposition, or genetic
profile; (d) stratification of patients who are likely or unlikely to benefit
from such claimed combination; or (e) data or uses of data to undertake or
conduct any of foregoing (a) – (d).

1.15     “Centralised Approval Procedure” means, to the extent compulsory or
permitted for Regulatory Approval of the Licensed Compound or a Licensed Product
in Iceland, Liechtenstein, Norway or any country in the European Union, the
procedure administrated by the EMA which results in a single marketing
authorization that is valid in Iceland, Liechtenstein, Norway and all countries
in the European Union.

1.16     “Change of Control” shall occur if: (a) any Third Party acquires
directly or indirectly the beneficial ownership of any voting security of a
Party, or if the percentage ownership of such person or entity in the voting
securities of a Party is increased through stock redemption, cancellation or
other recapitalization, and immediately after such acquisition or increase such
Third Party is, directly or indirectly, the beneficial owner of voting
securities representing more than fifty percent (50%) of the total voting power
of all of the then outstanding voting securities of a Party; (b) a merger,
consolidation, recapitalization, or reorganization of a Party is consummated,
other than any such transaction that would result in stockholders or equity
holders of such Party immediately prior to such transaction, owning at least
fifty percent (50%) of the outstanding securities of the surviving entity (or
its parent entity) immediately following such transaction; (c) the stockholders
or equity holders of a Party approve a plan of complete liquidation of such
Party, or an agreement for the sale or disposition by such Party of all or
substantially all of such Party’s assets, other than to an Affiliate; (d)
individuals who, as of the Effective Date, constitute the Board of Directors of
a Party (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors of such Party (provided,  however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by such Party’s shareholders, was recommended or
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation





3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

of proxies or consents by or on behalf of any person other than the Board of
Directors of such Party); or (e) the sale or transfer to a Third Party of (i)
all or substantially all of such Party’s assets taken as a whole or (ii) a
majority of such Party’s assets which relate to this Agreement, is effected.

1.17     “Clinical Study” means a Phase I Study, Phase II Study, Phase III
Study, Phase IV Study or Pivotal Study, as applicable.

1.18     “Clinical Supply Shortage” means a failure by MacroGenics to
Manufacture Committed Supply which has occurred or is reasonably likely to
occur, and which results or is reasonably likely to result in the unavailability
of Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug Product
when needed for use across: (a)  Monotherapy Studies; (b) Incyte Combination
Studies;  (c) MacroGenics Combination Studies; or (d)  Collaborator Combination
Studies (in the case of (d), solely to the extent the request for such Licensed
Compound Bulk Drug Substance or Licensed Compound Drug Product is made at least
[**] after commencement of Manufacture at the MacroGenics Large-Scale Supply
Plant).

1.19     “Collaborator” means a Third Party collaborator who conducts
Collaborator Combination Study(ies) pursuant to an applicable Collaborator
Contract.

1.20     “Collaborator Combination Regimen” means a Combination comprising the
Licensed Compound and at least one Collaborator Pipeline Asset (which
Combination may also include any other compound that constitutes an  Ancillary
Therapy that is not a Collaborator Pipeline Asset (e.g., a triplet
combination)).

1.21     “Collaborator Combination Study” means a Clinical Study of a
Collaborator Combination Regimen that is performed with, by, or on behalf of a
Collaborator, pursuant to the terms of this Agreement and the applicable
Collaborator Contract, but excluding any (a) Incyte investigator-sponsored
Clinical Studies, (b) Clinical Studies conducted by Incyte with academic
centers, or (c) Clinical Studies that include an Incyte Pipeline Asset.  For
clarity, any Clinical Study in which both an Incyte Pipeline Asset and a
Collaborator Pipeline Asset are evaluated shall be considered an Incyte
Combination Study.

1.22     “Combination” means a combination of the Licensed Compound and a
Pipeline Asset in concurrent or sequential administration (which combination,
for clarity, may include any other compound that constitutes an Ancillary
Therapy and is not a Pipeline Asset (e.g., a triplet combination)).

1.23     “Combination Product” means a combination of the Licensed Compound and
a Pipeline Asset sold in a single finished dosage form. For clarity, the term
“Combination Product” shall not include any Combination Regimen(s), except that
a single finished dosage Combination that is a component of such Combination
Regimen may constitute a Combination Product.

1.24     “Combination Regimen(s)” means, individually or collectively, as the
context requires, any MacroGenics Combination Regimen, Incyte Combination
Regimen, or Collaborator Combination Regimen.





4

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.25     “Combination Sponsor” means (a) with respect to any MacroGenics
Combination Study, MacroGenics; (b) with respect to any Incyte Combination
Study, Incyte; and (c) with respect to any Collaborator Combination Study, the
applicable Collaborator or Incyte, as the case may be.

1.26     “Combination Study(ies)”  means, individually or collectively, as the
context requires, any MacroGenics Combination Study, Incyte Combination Study or
Collaborator Combination Study.

1.27     “Commercialization” means any and all processes and activities directed
to marketing, promoting, educating, pricing, payor contracting, market access,
distributing, detailing, importing, exporting, offering for sale, having sold,
or selling with respect to a Compound or Product, including the conduct of any
Phase IV Studies with respect thereto, and Medical Affairs Activities, but shall
not include any activities included within the Manufacture of such Compound or
Product. When used as a verb, “Commercialize” means to engage in
Commercialization activities.

1.28     “Commercially Reasonable Efforts” means, with respect to the efforts to
be expended, or considerations to be undertaken, by a Party or its Affiliate
with respect to any objective, activity or decision to be undertaken hereunder,
reasonable, good faith efforts to accomplish such objective, activity or
decision as such Party would normally use to accomplish a similar objective,
activity or decision under similar circumstances, it being understood and agreed
that, with respect to the Development, Manufacture, seeking and obtaining
Regulatory Approval, or Commercialization of the Licensed Compound or any
Licensed Product, such efforts and resources shall be consistent with those
efforts and resources commonly used by such Party under similar circumstances
for similar compounds or products to which it has similar rights, which compound
or product, as applicable, is at a similar stage in its development or product
life and is of similar market potential, taking into account: (a) issues of
efficacy, safety, and expected and actual approved labeling; (b) the expected
and actual competitiveness of alternative products sold by Third Parties in the
marketplace; (c) the expected and actual product profile of the Licensed
Compound or any Licensed Product; (d) the expected and actual patent and other
proprietary position of the Licensed Compound or any Licensed Product; (e) the
likelihood of Regulatory Approval of the Licensed Compound or any Licensed
Product given the regulatory structure involved; and (f) the expected and actual
profitability and return on investment of the Licensed Compound or any Licensed
Product, taking into consideration expected and actual Third Party costs and
expenses and pricing and reimbursement relating to the Licensed Compound or any
Licensed Product.

1.29     “Commercial Supply Commitment” means, individually or collectively, as
the context requires, (a) the MacroGenics Commercial Supply Commitment or (b)
the Incyte Commercial Supply Commitment.

1.30     “Compound(s)” means, individually or collectively, as the context
requires, (a) the Licensed Compound or (b) any Pipeline Asset.

1.31     “Confidential Information” means, subject to Article 11, all non-public
or proprietary Information disclosed by a Party to the other Party under this
Agreement, without regard as to whether any of the foregoing is marked
“confidential” or “proprietary,” or disclosed in oral, written, graphic, or
electronic form. Confidential Information shall include: (a) the terms and





5

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

conditions of this Agreement; and (b) Confidential Information disclosed by
either Party pursuant to the Mutual Confidential Disclosure Agreement dated [**]
(the “Prior CDA”).

1.32     “Control” or “Controlled” means, with respect to any Information,
Know-How, Patent or other intellectual property right, (a) ownership by a Person
or, subject to Section 15.3(d), any of its Affiliates, of such Information,
Know-How, Patent or other intellectual property right, or (b) possession by a
Person or, subject to Section 15.3(d), any of its Affiliates, of ownership of,
or an exclusive license to, such Information, Know-How, Patent, or other
intellectual property rights, in each case with the right (without taking into
account any rights granted by one Party to the other Party under the terms of
this Agreement) to grant access, a license or a sublicense to such Information,
Patent or other intellectual property right without violating the terms of any
agreement or other arrangement with, or necessitating the consent of, any Third
Party, at such time that the Person would be first required under this Agreement
to grant the other Person such access, license or sublicense; provided that, a
Person or any of its Affiliates shall be deemed not to “Control” any
Information, Know-How, Patent or other intellectual property right if such
Person or its Affiliate is required to pay additional consideration to a Third
Party licensor for the grant of any sublicense under such Information, Know-How,
Patent or other intellectual property right (unless the other Person agrees in
writing to pay such additional consideration).

1.33     “Controlling Party” means (a) with respect to the conduct of any
MacroGenics Combination Study or any related Development, regulatory (other than
Licensed Compound Regulatory Discussions, for which Incyte shall be the
Controlling Party), or other obligations, MacroGenics; (b) with respect to the
conduct of any Incyte Combination Study or any related Development, regulatory
or other obligations, Incyte; and (c) with respect to the conduct of any
Collaborator Combination Study or any related Development, regulatory or other
obligations, Incyte. For clarity, (i) except as set forth in subsection (a),
MacroGenics shall be deemed to be the “Controlling Party” under subsection (a),
and (ii) Incyte shall be deemed to be the “Controlling Party” under subsection
(c), irrespective of which Party actually performs or causes to be performed the
study or such other activity or obligation.

1.34     “Core Regulatory Authority” means, individually or collectively, as the
context requires, the FDA, EMA,  MHLW, and Health Canada.

1.35     “Cover” or “Covering” means, with respect to a product, technology,
process or method, that, in the absence of ownership of or a license granted
under a Valid Claim, the practice or exploitation of such product, technology,
process or method would infringe such Valid Claim (or, in the case of a Valid
Claim that has not yet issued, would infringe such Valid Claim if it were to
issue).

1.36     “CPI Adjustment” means the percentage increase or decrease in the
Consumer Price Index-Urban Wage Earners and Clerical Workers, U.S. City Average,
All Items 1982-84=100, published by the United States Department of Labor,
Bureau of Labor Statistics (or its successor equivalent index), in the United
States, comparing the levels of such index on the last days of the two most
recently completed Calendar Years.





6

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.37     “Development” means any and all research and pre-clinical,
non-clinical, and clinical drug development activities and processes, including
toxicology, pharmacology, project management, regulatory affairs, statistical
analysis, Manufacturing Development, formulation development, delivery system
development, the performance of Clinical Studies, or other activities reasonably
necessary in order to obtain Regulatory Approval of Compounds or Products in the
Field in the Territory. When used as a verb, “Develop” means to engage in
Development activities.

1.38     “Development Partner” means, with respect to a Party, a Third Party
with which such Party has entered into a Development Agreement pursuant to
Section 4.5 to conduct Clinical Studies.

1.39     “Effective Date” means the first (1st) Business Day immediately
following the date on which the Parties have actual knowledge that all
applicable waiting periods under the HSR Act with respect to the transactions
contemplated hereunder have expired or have been terminated.

1.40     “EMA” means the European Medicines Agency or any successor agency(ies)
or authority having substantially the same function.

1.41     “European Major Markets” means, collectively, France, Germany, Italy,
Spain, and the United Kingdom.

1.42     “European Union” or “EU” means the European Union member states as
then-currently constituted; provided, however, that the EU shall always be
deemed to include the European Major Markets. As of the Execution Date, the
European Union member states are Austria, Belgium, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and United Kingdom.

1.43     “[**]” means, with respect to the Licensed Compound, the [**] of (a)
[**] or (b) the [**] of [**] across all [**] in which the Licensed Compound has
received Regulatory Approval.

1.44     “Executive Officers” means, with respect to each Party, the Chief
Executive Officer of such Party (or his or her designee).

1.45     “Exploit” means to use, have used, Develop, have Developed,
Commercialize, have Commercialized, and Manufacture or have Manufactured.

1.46     “FDA” means the U.S. Food and Drug Administration and any successor
agency(ies) or authority having substantially the same function.

1.47     “Field” means all uses, including the diagnosis, treatment or
prevention of any disease in humans and animals.

1.48     “First Commercial Sale” means, with respect to a Licensed Product, on a
country-by-country basis, the first sale for monetary value of such Licensed
Product under this Agreement by Incyte, its Affiliates or its sublicensees to an
end user for use, consumption or resale of such Licensed Product in such country
in the Field after all Regulatory Approvals  of such Licensed





7

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Product (i.e., when all applicable approvals, licenses, registrations or
authorizations described in the definition of Regulatory Approval that are
necessary to sell the applicable Licensed Product) have been obtained in such
country in the Field, where such sale results in the recognition of Net Sales.
The sale of a Licensed Product under this Agreement by Incyte to an Affiliate of
Incyte or a sublicensee of Incyte shall not constitute a First Commercial Sale
unless such Affiliate or such sublicensee is the end user of such Licensed
Product. For the avoidance of doubt, the transfer or disposition by Incyte, its
Affiliates or its sublicensees of reasonable and customary quantities of samples
of the Licensed Product below cost for promotional or educational purposes, or
the sale of Licensed Product for clinical study purposes, early access programs
(such as to provide patients with a Licensed Product prior to Regulatory
Approval pursuant to treatment INDs or protocols, named patient programs or
compassionate use programs), or any similar uses, shall not constitute a First
Commercial Sale.

1.49     “Force Majeure” means any event beyond the reasonable control of the
affected Party, which may include embargoes; war or acts of war, including
terrorism; insurrections, riots, or civil unrest; labor strikes or lockouts;
epidemics, fire, floods, earthquakes or other severe acts of nature; widespread
unavailability of raw materials or reagents affecting manufacturers generally,
actions by a Regulatory Authority affecting the manufacture of Monoclonal
Antibodies generally and the Licensed Compound specifically, and omissions or
delays in acting by any Governmental Authority (other than delays incident to
the ordinary course of drug development).

1.50     “FTE” means [**] hours of work devoted to or in direct support of
specified Development, Manufacturing or other specified activities under this
Agreement, conducted by one or more qualified employees, contractors,
consultants or other personnel of a Party or its Affiliates. For clarity, any
individual contributing less than [**] hours per Calendar Year (or equivalent
pro-rata portion thereof for the period beginning on the Effective Date and
ending on the last day of the first Calendar Year) shall be deemed a fraction of
an FTE on a pro-rata basis.

1.51     “FTE Cost” means, with respect to any period and a Party or its
Affiliate, the FTE Rate multiplied by the number of FTEs expended by such Party
or its Affiliate during such period;  provided that a Party shall not be charged
twice for any FTE Cost if such FTE Cost is already included as a component of
Manufacturing Expenses payable under this Agreement.

1.52     “FTE Rate” means a rate of [**] per FTE per Calendar Year (pro-rated
for the period beginning on the Effective Date and ending on the last day of the
first Calendar Year);  provided, however, that such rate shall be increased or
decreased annually beginning on [**] by the applicable CPI Adjustment. The FTE
Rate is “fully burdened” and covers employee salaries, benefits, travel and
other such costs.

1.53     “GAAP” means generally accepted accounting principles in the U.S.,
consistently applied.

1.54     “Global Safety Database” means the global safety database for the
Licensed Compound.

1.55     “Good Clinical Practices” or “GCP” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guideline adopted by the International Conference on Harmonization (“ICH”),
titled “Guidance for Industry E6 Good





8

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Clinical Practice: Consolidated Guidance” (or any successor document), including
related regulatory requirements imposed by the FDA and comparable regulatory
standards, practices and procedures promulgated by the EMA, PMDA or other
Regulatory Authority applicable to the Territory, as they may be updated from
time to time.

1.56     “Good Laboratory Practices” or “GLP” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in 21
C.F.R. Part 58 (or any successor statute or regulation), including related
regulatory requirements imposed by the FDA and comparable regulatory standards,
practices and procedures promulgated by the EMA, PMDA or other Regulatory
Authority applicable to the Territory, as they may be updated from time to time,
including applicable guidelines promulgated under the ICH.

1.57     “Good Manufacturing Practices” or “GMP” means the then-current good
manufacturing practices required by the FDA, as set forth in the FFDCA, as
amended, and the regulations promulgated thereunder, for the manufacture and
testing of pharmaceutical materials, and comparable Applicable Law related to
the manufacture and testing of pharmaceutical materials in jurisdictions outside
the U.S., including the quality guideline promulgated by the ICH designated ICH
Q7A, titled “Q7A Good Manufacturing Practice Guidance for Active Pharmaceutical
Ingredients” and the regulations promulgated thereunder, as they may be updated
from time to time.

1.58     “Governmental Authority” means any multi-national, federal, state,
local, municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).

1.59     “Health Canada”  means Health Canada, the department of the government
of Canada with responsibility for national public health, and any successor
agency(ies) or authority having substantially the same function.

1.60     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended from time to time, and any comparable Applicable Law in
jurisdictions outside the U.S. related to the approval of transactions similar
to those contemplated under this Agreement.

1.61     “HSR Clearance Date” means the expiration or termination of all
applicable waiting periods and requests for information (and any extensions
thereof) under the HSR Act.

1.62     “HSR Filing” means (a) filings by Incyte and MacroGenics with the U.S.
Federal Trade Commission and the Antitrust Division of the U.S. Department of
Justice of a Notification and Report Form for Certain Mergers and Acquisitions
(as that term is defined in the HSR Act) with respect to the matters set forth
in this Agreement, together with all required documentary attachments thereto,
or (b) equivalent filings with relevant foreign authorities.

1.63     “Incyte Combination Regimen” means (a) a Combination comprising a
Licensed Compound and at least one Incyte Pipeline Asset (which Combination may
also include: (x) any other compound that constitutes an Ancillary Therapy that
is not a MacroGenics Pipeline Asset (e.g., a triplet combination) or (y) a
Collaborator Pipeline Asset (e.g., a triplet combination));  or (b) a
Non-Proprietary Combination Regimen (which Combination may also include
Ancillary





9

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Therapy(ies), provided that, such inclusion shall not preclude any inclusion of
Ancillary Therapy(ies) in MacroGenics Combination Regimens).

1.64     “Incyte Combination Study”  means any (a) Clinical Study of an Incyte
Combination Regimen or (b) other Clinical Study that is performed by or on
behalf of Incyte that includes the Licensed Compound and any other specific
molecule or molecules (as monotherapies or combinations) other than a
Monotherapy Study, Collaborator Combination Study, or a Clinical Study that
includes a MacroGenics Pipeline Asset.  For clarity, an Incyte Combination Study
shall only be performed by Incyte, its Affiliates or its sublicensees.

1.65     “Incyte Global Development Plan” means the high-level, non-binding,
written plan attached hereto as Exhibit B-1 covering Incyte’s (a) planned
development of the Licensed Compound and any Licensed Products and (b) planned
conduct of any Incyte Combination Studies, as updated by Incyte from time to
time in accordance with Sections 2.2 and 4.4. For clarity, a PowerPoint
presentation summarizing such planned studies would be sufficient as a written
plan.

1.66     “Incyte Pipeline Asset Criteria” means, with respect to a molecule,
that Incyte: (a) has previously conducted, or is conducting, a Clinical Study
evaluating a combination of such molecule and the Licensed Compound and has
entered into, or shall enter into, a bona fide license agreement with a Third
Party with respect thereto (provided that, such Third Party licensee shall be
contractually obligated to at least the same development obligations as Incyte,
pursuant to Section 4.2 or otherwise in Article 4); or (b) has previously
entered into, or enters into, a bona fide collaboration with a Third Party that
governs the research, development and/or commercialization of such molecule,
where Incyte retains development rights to sponsor and fund a Clinical Study and
to provide input on the development of such molecule.

1.67     “IND” means (a) an Investigational New Drug application as defined in
the FFDCA and applicable regulations promulgated thereunder by the FDA; (b) a
clinical trial authorization application for a product filed with a Regulatory
Authority in any other regulatory jurisdiction outside the U.S., the filing of
which (in the case of (a) or (b)) is necessary to commence or conduct clinical
testing of a pharmaceutical product in humans in such jurisdiction; or (c)
documentation issued by a Regulatory Authority that permits the conduct of
clinical testing of a product in humans in such jurisdiction.

1.68     “Indication” means (a) with respect to [**], any cancer with [**], even
if they are, [**] or [**] or [**]  (e.g.,  [**],  [**], and [**]) or (b) with
respect to [**],  [**],  [**] and [**]  (e.g.,  [**], and [**]), but [**]. For
the sake of clarity, treatment of [**] within [**] shall not be treated as [**]
 (e.g., [**] and [**] shall not be considered [**] shall not be considered
different [**]).

1.69     “Information” means information, inventions, discoveries, ideas,
developments, compounds, compositions, formulations, formulas, practices,
procedures, processes, methods, knowledge, know-how, trade secrets, technology,
inventories, machines, techniques, designs, drawings, correspondence, computer
programs, skill, experience, documents, apparatus, results, strategies,
Regulatory Documentation, information and submissions pertaining to, or made in
association with, filings with any Governmental Authority or patent office,
data, including pharmacological, toxicological, non-clinical and clinical data,
analytical and quality control data,





10

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

manufacturing data and descriptions, market data, patent and legal data,
financial data or descriptions, devices, assays, chemical formulations,
specifications, material, product samples and other samples, physical, chemical
and biological materials and compounds, and the like, in written, electronic,
oral or other tangible or intangible form, now known or hereafter developed,
whether or not patentable.

1.70     “Initiation” means, with respect to a Clinical Study, the first dosing
of the first subject enrolled in such Clinical Study.

1.71     “Invention” means any Information, whether or not patentable,
generated, made, conceived, or reduced to practice in the course of performance
of this Agreement, whether made, conceived or reduced to practice solely by, or
on behalf of, MacroGenics, Incyte, the Parties jointly, or any Affiliate,
subcontractor, or sublicensee of the same (including Collaborators or any
development or commercialization partner or collaborator of either Party).

1.72     “[**]” means, with respect to the Licensed Compound, the [**] of (a)
[**] or (b) the [**] of the [**] in [**].

1.73     “Know-How” means any Information; provided that, with respect to any
Party, Know-How excludes any intangible Information contained within such
Party’s published Patents.

1.74     “Knowledge” means, as applied to a Party, that such Party has actual
knowledge of a particular fact or other matter, or that a reasonably prudent
person with primary responsibility for the applicable subject matter (whether an
officer or employee of such Party) knew or should have known of such fact or
other matter.

1.75     “Label Combination Patents” means Patents Controlled by MacroGenics or,
subject to Section 15.3(d), any of its Affiliates (including, subject to Section
15.3(d), MacroGenics’ or its Affiliate’s interest in the Joint Patents) to the
extent (a) such Patents Cover a MacroGenics Combination Regimen that has
received Regulatory Approval; and (b) Incyte has exercised its right under
Section 5.8(c) to expand the label of the Licensed Compound to include such
Regulatory Approval.

1.76     “Licensed Compound” or “MGA012” means: (a) the anti-PD-1 Monoclonal
Antibody coded as “MGA012”, as further described in IND # 130952, or (b) any
other anti-PD-1 Monoclonal Antibody (or any antigen-binding Fab fragment
thereof) with at [**] sequence identity to each of the [**] in comparison to the
anti-PD-1 Monoclonal Antibody coded as “MGA012”.

1.77     “Licensed Compound API” means Licensed Compound active pharmaceutical
ingredient of a Licensed Product.

1.78     “Licensed Compound Approval” means the first instance on which
Regulatory Approval is received with respect to the Licensed Compound as either
(a) the Monotherapy Regimen or (b) part of a Combination Regimen.

1.79     “Licensed Compound Bulk Drug Substance” means the Licensed Compound API
as produced in bulk, in accordance with the Clinical Supply Agreement or
Commercial Supply





11

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Agreement (as applicable), as well as the applicable quality agreements and
Quality Assurance processes.

1.80     “Licensed Compound Drug Product” means the Licensed Compound Bulk Drug
Substance in its final finished form, which has been separated into unlabeled
vials in accordance with the Clinical Supply Agreement or Commercial Supply
Agreement (as applicable), as well as the Clinical Quality Agreement and
applicable Quality Assurance processes.

1.81     “Licensed Compound Regulatory Discussion” means a material discussion
with a Core Regulatory Authority related to the Licensed Compound in the context
of any MacroGenics Combination Study.

1.82     “Licensed Know-How” means all Know-How Controlled by MacroGenics or,
subject to Section 15.3(d), any of its Affiliates as of the Execution Date or
during the Term that is necessary or useful to (a)  Develop (including seeking
Regulatory Approval of) or Commercialize Licensed Products, as Monotherapy
Regimens or as a component of Incyte Combination Regimens or Collaborator
Combination Regimens, (b) seek Regulatory Approval of the Licensed Products as a
component of MacroGenics Combination Regimens, or (c) Commercialize Licensed
Products in accordance with any such Regulatory Approvals in (b) above in the
Field in the Territory (for clarity, to Commercialize the Licensed Products to
the extent it has an Indication in combination with any MacroGenics Pipeline
Asset, but not to Develop or promote any MacroGenics Pipeline Asset), in each
case (of (a)-(c)), excluding any such Know-How Controlled by MacroGenics to the
extent such Know-How is solely related to any MacroGenics Pipeline Asset.

1.83     “Licensed Patents”  means all Patents, other than Label Combination
Patents, that (a) are Controlled by MacroGenics or, subject to Section 15.3(d),
any of its Affiliates (including, subject to Section 15.3(d), MacroGenics’ or
its Affiliate’s interest in the Joint Patents), as of the Execution Date or
during the Term; and (b) are necessary or useful to Develop, manufacture, use or
Commercialize the Licensed Compound or Licensed Product,  provided that Licensed
Patents shall not include any Patents to the extent that the claims of such
Patents Cover a MacroGenics Pipeline Asset. Notwithstanding the foregoing
limitation, the Licensed Patents as of the Execution Date include (i) those set
forth in Exhibit A and (ii) those licensed under Existing Third Party Licenses.

1.84     “Licensed Product” means any pharmaceutical product, including all
forms, presentations, strengths, doses and formulations (including any method of
delivery), comprising the Licensed Compound. For clarity, in the case of a
Combination Regimen, the Licensed Compound that is a component of such
Combination Regimen shall constitute a Licensed Product, but neither the
Combination Regimen as a whole, nor the applicable Pipeline Asset that is a
component of such Combination Regimen, shall constitute a Licensed Product.

1.85     “Licensed Technology” means, collectively, the Licensed Patents and the
Licensed Know-How.

1.86     “MacroGenics 1,000L Supply Plant” means MacroGenics’ existing two by
five hundred (2x500) liter GMP Manufacturing plant, located at 15235 Shady Grove
Road, Rockville, Maryland.





12

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.87     “MacroGenics Combination Regimen” means a Combination comprising a
Licensed Compound and at least one MacroGenics Pipeline Asset (which Combination
may also include any other compound that constitutes an Ancillary Therapy that
is not an Incyte Pipeline Asset (e.g., a triplet combination)).

1.88     “MacroGenics Combination Regimen Detailing” means an interactive
face-to-face meeting between a sales representative acting on behalf of Incyte
and a health care professional having prescribing authority within the target
audience that occurs after Regulatory Approval of a Licensed Product, which
shall be conducted in a manner consistent with Applicable Law and industry
standards and with the quality of similar presentations made by Incyte’s sales
representatives for Incyte’s other products, if applicable. During such meeting,
the Incyte sales representative shall only discuss the MacroGenics Pipeline
Asset as it relates to a component of MacroGenics Combination Regimen as it
relates to the following provisions incorporated in the “highlights of
prescribing information” section of the Licensed Compound label: (a) recent
major changes, (b) indications and usage, (c) warnings and precautions, (d)
adverse reactions and (e) dosage and administration. Unless otherwise mutually
agreed by the Parties or required by a Regulatory Authority, the Incyte sales
representative shall not discuss any other data that relates to the MacroGenics
Pipeline Asset, including information contained in the “clinical studies”
section of the Licensed Compound label such as clinical results from any
MacroGenics Combination Study or information in the “pharmacology” section of
the Licensed Compound label related to the MacroGenics Pipeline Asset. The
Incyte sales representative shall refer the health care professional to a sales
representative acting on behalf of MacroGenics for the purpose of such
discussion, unless and until such time as the Parties execute a definitive
Co-Promotion Agreement that includes requisite terms with respect to promotion
of the MacroGenics Combination Regimen by the Incyte sales representative. For
clarity, MacroGenics Combination Regimen Detailing shall not include (i) sample
drops made by sales representatives, (ii) medical affairs activities or related
activities conducted by medical support staff (such as medical science
liaisons), (iii) activities conducted at conventions, (iv) electronic details or
(v) activities performed by market development specialists, managed care account
directors or other personnel not performing face-to-face sales calls or not
specifically trained with respect to a Product.

1.89     “MacroGenics Combination Study”  means a Clinical Study of a
MacroGenics Combination Regimen (which study (i) may include a MacroGenics PD-1
Control Arm solely subject to the terms and conditions of this Agreement,
including Section 4.3(c), (ii) may evaluate the Licensed Compound as a
monotherapy arm, and (iii) may include an Ancillary Therapy control arm,
 provided that such Ancillary Therapy is not an Incyte Pipeline Asset) that is
performed by or on behalf of MacroGenics or its Affiliates or sublicensees in
accordance with Section 1.94, but excluding any Required Monotherapy Study and
excluding a Clinical Study that includes an Incyte Pipeline Asset.

1.90     “MacroGenics Global Development Plan” means the high-level,
non-binding, written plan attached hereto as Exhibit B-2 covering MacroGenics’
planned conduct of any MacroGenics Combination Studies, as updated by
MacroGenics from time to time in accordance with Sections 2.2 and 4.4. For
clarity, a PowerPoint presentation summarizing such planned studies would be
sufficient as a written plan.





13

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.91     “MacroGenics Large-Scale Supply Plant” means MacroGenics’ proposed five
by two thousand (5x2000) liter GMP Manufacturing plant, to be located at 9704
Medical Center Drive, Rockville, Maryland.

1.92     “MacroGenics Manufacturing Facilities” means, individually or
collectively, as the context requires, the MacroGenics 1,000L Supply Plant and
the MacroGenics Large-Scale Supply Plant.

1.93     “MacroGenics PD-1 Control Arm” means, in connection with a MacroGenics
Combination Study, either: (a) both (i) a monotherapy arm of the Licensed
Product and (ii) a separate monotherapy arm of a different PD-1/-L1 Monoclonal
Antibody that is an Ancillary Therapy only (e.g., pembrolizumab), or (b) both
(i) an arm that evaluates the Licensed Compound in combination with a given
MacroGenics Pipeline Asset and (ii) a separate arm that evaluates a different
PD-1/-L1 Monoclonal Antibody that is an Ancillary Therapy (e.g., pembrolizumab)
in combination with the same MacroGenics Pipeline Asset.

1.94     “MacroGenics Pipeline Asset Criteria” means, with respect to a
molecule, that MacroGenics:

(a)        (i) owned or Controlled such molecule for any period after the
Effective Date, (ii) previously conducted, or is conducting, a Clinical Study
with such molecule that evaluates a combination of such molecule and the
Licensed Compound, and (iii) has entered into, or shall enter into, a bona fide
collaboration with a Third Party that governs the research, development and
commercialization of such molecule with respect thereto; or

(b)       has previously entered into, or enters into, a bona fide collaboration
with a Third Party that governs the research, development and/or
commercialization of such molecule, where MacroGenics retains development rights
to sponsor and fund a Clinical Study and to provide input on the development of
such molecule;

provided that in each case (of (a) and (b)), such Third Party collaborator shall
be contractually obligated to the same development obligations as MacroGenics,
pursuant to Section 4.3 or otherwise in Article 4, except that in the case of
(a), Incyte shall have the final decision-making authority pursuant to Section
4.3(b)(i)(3) and Section 4.3(b)(ii).

1.95     “MacroGenics Pipeline Asset Information” means any commercially
sensitive confidential information related to a MacroGenics Pipeline Asset, as
reasonably determined by MacroGenics in its sole discretion.

1.96     “Manufacture” means any and all activities and processes related to the
manufacturing of Licensed Compound or Licensed Product, or any ingredient
thereof, including manufacturing of Licensed Compound Bulk Drug Substance, or
Licensed Compound Drug Product for Development or Commercialization, labeling,
packaging, in-process and testing of finished Licensed Compound or Licensed
Product, release of the Licensed Compound or Licensed Product or any component
or ingredient thereof, quality assurance activities related to manufacturing and
release of Licensed Compound or Licensed Product, and ongoing stability tests
and regulatory





14

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

activities related to any of the foregoing. “Manufacture” shall exclude
Manufacturing Development.

1.97     “Manufacturing Development” means any of the following with respect to
Licensed Compound or Licensed Product: manufacturing process development and
validation, process improvements, formulation development, associated analytical
development and validation and the manufacture and testing of stability or
consistency lots (including process development, qualification, QA, and test
batches).

1.98     “Manufacturing Expenses”  means, with respect to the Licensed Compound
or any Licensed Product, the aggregate of fully burdened (excluding accounting
expenses) internal costs (including actual direct labor based on internal FTE
Costs) and Third Party Expenses (without mark-up) incurred by a  Party and its
Affiliates to Manufacture such Licensed Compound or Licensed Product, calculated
as follows, in each case determined in accordance with GAAP, as consistently
applied by such Party and its Affiliates: (a) to the extent that such Party or
its Affiliates performs all or any part of the Manufacturing of the Licensed
Compound or Licensed Product, (i) the direct material costs (including media and
purification reagents) and direct FTE Costs for such Manufacturing of the
Licensed Compound or Licensed Product, which may include, to the extent actually
incurred in such Manufacture, cleaning costs of productions, Manufacturing
administrative (including overhead costs allocable to the Manufacturing, but
excluding all corporate general and administrative overhead costs), the costs of
audits, and all directly incurred Manufacturing variances; (ii) a  [**] of the
costs of [**] of Licensed Compound (calculated by [**]) (e.g.,  [**]); and (iii)
Manufacturing facilities costs (including depreciation, repairs and maintenance
costs), scale-up directly allocable to the Manufacture of the Licensed Compound
or Licensed Product (including API and drug product production), quality
assurance and quality control and technical support, provided that, for
commercial supply, each of (i) and (iii) may be included in Manufacturing
Expenses only to the extent such costs and expenses are inventoriable under GAAP
as consistently applied by such Party or its Affiliates; provided that, all
costs of direct labor shall be calculated based on the FTE Rate; and (b) to the
extent that a Third Party performs all or any part of the Manufacturing of the
Licensed Compound or Licensed Product, the reasonable out-of-pocket costs paid
to such Third Party for such activities determined in accordance with GAAP. All
invoices for Manufacturing Expenses submitted under this Agreement will include
a detailed calculation and description of the relevant overhead allocations. For
clarity, Manufacturing Expenses shall not include: (A) any [**]; (B) any costs,
expenses or overhead associated [**] (e.g., if Manufacturing activities [**]
Licensed Compound Bulk Drug Substance produced [**]  ([**]) of the [**] of the
plant if the plant were [**]); (C) any amounts [**]; and (D) any costs or
expenses [**].

1.99     “Manufacturing Process” means the manufacturing process for (including
any associated Know-How owned or Controlled by MacroGenics relating to the
then-current process, and necessary or useful for) the Manufacture of the
Licensed Compound Bulk Drug Substance or the Licensed Compound Drug Product at
the time of the Manufacturing Technology Transfer as more fully described in
Section 7.1 and as further Developed under this Agreement.

1.100   “Marketing Approval” means approval of a Regulatory Approval Application
by the applicable Regulatory Authority.





15

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.101   “Medical Affairs Activities” means medical and scientific information
and responses to external inquiries or complaints, medical education, Health
Economics and Outcomes Research (HECOR, HEMAR), advisory boards, educational
grants and fellowships, opinion leader development activities, drug safety,
local country government affairs, field-based medical science liaisons, medical
doctors in field (separate from medical science liaisons), publications, medical
communications and field medical education.

1.102   “MHLW” means the Japanese Ministry of Health, Labour and Welfare and any
successor agency(ies) or authority having substantially the same function.

1.103   “Monoclonal Antibodies”  means  any monospecific antibodies, but shall
exclude any bi- or multi-specific antibody forms (e.g., Biclonics®, DART® and
TRIDENT™ constructs).

1.104   “Monotherapy Regimen” means the Licensed Compound administered as a
single agent therapy.

1.105   “Monotherapy Study” means a non-clinical study (including Manufacturing
Development), preclinical study, or Clinical Study of (a) solely the Monotherapy
Regimen or (b) the Monotherapy Regimen that compares the Monotherapy Regimen to
an Ancillary Therapy,  in each case of (a) and (b), that is performed by or on
behalf of Incyte (or by MacroGenics pursuant to Section 5.9(c)). For clarity, a
monotherapy arm that is included as part of a Combination Study shall not be
considered a Monotherapy Study.

1.106   “Net Price” means, with respect to any Licensed Product, the [**] (or
its Affiliates or sublicensees) with payers.

1.107   “Net Sales” means, with respect to any Licensed Product, the gross
amounts invoiced by Incyte or any of its Affiliates or sublicensees for sales of
such Licensed Product to unaffiliated Third Party purchasers in arms-length
transactions, less the following deductions calculated in accordance with GAAP,
to the extent actually taken, paid, accrued and allowed:

(a)        cash, trade or quantity discounts, retroactive price reductions,
coupons, charge-back payments, and rebates granted (in each case, whether in
cash or in kind) to trade customers, hospitals, managed health care
organizations, pharmaceutical benefit managers, group purchasing organizations,
and national, state, or local governments;

(b)       credits, rebates or allowances allowed upon prompt payment or on
account of claims, damaged goods, rejections or returns of such Licensed
Product, including in connection with recalls and withdrawals, and the amount of
any write-offs for bad debt (provided, that an amount written off as bad debt
but subsequently recovered will be treated as Net Sales);

(c)        outbound freight, shipment and insurance costs, to the extent
included in the price and separately itemized on the invoice price;





16

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(d)       taxes (other than income taxes), duties, tariffs, mandated
contribution or other governmental charges levied on the sale of such Licensed
Product, including Value-Added Taxes (“VAT”), customs duties, healthcare taxes,
excise taxes, use taxes, and sales taxes;

(e)        compulsory payments and cash rebates related to sales of such
Licensed Product payable to a Governmental Authority (or agent thereof) pursuant
to Applicable Law by reason of any national or local health insurance program or
similar program, including that portion of the annual fee on prescription drug
manufacturers imposed by the Patient Protection and Affordable Care Act, Pub. L.
No. 111-148 (as amended) that Incyte, its Affiliate or its or their sublicensee,
as applicable, allocates to sales of the Licensed Products in accordance with
Incyte’s, its Affiliate’s or its or their sublicensee’s standard policies and
procedures consistently applied across its products, as applicable; and

(f)        any other similar and customary deductions (e.g., currently, co-pay
cards) that are consistent with GAAP and Incyte’s actual practice (or its
Affiliates’ or licensees’) at the time in calculating and reporting its actual
product net sales throughout its businesses (in the particular country, if
applicable), provided that no item shall be deducted pursuant to this clause (f)
if included in any another deduction provided for under this definition (for
example, Incyte shall not deduct an allowance for bad debts pursuant to this
clause (f), as actual bad debts are subject to deduction pursuant to clause
(b)),

All of the aforementioned deductions shall be determined, on a
country-by-country basis, as incurred in the ordinary course of business in type
and amount consistent with Incyte’s or its applicable Affiliate’s or
sublicensee’s (as the case may be) business practices consistently applied
across its product lines and accounting standards, as applicable. All such
deductions shall be fairly and equitably allocated to such Licensed Product and
other products of Incyte and its Affiliates and sublicensees.

In the event a Licensed Product is sold as part of a Combination Product, the
Net Sales from the Combination Product shall be determined by multiplying the
Net Sales of the Combination Product, as calculated above without regard for
this paragraph, by the fraction A/(A+B), where A is the average sale price of
the Licensed Product when sold separately in finished form, and B is the average
sale price of the other therapeutic ingredient(s) included in the Combination
Product when sold separately in finished form, in each case in the applicable
country of sale or and during the applicable royalty reporting period, if sales
of both the Licensed Product and the other therapeutic ingredient(s) did not
occur in such period, then in the most recent royalty reporting period in which
sales of both occurred. In the event that such average sale price cannot be
determined for both the Licensed Product and all other therapeutic ingredient(s)
included in the Combination Product, Net Sales shall be calculated by
multiplying the Net Sales of the Combination Product, as calculated above
without regard for this paragraph, by the fraction of C/(C+D) where C is the
fair market value of the Licensed Product and D is the fair market value of all
other therapeutic ingredient(s) included in the Combination Product. The Parties
shall seek to determine such fair market values by mutual agreement and, in the
absence of such mutual agreement, the Parties shall engage an independent
valuation firm (and equally bear the costs of engaging such firm) to determine
such fair market values.





17

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Notwithstanding the foregoing, amounts invoiced by Incyte, its Affiliates, or
its sublicensees for the sale of a Licensed Product among Incyte, its Affiliates
or its sublicensees for resale shall not be included in the computation of Net
Sales hereunder unless such Affiliate or such sublicensee is the end user of
such Licensed Product and as long as such Licensed Product is subsequently
resold by Incyte, its Affiliates or its sublicensee and considered Net Sales.
Net Sales shall exclude reasonable and customary quantities (e.g., samples) of
the Licensed Product transferred, disposed of or sold at no cost or at or below
cost for (i) promotional or educational purposes, (ii) Clinical Study purposes,
(iii) early access programs (such as to provide patients with a Licensed Product
prior to Regulatory Approval pursuant to treatment INDs or protocols, named
patient programs or compassionate use programs) or (iv) any similar uses.

1.108   “Non-Proprietary Combination Regimen” means a Combination that is
evaluated in a Clinical Study comprising a Licensed Compound and at least one
Ancillary Therapy that is not an Incyte Pipeline Asset, Collaborator Pipeline
Asset, or MacroGenics Pipeline Asset (which Combination may also include any
other compound that constitutes an Ancillary Therapy and is not an Incyte
Pipeline Asset, Collaborator Pipeline Asset, or MacroGenics Pipeline Asset).

1.109   “Non-Registrational Study” means a Combination Study conducted by either
Party that is not a Phase I Study, Phase II Study, Phase III Study,
non-interventional Phase IV Study, Phase IV Study required by a Regulatory
Authority for purposes of maintaining or changing the existing product label for
the applicable Combination Regimen or Pivotal Study or otherwise in support of
obtaining or maintaining Regulatory Approval (e.g., an early access,
compassionate use, or special use program, or a Phase IV Study not required by a
Regulatory Authority for purposes of maintaining or changing the existing
product label for the applicable Combination Regimen).

1.110   “Patents” means all: (a) patents, including any utility or design
patent; (b) patent applications, including provisionals, substitutions,
divisionals, continuations, continuations in-part or renewals; (c) patents of
addition, restorations, extensions, supplementary protection certificates,
registration or confirmation patents, patents resulting from post-grant
proceedings, re-issues and re-examinations; (d) other patents or patent
applications claiming priority directly or indirectly to (i) any such specified
patent or patent application specified in (a) through (c), or (ii) any patent or
patent application from which a patent or patent application specified in (a)
through (c) claim direct or indirect priority; (e) inventor’s certificates; and
(f) other rights issued from a Governmental Authority similar to any of the
foregoing; in each case of (a) through (f), irrespective of whether such patent,
patent application or other right arises in the U.S. or any other jurisdiction
in the Territory.

1.111   “PD-1” means programmed cell death receptor 1.

1.112   “PD-L1” means programmed cell death ligand 1.

1.113   “PD-1 IP” means any intellectual property that relates to anti-PD-1
Monoclonal Antibodies.

1.114   “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock





18

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

company, trust, incorporated association, joint venture or similar entity or
organization, including a government or political subdivision, department or
agency of a government.

1.115   “Phase I Study” means a human clinical trial of a Product in any country
that would satisfy the requirements of 21 C.F.R. § 312.21(a) (FFDCA), as amended
from time to time, or any foreign equivalent thereof.

1.116   “Phase II Study” means a human clinical trial of a Product, or relevant
portion of such trial (including expansion cohorts from a Phase I Study for
which patients are treated at a defined dose or a set of defined doses), for
which the primary endpoints include a preliminary determination of efficacy in
patients being studied, as described in 21 C.F.R. § 312.21(b) (FFDCA), as
amended from time to time, or any foreign equivalent thereof.

1.117   “Phase III Study” means a pivotal human clinical trial with a defined
dose or a set of defined doses of a Product that is designed to ascertain
efficacy and safety of such Product, as described in 21 C.F.R. § 312.21(c)
(FFDCA), as amended from time to time, or any foreign equivalent thereof, for
the purpose of supporting the preparation and submission of a BLA or MAA.

1.118   “Phase IV Study” means a clinical trial of a Product, possibly including
pharmacokinetic studies, which trial (a) is not required to be completed prior
to obtaining Marketing Approval of such Product; and (b) either (i) is required
by the applicable Regulatory Authority as mandatory to be conducted on or after
the Marketing Approval of such Product, or (ii) is conducted voluntarily to
enhance scientific knowledge of the Product (e.g., providing additional drug
profile, safety data or marketing support information, or supporting expansion
of Product labeling).

1.119   “Pipeline Asset” means any specific molecule (i.e., not a class of
molecules), other than the Licensed Compound, that is: (a) Controlled (in
accordance with Section 1.32(b)) by MacroGenics, or that otherwise satisfies the
MacroGenics Pipeline Asset Criteria (either, a “MacroGenics Pipeline Asset”);
(b) Controlled (in accordance with Section 1.32(b)) by Incyte, or that otherwise
satisfies the Incyte Pipeline Asset Criteria (either, an “Incyte Pipeline
Asset”); (c) Controlled (in accordance with Section 1.32(b)) by a Collaborator
(a “Collaborator Pipeline Asset”); or (d) solely for purposes of Sections
 4.3(c) and 15.3(b), Controlled (in accordance with Section 1.32(b)) by an
Acquirer in a Change of Control transaction with respect to MacroGenics
(“Acquirer Pipeline Asset”), as applicable.

1.120   “Pivotal Study”  means (a) a Phase III Study or other human Clinical
Study designed to be or that becomes a registration trial sufficient for filing
a Regulatory Approval Application for a Licensed Product, as evidenced by (i) an
agreement with or statement from the FDA or applicable Regulatory Authority, or
(ii) other guidance of minutes issued by the FDA or such other Regulatory
Authority for such registration trial, or (b) a Phase III Study or other human
Clinical Study which Incyte intends to submit as the basis for Regulatory
Approval of the Licensed Product.

1.121   “PMDA” means the Pharmaceuticals and Medical Devices Agency in Japan and
any successor agency(ies) or authority having substantially the same function.





19

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.122   “Product(s)” means, individually or collectively, as the context
requires, (a) any Licensed Product or (b) any Combination Regimen.

1.123   “Proof of Concept” means, with respect to any [**] (but, for clarity,
excluding the other [**]), the establishment of a [**] as established by the JDC
on an [**],  subject to an [**]  (e.g., [**] or [**]).

1.124   “Qualifying Termination” means a termination of this Agreement in its
entirety: (a) by MacroGenics pursuant to Section 12.3 (for Incyte’s material
uncured breach); (b) by MacroGenics pursuant to Section 12.5 (for a patent
challenge); (c) by MacroGenics pursuant to Section 12.6 (for Incyte bankruptcy);
(d) by Incyte pursuant to Section 12.2 (for convenience); or (e) by Incyte
pursuant to Section 12.4 (for safety reasons).

1.125   “Regulatory Agreement” means that certain regulatory agreement to be
entered into by the Parties to define the Parties’ respective roles and
responsibilities related to regulatory strategy, labeling strategy (including a
delineation of any product label(s) of a Party that will be expanded to include
the other Party’s Regulatory Approvals, in accordance with Section 5.8), dossier
preparation, interactions with Regulatory Authorities, coordination of
Regulatory Approval Application submission contents, timing and other matters,
to enable each Party to comply with its respective obligations under Applicable
Law, with regard to filings and interactions with any Regulatory Authority
related to Incyte seeking Regulatory Approval of the Licensed Compound as a
component of a MacroGenics Combination Regimen and MacroGenics seeking
Regulatory Approval of the MacroGenics Pipeline Asset as a component of a
MacroGenics Combination Regimen.

1.126   “Regulatory Approval” means any and all approvals (including
supplements, amendments, pre- and post-approvals and pricing and reimbursement
approvals, but excluding Manufacturing approvals), licenses, registrations or
authorizations of any national, regional, state or local Regulatory Authority,
department, bureau, commission, council or other governmental entity, that are
necessary to Commercialize any Compounds or Products under this Agreement in any
country or jurisdiction in the Territory, for one or more uses, including any
pricing and reimbursement approvals that are necessary to conduct a launch of
such Compound or Product in such country or jurisdiction (even if such approvals
are not legally required to launch such Compound or Product in such country or
jurisdiction).

1.127   “Regulatory Approval Application” means (a) a New Drug Approval
Application (“NDA”) or Biologics License Application (“BLA”) (each, as defined
in the FFDCA) in the U.S., or (b) any corresponding application for Regulatory
Approval in any country or jurisdiction in the Territory outside the U.S.,
including, with respect to the European Union, a Marketing Authorization
Application (“MAA”) filed with the EMA pursuant to the Centralised Approval
Procedure or with the applicable Regulatory Authority of a country in Europe
with respect to the decentralised procedure, mutual recognition or any national
approval procedure.

1.128   “Regulatory Approval in EU” means receipt of Regulatory Approval in at
least three (3) of five (5) European Major Markets.





20

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.129   “Regulatory Authority” means any applicable Governmental Authority
involved in granting Regulatory Approval in a country or jurisdiction in the
Territory, including (a) in the U.S., the FDA or any other applicable
Governmental Authority having jurisdiction over any Compound or Product; (b) in
the EU, the EMA or any other applicable Governmental Authority having
jurisdiction over any Compound or Product; (c) in Japan, the PMDA or MHLW; and
(d) in any country or jurisdiction other than the U.S., EU or Japan, any
applicable Governmental Authority having jurisdiction over any Compound or
Product.

1.130   “Regulatory Documentation” means, with respect to any Compound or
Product under this Agreement, all regulatory filings, applications,
notifications, registrations, licenses, regulatory drug lists, advertising and
promotion documents, adverse event files, complaint files, Manufacturing
records, Regulatory Approvals or other regulatory submissions or supporting
documents, including any written correspondence or meeting minutes, made to,
made with, or received from an applicable governmental agency or Regulatory
Authority relating to such Compound or Product, and all data contained therein.
“Regulatory Documentation” includes INDs, Regulatory Approval Applications, and
amendments and supplements for any of the foregoing.

1.131   “Regulatory Exclusivity”  means, with respect to a particular country,
either exclusive marketing rights or data protection or other exclusivity rights
conferred by any Regulatory Authority with respect to such Licensed Product in
such country or jurisdiction in the Territory, including orphan drug
exclusivity, pediatric exclusivity, rights conferred in the U.S. under the
Biologics Price Competition and Innovation Act of 2009 (the “BPCI Act”) or in
the European Union under Directive 2001/83/EC, as amended, and Regulation (EC)
No. 1901/2006, as amended, or rights similar thereto in other countries or
regulatory jurisdictions in the Territory. Regulatory Exclusivity shall not
include exclusivity conferred by a Patent right.

1.132   “Right of Reference” means the “right of reference” defined in 21 C.F.R.
314.3(b), or any analogous Applicable Law recognized outside of the U.S.

1.133   “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the time period commencing on the Effective Date and
continuing until the later of: (a) the expiration of the last Valid Claim of a
Licensed Patent Covering the composition of matter or method of use of such
Licensed Product in such country; (b) [**] from the First Commercial Sale of
such Licensed Product in such country; or (c) if Regulatory Exclusivity is
granted with respect to such Licensed Product in such country, the expiration or
termination of such Regulatory Exclusivity in such country.

1.134   “Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon).

1.135   “Territory” means any country in the world.

1.136   “Third Party” means any Person other than (a) Incyte, (b) MacroGenics or
(c) an Affiliate of either of Incyte or MacroGenics.





21

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

1.137   “Third Party Expenses” means out-of-pocket expenses incurred by a Party
or any of its Affiliates for services performed by a Third Party on behalf of
Incyte or MacroGenics in the course of such Party’s performance of this
Agreement.

1.138   “U.S.” means the United States of America, including its territories and
possessions.

1.139   “[**]” means, with respect to the Licensed Compound, the [**] of (a)
[**] or (b) [**] ([**]%) [**] “[**]” (as such term is defined under applicable
[**]  ([**]), or if [**] ceases to be [**] in [**], its equivalent successor) of
[**].

1.140   “Valid Claim” means (a) a claim of an issued and unexpired Patent, to
the extent such claim has not been revoked, held invalid or unenforceable by a
patent office, court or other Governmental Authority of competent jurisdiction
in a final order, from which no further appeal can be taken, and which claim has
not been disclaimed, denied or admitted to be invalid or unenforceable through
reissue, re-examination, disclaimer, inter-partes review, post-grant review,
other patent office administrative proceedings, or otherwise; or (b) a claim
within a patent application that has not been pending for more than [**] from
the date of its first priority patent application filing anywhere in the
Territory and which claim has not been revoked, cancelled, withdrawn, held
invalid or abandoned.

1.141   Additional Definitions. Each of the following definitions is set forth
in the Section of this Agreement indicated below:

 

 

Term

Section

13D Group

15.14(a)(iii)

Acquirer Combination Study

15.3(b)

Ancillary Agreements

14.1

Annual Global Commercial Supply Forecast

7.3(a)

Approval Milestone

8.2(d)

Approved CMO

7.1(a)

Bankruptcy Laws

12.6(b)

Binding Portion

7.2(e)(i)

[**] Conditions

3.2(c)

[**]

3.2(c)

[**]

8.10(c)

[**]

8.10(c)

[**]

10.2(j)

Breaching Party

12.3

[**]

6.2(d)

CCC

2.5(a)

Claim

14.1

Clinical Quality Agreement

7.2(a)

Clinical Supply Agreement

7.2(a)

Collaborator Contract

3.2(b)

Collaborator Development IP

3.2(b)





22

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Collaborator Sublicense Fees

8.8

Commercial Supply Agreement

7.3(d)

Committed Supply

7.2(c)

Cooperating Party

11.5(b)

Co-Promotion Agreement

6.1(c)

Cure Period

12.3

Deadlocked Committee Matter

2.6(d)

Development Agreement

4.5

Development Milestone

8.2(b)

Disclosing Party

11.1

Dispute(s)

13.1

[**] Conditions

3.2(c)

[**]

3.2(c)

[**]

8.10(d)

[**]

8.10(d)

[**]

4.6(b)

[**]

6.2(b)

Existing Third Party Licenses

8.10(b)

Funded Collaborator Combination Studies

7.2(b)

Incyte CDx IP

3.4(b)

Incyte Commercial Supply Commitment

7.3(a)(ii)

Incyte Competing Product

15.3(b)(iii)

Incyte Development IP

9.1(b)

Incyte Facility

7.1(a)

Incyte Indemnitee

14.2

Incyte Know-How

3.4(b)

Incyte Method Claim

3.4(d)(i)

Incyte Objection

4.3(c)(i)

Incyte Patents

3.4(b)

Incyte PD-1 IP

3.4(b)

Incyte [**] Objection

4.3(b)(i)(1)

Incyte Technology

3.4(b)

IND Transition

4.1(b)

IND Transition Date

4.1(b)

IND Transition Plan

4.1(b)

Indemnifying Party

14.3(a)

Indemnitee

14.3(a)

Indication Population

4.6(b)

Information Transfer

5.1(a)

Infringement Recovery

9.3(f)

Insolvency Event

12.6(a)

Insolvent Party

12.6(b)

[**]

6.2(c)

JDC

2.2(a)



23

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

JIPC

2.4(a)

JMC

2.3(a)

Joint Committee

2.6(a)

Joint Inventions

9.1(d)

Joint Patents

9.2(e)(i)

JSC

2.1(a)

Long Term Forecast

7.2(e)(i)

MacroGenics CDx IP

3.4(a)

MacroGenics Commercial Supply Commitment

7.3(a)(ii)

MacroGenics Competing Product

15.3(c)

MacroGenics Development IP

9.1(c)

MacroGenics Indemnitee

14.1

MacroGenics Licensed Compound Data

5.2(c)(i)

MacroGenics Method Claim

3.4(d)(ii)

MacroGenics PD-1 IP

3.4(a)

MacroGenics-Responsible Joint Patents

9.2(e)(i)

Manufacturing Technology Transfer

7.1(a)

Manufacturing Transition Plan

7.1(a)

[**]

4.3(c)(ii)

[**]

4.3(b)(i)(1)

MGA012 IND

4.1(b)

Milestone

8.2

Monotherapy Sublicense Fees

8.7

Non-Insolvent Party

12.6(b)

Ongoing Clinical Study

4.1(a)

Opt Out Notice

9.2(b)(i)

Order

7.2(e)(ii)

Patent Extension(s)

9.4

Pharmacovigilance Agreement

5.6(c)

POC Development Milestone

8.2(a)

Prosecuting Party

9.2(f)(ii)

Quality Assurance Measures

7.6(a)

Receiving Party

11.1

Regulatory Filing Milestone

8.2(c)

Representatives

9.1(e)

Requested Licensed Patent

9.2(b)

Requesting Party

11.5(b)

Required Monotherapy Study

5.9

Required Regulatory Data

5.2(c)(iii)

Responsible Party

9.2(e)(ii)

Rolling Forecast

7.2(e)(i)

Royalty Floor

8.5(a)(iii)

Sales Milestone

8.2(e)

Section 365(n)

12.6(b)



24

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Standstill Period

15.14(a)

Study Transition

4.1(c)

Study Transition Date

4.1(c)

Study Transition Plan

4.1(c)

Subject Patents

9.2(c)(i)

Term

12.1

Terminating Party

12.3

Third Party Infringement Claim

9.5(a)

Third Party License

8.10(a)

Third Party License Credit

8.10(a)

Third Party Patent Challenge

9.6(a)

Upstream License

12.8(d)

Transferred Documentation

5.1(a)

[**]

6.2(a)

[**]

6.2(a)

 

ARTICLE 2

GOVERNANCE

2.1       Joint Steering Committee.

(a)        Formation and Purpose. The Parties agree to establish and convene a
joint steering committee (the “JSC”) within [**] after the Effective Date. The
JSC shall consist of representatives from each Party as further described in
Section 2.6(a) and operate in accordance with this Section 2.1 and Section 2.6.
The purpose of the JSC shall be to provide a forum for overall coordination and
communication with respect to the Parties’ activities under this Agreement,
including the resolution of Deadlocked Committee Matters properly referred to
the JSC under this Agreement.

(b)       Responsibilities of the JSC. The JSC’s overall responsibility shall be
to:

(i)        discuss any issues arising with respect to the Development or
Commercialization of the Licensed Compound or any Licensed Products or
Combination Regimens;

(ii)       discuss the clinical and/or commercial supply needs of MacroGenics,
Incyte and any Collaborators with respect to the Licensed Compound and the
Manufacturing plans with respect thereto;

(iii)      discuss and oversee the Study Transition Plan, IND Transition Plan,
and Manufacturing Transition Plan (provided that the selection of any Approved
CMO(s) shall require mutual agreement, such agreement not to be unreasonably
withheld), including discussing any amendments with respect to either of the
foregoing;





25

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(iv)       coordinate the wind-down of efforts under this Agreement following
termination in accordance with Section 12.8;

(v)        decide matters and resolve disputes referred to the JSC which the JSC
has authority to decide or resolve under this Agreement and resolve Deadlocked
Committee Matters referred to the JSC in accordance with Section 2.6(d); and

(vi)       perform other obligations specifically delegated to the JSC under
this Agreement.

(c)        JSC Decisions and Actions. Actions to be taken and decisions to be
made by the JSC (including the resolution of Deadlocked Committee Matters
referred to the JSC in accordance with Section 2.6(d))  shall be taken or made
only following unanimous agreement, with each Party having one (1) vote. If the
JSC fails to reach unanimous agreement on a matter before it for decision within
[**] from the date that the matter is first presented to the JSC in writing,
such matter shall be referred to the Executive Officers for discussion and
resolution pursuant to Article 13 upon the request of either Party. Any
resolution of such matter by the Executive Officers shall be final and binding
on the Parties. If the Executive Officers are not able to resolve the matter
within the [**] period specified in Article 13, then Incyte shall have the final
decision-making authority with respect to such matter, and Incyte’s decision on
such matter shall be final and binding on the Parties, subject to the
limitations set forth in Section 2.10.

2.2       Joint Development Committee.

(a)        Formation and Purpose. The Parties agree to establish and convene a
joint development committee (the “JDC”) within [**] after the Effective Date.
The JDC shall consist of representatives from each Party as further described in
Section 2.6(a) and operate in accordance with this Section 2.2 and Section 2.6.
The primary purpose of the JDC shall be to oversee, coordinate and facilitate
Development of the Licensed Compound and Licensed Products under this Agreement.
For clarity, notwithstanding the establishment of the JDC, Incyte shall have the
sole and unrestricted right to conduct or have conducted any Clinical Study or
other Development with respect to the Monotherapy Regimen, the Incyte
Combination Regimens and the Collaborator Combination Regimens and to modify the
Incyte Global Development Plan without restriction.

(b)       Responsibilities of the JDC. The JDC shall:

(i)         oversee the Ongoing Clinical Study performed by or on behalf of
MacroGenics with respect to the Licensed Compound;

(ii)       discuss, coordinate and oversee the transition of Development
responsibilities from MacroGenics to Incyte as contemplated under this
Agreement, including discussing the IND Transition Date and Study





26

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Transition Date, overseeing the Regulatory Transfer, and seeking approval of the
IND Transition Plan and Study Transition Plan;

(iii)      discuss Incyte’s plans with respect to the Development of the
Licensed Compound and any Licensed Products in the Field in the Territory in
accordance with the Incyte Global Development Plan;

(iv)       discuss MacroGenics’ plans with respect to the Development of the
MacroGenics Combination Regimens in the Field in the Territory in accordance
with the MacroGenics Global Development Plan;

(v)        annually review the then-current Incyte Global Development Plan and
MacroGenics Global Development Plan;

(vi)       discuss the protocol synopses for MacroGenics’ proposed MacroGenics
Combination Studies in accordance with Section 4.3;

(vii)     establish the [**] and [**] required for the achievement of Proof of
Concept in a [**] or [**] of a [**];

(viii)    discuss any issues arising with respect to the Development of any
Monotherapy Regimen or any Combination Regimen;

(ix)       coordinate, and encourage and facilitate, communication and
information sharing regarding the Parties’ performance of their respective
regulatory responsibilities in accordance with Article 5;

(x)        decide matters which the JDC has the express authority to decide
under this Agreement; and

(xi)       perform other obligations specifically delegated to the JDC under
this Agreement.

2.3       Joint Manufacturing Committee.

(a)        Formation and Purpose. The Parties agree to establish and convene a
joint manufacturing committee (the “JMC”) within [**] after the Effective Date.
The JMC shall consist of representatives from each Party as further described in
Section 2.6(a) and operate in accordance with this Section 2.3 and Section 2.6.
The primary purpose of the JMC shall be to oversee, coordinate and facilitate
the Manufacture of the Licensed Compound Bulk Drug Substance and Licensed
Compound Drug Product.

(b)       Responsibilities of the JMC. The JMC shall:

(i)         discuss manufacturing matters with respect to the Licensed Compound
Bulk Drug Substance and Licensed Compound Drug Product, including the





27

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Manufacturing Process, and discuss and seek approval of the Approved CMO (as
more fully set forth in Section 7.1);

(ii)       facilitate the sharing of the Rolling Forecasts and Long Term
Forecasts pursuant to Section 7.2(e)(i), and review and seek approval of the
Annual Global Supply Commitment pursuant to Section 7.3(a);

(iii)      discuss, coordinate and oversee the Manufacturing Technology Transfer
(as more fully set forth in Section 7.1), including discussing and seeking
approval of the Manufacturing Transition Plan; and

(iv)       perform other obligations specifically delegated to the JMC under
this Agreement.

2.4       Joint Intellectual Property Committee.

(a)        Formation and Purpose. The Parties agree to establish and convene a
joint intellectual property committee (the “JIPC”) within [**] after the
Effective Date. The JIPC shall consist of representatives from each Party as
further described in Section 2.6(a) and operate in accordance with this Section
2.4 and Section 2.6. The primary purpose of the JIPC shall be to coordinate,
oversee, and provide a venue for discussion of intellectual property strategy,
prosecution, maintenance, and enforcement matters relating to the Licensed
Patents, Joint Patents, Incyte Patents and Patents within the Incyte Development
IP.

(b)       Responsibilities of the JIPC. The JIPC shall:

(i)         discuss, coordinate and oversee the preparation, filing, prosecution
and maintenance of the Licensed Patents (as more fully set forth in Section
9.2);

(ii)       discuss, coordinate and oversee the litigation strategy with respect
to any suits or other actions against any Third Party engaged in any existing,
alleged or threatened infringement of any Licensed Patent or Joint Patent (as
more fully set forth in Section 9.3);

(iii)      discuss, coordinate and oversee matters related to obtaining Patent
Extensions (as more fully set forth in Section 9.4);

(iv)       discuss, coordinate and oversee the litigation strategy with respect
to any Third Party Infringement Claim or Third Party Patent Challenge (as more
fully set forth in Sections 9.5 and 9.6); and

(v)        perform other obligations specifically delegated to the JIPC under
this Agreement.





28

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

2.5       Commercialization Coordination Committee.

(a)        Formation and Purpose. The Parties agree to establish and convene a
commercialization coordination committee (the “CCC”) at least [**] prior to the
earlier of the [**] of either [**] or [**]. The CCC shall consist of
representatives from each Party as further described in Section 2.6(a) and
operate in accordance with this Section 2.5 and Section 2.6. The primary purpose
of the CCC shall be to oversee, discuss and coordinate commercial activities
with respect to MacroGenics Combination Regimens and Monotherapy Regimens under
this Agreement; provided that, except in connection with forecasting global
commercial demand for Licensed Compound Drug Product in connection with
Commercialization of the Combination Regimens, pursuant to Section 7.3(a),
neither Party shall be obligated to share with the CCC any information,
materials or strategy, or to coordinate on any strategy or commercialization
content, with respect to its Combination Regimens or the Monotherapy Regimen.
Notwithstanding anything to the contrary herein, (a) MacroGenics shall have
final decision-making authority with respect to commercial matters related to
MacroGenics Pipeline Assets and, subject to the remainder of this Section
2.5(a), MacroGenics Combination Regimens, and (b) Incyte shall have final
decision-making authority with respect to any matters related to the Monotherapy
Regimen and any commercial matters related to the Licensed Product being sold in
accordance with its approved label.

(b)       Responsibilities of the CCC. The CCC shall be advisory in nature and
shall not have any decision-making authority, but shall:

(i)        oversee, discuss and coordinate commercial matters with respect to
MacroGenics Combination Regimens and Monotherapy Regimens, including market
landscape, strategic positioning, communications and promotional strategy and
medical strategy;

(ii)       oversee and coordinate procedures for sharing Information relating to
the labeling of MacroGenics Combination Regimens; and

(iii)      perform other obligations specifically delegated to the CCC under
this Agreement.

(c)        CCC Membership and operations. During the JSC’s first meeting, the
JSC will use good faith efforts to mutually agree upon procedures regarding the
membership and operations of the CCC, it being understood that the CCC shall be
advisory in nature and shall not have any decision-making authority.

2.6       Joint Committee Membership and Operations.

(a)        Membership.  Promptly after the Effective Date, each Party shall
designate three (3) representatives to the JSC, up to three (3) representatives
to each of the JDC and JMC, and up to two (2) representatives to the JIPC (each,
a “Joint Committee”). Each Joint Committee may elect to vary the number of
representatives from time to time. Each representative designated by a Party
shall





29

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

be an employee of such Party or one of its Affiliates and shall have the
appropriate level of experience in the subject area of the applicable Joint
Committee, and at least one (1) representative shall have sufficient seniority
within the applicable Party’s organization to have the necessary decision-making
authority in order for such Joint Committee to fulfill its responsibilities.
Either Party may designate employees as substitutes for any of its Joint
Committee representatives if one (1) or more of such Party’s designated
representatives is unable to be present at a meeting. From time to time, each
Party may replace any of its Joint Committee representatives by written notice
to the other Party specifying the prior representative(s) and their
replacement(s). Each representative on a Joint Committee shall be bound by
confidentiality and non-use obligations at least as restrictive as those set
forth in this Agreement.

(b)       Joint Committee Chairperson. Each Joint Committee will have a
chairperson, to be designated by MacroGenics initially with respect to the JDC
and Incyte initially with respect to the JSC, JMC, and JIPC, and to be
designated by the two Parties on an alternating basis annually thereafter. The
chairperson shall be responsible for calling and convening meetings of its Joint
Committee, but shall have no special authority over the other members of its
Joint Committee, and shall have no additional voting rights. The chairperson of
each Joint Committee (or its designate) shall: (i) prepare and circulate an
agenda reasonably in advance of each upcoming meeting of such Joint Committee;
and (ii) prepare and issue minutes of such Joint Committee meeting within [**]
thereafter. Such minutes shall not be finalized until each representative on
such Joint Committee reviews and approves such minutes, provided that any
minutes shall be deemed approved unless a Joint Committee representative objects
to the accuracy of such minutes within [**] after the circulation of the
minutes. The minutes of each Joint Committee meeting shall be the Confidential
Information of each Party.

(c)        Meetings.

(i)         Timing and Frequency. Promptly following its formation, each Joint
Committee will hold an in-person meeting to establish such Joint Committee’s
operating procedures. After its initial meeting, the JSC shall meet at least
once every Calendar Quarter during the Term (or such other frequency as agreed
upon by the Parties), and each other Joint Committee shall meet as frequently as
agreed by each such Joint Committee, but no less frequently than annually.
Additionally, at least once annually, the Parties will hold an in-person meeting
(as set forth in Section 2.6(c)(ii)(A)) with all Joint Committees in attendance.
Additional meetings of a Joint Committee may be held with the consent of each
Party (such consent not to be unreasonably withheld, delayed or conditioned), as
required under this Agreement or to attempt to resolve any matter or Deadlocked
Committee Matter in accordance with this Agreement. In the case of any matter or
Deadlocked Committee Matter referred to a Joint Committee, such meeting





30

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

shall be held within [**] following referral to such Joint Committee, or as soon
as reasonably possible thereafter.

(ii)       Meeting Procedures. Meetings of each Joint Committee shall be
effective only if a majority of representatives of each Party are present or
participating. Other than the initial meeting, each Joint Committee may meet
either (A) in person at either Party’s facilities or at such locations as the
Parties may otherwise agree; or (B) by audio or video teleconference, provided
that at least once annually, each Joint Committee shall meet in person as
described in Section 2.6(c)(i). Each Party shall be responsible for all of its
own expenses incurred in connection with its representatives’ participation in
each Joint Committee meeting, including all travel and lodging. All other Third
Party Expenses incurred by a Joint Committee in furtherance of a Joint Committee
meeting, such as expenses associated with off-site meetings, shall be shared
equally by the Parties.

(iii)      Non-Member Participation. Additional non-members of a Joint Committee
having relevant experience may from time to time be invited to participate in a
Joint Committee meeting, provided that such participants shall have no voting
rights or powers. Non-member participants who are not employees of a Party or
its Affiliates shall only be allowed to attend if: (A) the other Party’s
representatives have consented to the attendance (such consent not to be
unreasonably withheld, delayed or conditioned); (B) such non-member participants
are subject to confidentiality and non-use obligations at least as restrictive
as those set forth in this Agreement,  including the provisions of Sections
11.10(a) and 11.10(b), and shall be deemed the “Representatives”  of the Party
inviting such participants to the meeting.

(d)       Joint Committee Decisions and Actions. Actions to be taken and
decisions to be made by the JDC, JMC, or JIPC shall be taken or made only
following unanimous agreement, with each Party having one (1) vote. If the JDC,
JMC, or JIPC reaches unanimous agreement on a matter before it for decision,
such decision by such Joint Committee shall be final and binding on the Parties.
If the JDC, JMC, or JIPC fails to reach unanimous agreement on a matter before
it for decision within [**] from the date that the matter is first presented to
such Joint Committee in writing, such matter (a “Deadlocked Committee Matter”)
shall be referred to the JSC for resolution upon the request of either Party
pursuant to Section 2.1(c).

2.7       Additional Subcommittees and Working Groups. Each Joint Committee may
establish other subcommittees or working groups as needed to further the
purposes of this Agreement, including any responsibilities assigned to such
Joint Committee under this Agreement; provided, however, that the JSC shall not
delegate its authority to resolve Deadlocked Committee Matters to a subcommittee
or working group. The purpose, scope and procedures of any such subcommittee or
working group shall be mutually agreed in writing by the Joint Committee that
formed such subcommittee or working group. Actions to be taken and decisions to
be made by such subcommittee or working group shall be taken or made only
following unanimous agreement, with





31

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

each Party having one (1) vote. If a subcommittee or working group reaches
unanimous agreement on a matter before it for decision, such decision by such
subcommittee or working group shall be final and binding on the Parties. If a
subcommittee or working group fails to reach unanimous agreement on a matter
before it for decision within [**] from the date that the matter is first
presented to such a subcommittee or working group in writing, such matter shall
be referred to the Joint Committee that established such subcommittee or working
group for resolution pursuant to Section 2.6(d) upon the request of either
Party.

2.8       Authority. The Parties agree that it shall be conclusively presumed
that, unless otherwise explicitly stated, each voting member of each Joint
Committee, or each subcommittee or working group established by a Joint
Committee, has the authority and approval of such member’s respective senior
management in casting his or her vote. Each Joint Committee, and each
subcommittee or working group established by such Joint Committee, shall each
have only the powers assigned expressly to such Joint Committee in this Article
2 and elsewhere in this Agreement, and shall not have any power to amend, modify
or waive compliance with this Agreement.

2.9       Alliance Managers. Promptly following the Effective Date, each Party
shall designate in writing an Alliance Manager to serve as the primary point of
contact for the Parties regarding all collaboration activities contemplated
under this Agreement. Each Alliance Manager shall facilitate communication and
coordination of the Parties’ activities under this Agreement. The Alliance
Managers shall not be a member of the CCC, or the JSC or any other Joint
Committee. The Alliance Managers shall be allowed to attend, as a non-voting
observer, meetings of the Joint Committees and the CCC, as well as any
subcommittee or working group established by a Joint Committee of which the
Alliance Manager is not a member.

2.10     Decision-Making Limitations. Notwithstanding anything to the contrary
in this Agreement, to the extent that a Party has final decision-making
authority with respect to any matter pursuant to Section 2.1(c), such Party
shall not exercise such final decision-making authority to: (a) expand or reduce
either Party’s rights or obligations in a manner inconsistent with the terms and
conditions of this Agreement or any Ancillary Agreement; (b) determine that such
Party has fulfilled its obligations, or the other Party has breached its
obligations, under this Agreement or any Ancillary Agreement (including
regarding MacroGenics’ performance with respect to the Manufacture and supply of
the Licensed Compound); (c) make any decision that is expressly stated to
require the other Party’s approval or agreement or the approval or agreement of
both Parties under this Agreement or any Ancillary Agreement; (d) make any
decision for which the other Party has expressly been given final
decision-making authority under this Agreement; (e) resolve any dispute
regarding whether a Milestone has been achieved or the amount of any royalties
or other payments owed by one Party to the other Party; (f) hold significantly
more Joint Committee meetings at such Party’s facility than the other Party’s
facility; (g) cause either Party to violate Applicable Law, regulatory
requirements or guidance or industry codes; or (h) establish the [**] required
for the achievement of Proof of Concept in a [**] or [**] of a [**]. If the
Parties fail to mutually agree to the [**] described in (h), then such matter
will be submitted to an independent Third-Party expert (mutually agreed upon by
both Parties) to establish [**] based on an analysis of available or published
data from all of the Approved PD-1 Antibodies, subject to the following
parameters: (A) the [**] shall be consistent with the applicable [**] for which
Approved PD-1





32

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Antibodies have received Regulatory Approval as a Monotherapy Regimen, as
derived from an assessment of monotherapy [**] of Approved PD-1 Antibodies (as
of the date on which the applicable Clinical Study data is being assessed with
respect to Proof of Concept) observed in comparable patient populations and
Indications; and (B) the [**] shall be based on the Licensed Product as a single
agent based on the treatment of at least [**] in a specific Indication at a
defined dose and schedule that does not exceed the maximum tolerated dose of the
applicable Licensed Product. For clarity, the foregoing parameters apply only to
the decision of the Third-Party expert, and the JDC may mutually agree to an
[**] or [**] that falls outside of such parameters. Provided that the decision
of such expert falls within the foregoing parameters, such decision will be
conclusive and binding on the Parties, except in the case of fraud or manifest
error. The Parties shall equally share the costs and expenses of such expert.

ARTICLE 3

LICENSES

3.1       License to Incyte. Subject to the terms and conditions of this
Agreement, MacroGenics hereby grants to Incyte: (a) an exclusive (subject to
Section 3.3(a)), non-transferable (except in accordance with Section 15.4)
license, with the right to grant sublicenses as provided in Section 3.2, under
the Licensed Technology, to use, have used, Develop, have Developed,
 Manufacture or have Manufactured, the Licensed Compound and Licensed Products
in the Field in the Territory, including as a Monotherapy Regimen or a component
of an Incyte Combination Regimen, Collaborator Combination Regimen, or
MacroGenics Combination Regimen (but for, clarity, not to use, have used,
Develop, have Developed, Manufacture or have Manufactured, any MacroGenics
Pipeline Asset, nor to conduct or have conducted any MacroGenics Combination
Studies); (b) an exclusive, non-transferable (except in accordance with Section
15.4) license, with the right to grant sublicenses as provided in Section 3.2,
under the Licensed Technology, to Commercialize or have Commercialized the
Licensed Compound and Licensed Products in the Field in the Territory, including
as a Monotherapy Regimen or a component of an Incyte Combination Regimen or
Collaborator Combination Regimen (but, for clarity, not as a component of any
MacroGenics Combination Regimen);  (c)  an exclusive, non-transferable (except
in accordance with Section 15.4) license, with the right to grant sublicenses as
provided in Section 3.2, under the (x) Licensed Technology and (y) Label
Combination Patents, to Commercialize or have Commercialized the Licensed
Compound and Licensed Products in the Field in the Territory as a component of a
MacroGenics Combination Regimen in accordance with its approved label, provided
that Incyte shall have no right to conduct any Medical Affairs Activities or
activities directed to marketing, detailing, promoting, educating or any Phase
IV Studies with respect to the Licensed Compound or Licensed Products as a
component of a MacroGenics Combination Regimen other than MacroGenics
Combination Regimen Detailing; (d)  a co-exclusive (with MacroGenics),
non-transferable (except in accordance with Section 15.4) license, with the
right to grant sublicenses as provided in Section 3.2,  under the (x) Licensed
Technology and (y) Label Combination Patents,  to obtain Regulatory Approval of
the Licensed Compound as a component of MacroGenics Combination Regimens and
include such Regulatory Approval in the Licensed Compound label; and (e) a
co-exclusive (with MacroGenics),  non-transferable (except in accordance with
Section 15.4) license, with the right to grant sublicenses as provided in
Section 3.2, under the Licensed Technology, to conduct or have conducted (by
Third Party contractors, licensees or other research or Development Partners, as
applicable) preclinical and nonclinical





33

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

studies with the Licensed Compound and Licensed Product solely for research and
development purposes.

3.2       Sublicensing.

(a)        Incyte shall have the right to grant sublicenses of the rights
granted to Incyte under Sections 3.1 and 3.4 to: (i) its Affiliates through
multiple tiers; and (ii) Third Parties through multiple tiers, subject to the
conditions in this subsection (a). Incyte may, in its discretion, grant any such
sublicense to a Collaborator (pursuant to subsection (b)) and to any bona fide
Development Partners, commercial partners and distributors. Each sublicense
shall refer to this Agreement and, except to the extent MacroGenics may
otherwise agree in writing, be consistent in all material respects with the
terms and conditions of this Agreement. Incyte shall remain responsible for the
performance of its obligations under this Agreement and the performance of its
sublicensees hereunder. Incyte shall provide to MacroGenics copies of all such
sublicenses to Third Parties (whether granted directly by Incyte or by a Third
Party which previously received a sublicense directly or indirectly from Incyte)
within [**] after the execution date of each sublicense; provided that Incyte
shall have the right to redact commercially sensitive information from such
copies, and provided further that Incyte shall provide financial terms to the
extent reasonably necessary for MacroGenics to calculate amounts due to
MacroGenics hereunder (including Monotherapy Sublicense Fees and Collaborator
Sublicense Fees). Information regarding the scope of the license grants,
territory or term of each such sublicense shall not be considered commercially
sensitive.

(b)       Incyte shall require that each Collaborator agrees in writing to the
all terms applicable to a Collaborator or Combination Sponsor under this
Agreement, in addition to the following terms, all of which shall be set forth
in a written agreement executed by Incyte and such Collaborator (the
“Collaborator Contract”): (i) Collaborator or Incyte shall bear all costs and
expenses associated with the conduct of any Collaborator Combination Studies
(other than any Funded Collaborator Combination Studies); (ii) Collaborator
shall not have any input or decision-making authority with respect to any
governance matters related to the Licensed Compound or any Licensed Products
under this Agreement; (iii) Collaborator shall provide to Incyte all data
Controlled by Collaborator, derived from the conduct of any Collaborator
Combination Studies as set forth in Section 5.2(b); (iv) irrespective of
inventorship, Collaborator and Incyte shall jointly own any Invention that
relates specifically to the Licensed Compound or any Licensed Product and
results from the conduct of any Collaborator Combination Studies, together with
any intellectual property rights therein (collectively, “Collaborator
Development IP”) and, to the extent necessary to effectuate the foregoing, each
of Incyte and the Collaborator, on behalf of itself and its Affiliates, shall
agree to assign, and shall hereby assign, to the other party an undivided joint
ownership interest in and to the Collaborator Development IP. Each party shall
have the right to practice, Exploit and license, and assign or transfer its
rights in, any Collaborator Development IP without a duty of accounting to the
other party, and each party, on behalf of itself and its Affiliates,





34

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

shall hereby waive any right it or its Affiliates may have under Applicable Laws
of any jurisdiction to require any such approval or accounting; (v) Collaborator
shall be subject to oversight and review and/or approval rights by Incyte with
respect to the Development of Collaborator Combination Regimens, in each case,
that are no less stringent than the oversight and, review and/or approval rights
applicable to the Development of MacroGenics Combination Regimens under this
Agreement; and (vi) Incyte shall require that each Collaborator Contract be
assignable upon termination of this Agreement at least in those instances where
assignment is required pursuant to Section 12.8.

(c)        MacroGenics shall have the right, in its sole discretion, to grant
sublicenses of any of the rights granted to MacroGenics under Section 3.4 solely
in accordance with Section 3.3(b) and subject to the remainder of this
subsection (c). Each sublicense shall refer to and be subordinate to this
Agreement and, except to the extent the Parties may otherwise agree in writing,
any sublicense must be consistent in all material respects with the terms and
conditions of this Agreement. MacroGenics shall remain fully responsible for the
performance of its obligations under this Agreement and the performance of its
sublicensees hereunder. MacroGenics shall provide to Incyte copies of all such
sublicenses to Third Parties within [**] after the execution date of each
sublicense; provided that MacroGenics shall have the right to redact
commercially sensitive information from such copies. Information regarding the
scope of the license grants, territory or term of each such sublicense shall not
be considered commercially sensitive. MacroGenics shall not have the right, and
shall not, without the prior written approval of Incyte ([**]) (which approval
shall not be unreasonably withheld, conditioned or delayed), grant any
sublicenses or allow any Third Party to exercise on behalf of MacroGenics any of
the rights to be sublicensed to MacroGenics hereunder with respect to the [**]
or [**].  Promptly after the Effective Date, the Parties will meet to discuss
and agree upon the conditions under which MacroGenics may, without the need to
obtain Incyte’s prior written approval, grant sublicenses or otherwise allow
Third Parties to exercise on behalf of MacroGenics any of the rights to be
sublicensed to MacroGenics hereunder with respect to the [**] (the “[**]
Conditions”) or [**] (the “[**] Conditions”); provided that, each of the [**]
Conditions and the [**] Conditions shall not be [**] required under the [**].
 (i) Promptly after execution of the [**] and [**] as described in Section [**],
Incyte shall provide a [**] of the [**] which Incyte [**] to MacroGenics,
reasonably sufficient to [**] the [**]. Within [**] following MacroGenics’
receipt of such [**], MacroGenics shall notify Incyte whether MacroGenics [**]
to [**] under the [**] and/or the right to [**] or [**] under the [**] (the
“[**]”). MacroGenics may [**] the [**] on a [**], subject to [**] Conditions or
the prior written agreement of Incyte in each instance. (ii) Promptly after
execution of each [**] between Incyte and [**] as described in [**], Incyte
shall provide a [**] of the [**] under which Incyte [**] to MacroGenics,
reasonably sufficient to confirm the [**]. Within [**] following MacroGenics’
receipt of such redacted [**], MacroGenics shall notify Incyte whether
MacroGenics [**] under the [**] and/or the [**] or [**] under the [**] (the
“[**]”).





35

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

MacroGenics may [**] the [**] on a [**], subject to satisfaction of the [**]
Conditions or the [**] of Incyte in each instance.

3.3       Retained Rights.

(a)        General.

(i)         Retained Exclusive Rights.  Notwithstanding anything to the contrary
herein, MacroGenics shall retain the exclusive right: (A) to conduct or have
conducted (by Third Party subcontractors or licensees in accordance with Section
1.94, as applicable) the MacroGenics Combination Studies;  and (B) subject to
Section 3.1(a), to Exploit any MacroGenics Pipeline Asset, including as a
component of a MacroGenics Combination Regimen.

(ii)       Other Retained Rights. MacroGenics shall retain, subject to the terms
and conditions of this Agreement: (A) the co-exclusive (with Incyte) right to
conduct or have conducted (by Third Party contractors, licensees or other
research or Development Partners, as applicable) preclinical and nonclinical
studies with the Licensed Compound and Licensed Product solely for research and
development purposes; (B) the non-exclusive right to conduct or have conducted
(by Third Party contractors, licensees in accordance with Section 1.94 or other
research or Development Partners, as applicable) the Ongoing Clinical Study
prior to completion of the Study Transition in accordance with the Study
Transition Plan;  and (C) the non-exclusive, non-transferable right to (x)
Manufacture the Licensed Compound Bulk Drug Substance and (y) Manufacture or
have Manufactured the Licensed Compound Drug Product.

(b)       Sublicensing Rights.  MacroGenics shall have the right to grant
licenses or sublicenses (as applicable) of the rights retained by or granted to
MacroGenics under Sections 3.3 and 3.4, subject only to the following (and, as
applicable, Section 3.2(c)). In the case of Section 3.3(a)(i)(A), such license
or sublicense (as applicable) shall be solely to those Third Parties referenced
in 3.3(a)(i)(A), and shall be solely for the purposes of either (i) Developing a
MacroGenics Pipeline Asset as a component of a MacroGenics Combination Regimen
or (ii) Commercializing a MacroGenics Pipeline Asset as a component of a
MacroGenics Combination Regimen in accordance with its approved label (but, for
clarity, the retained rights and such licenses or sublicenses shall not include
the right to Develop or Commercialize the Licensed Compound or any Monotherapy
Regimen, Incyte Pipeline Asset or Collaborator Pipeline Asset). In the case of
Section 3.3(a)(ii)(C)(x), individual elements of the Manufacturing Process may
be performed by Third Parties on behalf of MacroGenics, provided that
MacroGenics shall in any case continue to conduct the majority of
Manufacturing-related activities in connection with the Manufacture of the
Licensed Compound Bulk Drug Substance, and MacroGenics shall not engage in any
Manufacturing Process technology transfer with any such Third Parties other than
with respect to the





36

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

specific Manufacturing Process to be conducted by such Third Parties and only to
the extent reasonably required for such Third Parties to perform such
Manufacturing Process.

(c)        Notwithstanding anything to the contrary herein, MacroGenics shall
not have any right to, and shall not, (i) Exploit any Combination Product, or
(ii) sell, have sold, or distribute Licensed Compound Bulk Drug Substance or
Licensed Compound Drug Product other than (x) for use in those activities
described in Section 3.3(a), or (y) to Incyte for use in the Development
activities or the Manufacture of the Licensed Product. Furthermore,
notwithstanding anything to the contrary herein, MacroGenics shall not have any
right to, and shall not, directly or indirectly, conduct or perform, nor
contract with any Third Party to conduct or perform (A) any Clinical Study of an
Incyte Combination Regimen or any Collaborator Combination Regimen, nor (B) any
other Clinical Study that includes the Licensed Compound and any other specific
molecule or molecules (as monotherapies or combinations) other than a
MacroGenics Combination Study (or a Monotherapy Study pursuant to Section
5.9(c)). In the event that MacroGenics enters into any collaboration or
analogous relationship with respect to the Licensed Compound involving a Third
Party collaborator who owns or Controls an Ancillary Therapy that is being
studied in connection with a MacroGenics Combination Regimen, (x) MacroGenics
shall provide to Incyte all data Controlled by MacroGenics derived from any arm
of the Clinical Study that solely comprises both the Licensed Compound and the
Ancillary Therapy, and (y) MacroGenics shall grant and hereby grants to Incyte a
non-exclusive, irrevocable, perpetual, transferable, fully paid-up,
royalty-free, sublicenseable license under any Information or any intellectual
property Controlled by MacroGenics arising out of any arm of the Clinical Study
that solely comprises both the Licensed Compound and the Ancillary Therapy for
any use consistent with the license granted pursuant to Section 3.4(a), in each
case (of (x) and (y)) to the extent that MacroGenics has the contractual right
to extend such rights, licenses, or sublicenses to Incyte, as applicable (and
MacroGenics shall use Commercially Reasonable Efforts to obtain such contractual
rights from the applicable Third Party collaborator).  Any such Clinical Study
shall otherwise be subject to all of the requirements and limitations set forth
herein with respect to MacroGenics Combination Studies (e.g., the obligations
and limitations set forth in Section 4.3 and Article 5). MacroGenics shall be
responsible for any failure of the Third Party collaborator to comply with the
obligations set forth in Section 3.3(b) and in this Section 3.3(c).

3.4       Freedom to Operate Licenses.

(a)        Subject to the terms and conditions of this Agreement and without
limiting the license granted pursuant to Section 3.1, MacroGenics hereby grants
to Incyte a non-exclusive, worldwide, fully-paid, royalty-free, non-transferable
(except in accordance with Section 15.4) license, with the right to grant
sublicenses to the extent provided in Section 3.2(a) and 3.2(b), under (i) any
Patents Controlled by MacroGenics or, subject to Section 15.3(d), its Affiliates
as of the Effective Date





37

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

or during the Term, including MacroGenics’ interest in any Joint Patents that
Cover the Exploitation of PD-1 Monoclonal Antibodies (the “MacroGenics PD-1 IP”)
except that such license shall not extend to any claims in any Patents
Controlled by MacroGenics that Cover a (x) MacroGenics Pipeline Asset,  (y)
Incyte Pipeline Asset or  (z)  MacroGenics Combination Regimen, unless such
claims are necessary for Incyte to exercise the license granted pursuant to
Section 3.1; and (ii) any other Patents or Know-How Controlled by MacroGenics
or, subject to Section 15.3(d), its Affiliates, as of the Effective Date or
during the Term, including MacroGenics’ interest in any such Joint Patents that
Cover or are embodied in any in vitro device or other companion diagnostic used
to detect, identify and/or diagnose the presence of PD-1 or PD-L1 for the
Exploitation of the Licensed Compound or Licensed Products (the “MacroGenics CDx
IP”),  in each case (of (i)-(ii)) to Exploit the Licensed Compound and Licensed
Products in the Field in the Territory, including as a Monotherapy Regimen or a
component of an Incyte Combination Regimen, Collaborator Combination Regimen or,
 solely to the extent permitted under Section 3.1,  MacroGenics Combination
Regimens  (but, for clarity, not to Exploit any MacroGenics Pipeline Asset).
Notwithstanding anything to the contrary herein, to the extent of any overlap
between the license grants under this Section 3.4(a) and the license grant under
Section 3.1, any payment obligations of Incyte in connection with the license
grant under Section 3.1 shall remain unaffected and shall continue in full force
and effect. For clarity, this Section 3.4(a) shall not be construed to limit the
rights granted to Incyte under Section 3.1 to Exploit the Licensed Compound as a
component of an Incyte Combination Regimen.

(b)       Subject to the terms and conditions of this Agreement, Incyte hereby
grants to MacroGenics a non-exclusive, worldwide, fully-paid, royalty-free,
non-transferable (except in accordance with Section 15.4) license, with the
right to grant sublicenses to the extent provided in Section 3.2(c) and Section
3.3(b), under (i) any Patents Controlled by Incyte or its Affiliates, as of the
Effective Date or, subject to Section 15.3(d), during the Term, that Cover the
manufacture of the Licensed Compound, including Incyte’s interest in any such
Joint Patents (the “Incyte PD-1 IP”) except that such license shall not extend
to any claims in any Patents Controlled by Incyte that claim an Incyte Pipeline
Asset or Incyte Combination Regimen, (ii) Incyte Development IP Controlled by
Incyte or its Affiliates that relates specifically to the Licensed Compound (and
not, for clarity, to any Combination Regimen or Pipeline Asset), including
Incyte’s interest in any such Joint Patents or Joint Inventions, (iii) any other
Patents or Know-How Controlled by Incyte or its Affiliates, as of the Effective
Date or, subject to Section 15.3(d), during the Term, that Cover or are embodied
in any in vitro device or other companion diagnostic used to detect, identify
and/or diagnose the presence of PD-1 or PD-L1 for the Development or
Commercialization of the Licensed Compound or Licensed Products, including
Incyte’s interest in any such Joint Patents or Joint Inventions (the “Incyte CDx
IP”) and (iv) any other Patents or Know-How Controlled by Incyte or its
Affiliates, as of the Effective Date or, subject to Section 15.3(d), during the
Term, that relate specifically to the Licensed Compound (and not, for clarity,
to any Combination Regimen), including Incyte’s interest in any





38

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

such Joint Patents or Joint Inventions (such Patents, “Incyte Patents” and such
Know-How, “Incyte Know-How”; collectively, “Incyte Technology”), in each case
(of (i)-(iv)) solely to Develop and Commercialize any MacroGenics Pipeline Asset
as a component of a MacroGenics Combination Regimen in accordance with its
approved label (but, for clarity, not to Develop or Commercialize the Licensed
Compound or any Monotherapy Regimen, Incyte Pipeline Asset or Collaborator
Pipeline Asset).

(c)        MacroGenics shall provide to Incyte reasonable access to MacroGenics
CDx IP for the purpose of Incyte’s performance of the Incyte Global Development
Plan. Incyte shall provide to MacroGenics reasonable access to Incyte CDx IP for
the purpose of MacroGenics’ performance of the MacroGenics Global Development
Plan.

(d)       (i)         Subject to the terms and conditions of this Agreement,
Incyte hereby grants to MacroGenics a non-exclusive, worldwide, fully-paid,
royalty-free license, non- transferable (except in accordance with Section 15.4)
license, with the right to grant sublicenses to the extent provided in Section
3.2(c) and Section 3.3(b), to any Incyte Method Claims under any Patent
Controlled by Incyte or (subject to Section 15.3(d)) its Affiliates as of the
Effective Date or during the Term, as necessary to Commercialize the MacroGenics
Pipeline Asset in combination with the Licensed Compound or Licensed Product in
accordance with the approved label of the applicable MacroGenics Combination
Regimen. As used herein, an “Incyte Method Claim” shall mean any claim that
claims the method of using the Combination of the Licensed Compound or Licensed
Product with a MacroGenics Pipeline Asset for the treatment of cancer in the
Territory, excluding claims: (A) for which Incyte does not have the contractual
right to grant the license under this Section 3.4(d)(i); (B) that arise from an
Incyte Pipeline Asset disclosed in the Incyte Global Development Plan under
Exhibit B-1, as of the Effective Date; or (C) that read on or include as an
element a Cancer Treatment Use.

(ii)       Subject to the terms and conditions of this Agreement and without
limiting the license granted pursuant to Section 3.1, MacroGenics hereby grants
to Incyte a non-exclusive, worldwide, fully-paid, royalty-free, non-transferable
(except in accordance with Section 15.4) license, with the right to grant
sublicenses to the extent provided in Section 3.2(a) and 3.2(b), to any
MacroGenics Method Claims under any Patent Controlled by MacroGenics or (subject
to Section 15.3(d)) its Affiliates as of the Effective Date or during the Term,
as necessary to Commercialize the Licensed Compound or Licensed Product in
combination with the Incyte Pipeline Asset in accordance with the approved label
of the applicable Incyte Combination Regimen. As used herein, a “MacroGenics
Method Claim” shall mean any claim that claims the method of using the
Combination of the Licensed Compound or Licensed Product with an Incyte Pipeline
Asset for the treatment of cancer in the Territory, excluding claims: (A) for
which MacroGenics does not have the contractual right to grant the license under
this Section 3.4(d)(ii); (B) that arise from a MacroGenics Pipeline Asset
disclosed in the MacroGenics





39

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Global Development Plan under Exhibit B-2, as of the Effective Date; or (C) that
read on or include as an element a Cancer Treatment Use.

3.5       No Implied Licenses. All licenses and rights are granted only as
expressly provided in this Agreement and no license or other right is or shall
be created or granted under this Agreement by implication, estoppel, or
otherwise. All rights not expressly granted by a Party under this Agreement are
reserved by such Party and may not be used by the other Party for any purpose.

ARTICLE 4

DEVELOPMENT

4.1       Transition of Ongoing Clinical Study.

(a)        Ongoing Clinical Study. During the period beginning on the Effective
Date and ending on the Study Transition Date, MacroGenics shall use Commercially
Reasonable Efforts to: (i) perform any Development activities assigned to
MacroGenics in the Study Transition Plan; and (ii) subject to subsection (d)
below, conduct (or have conducted by an Affiliate or Third-Party contract
research organization) the ongoing Clinical Study of the Licensed Compound and
all related Development activities that are identified (together with an
estimate of the costs thereof through [**]) on Exhibit E (collectively, the
“Ongoing Clinical Study”).

(b)       IND Transition. Within [**] after the Effective Date, or such other
period defined by the JDC, but in any event no later than [**] (the “IND
Transition Date”), MacroGenics shall transfer to Incyte, and Incyte shall
cooperate in good faith to support MacroGenics’ transfer of, all INDs for the
Licensed Compound (the “MGA012 IND”), in accordance with a transition plan to be
approved by the JDC promptly after the Effective Date (the “IND Transition”;
such transition plan, the “IND Transition Plan”). Each Party shall bear all
costs and expenses incurred by such Party in connection with the IND Transition.
Upon the completion of the IND Transition, Incyte shall be solely responsible,
at its sole cost and expense, for all filings, reports and communications with
all Regulatory Authorities, with respect to the Licensed Products. Upon
completion of the IND Transition, MacroGenics shall, and hereby does, assign to
Incyte all such Regulatory Documentation and shall take all steps reasonably
necessary to effectuate the assignment of all INDs, Regulatory Approval
Applications and Regulatory Approvals included in such Regulatory Documentation
to Incyte.

(c)        Study Transition. MacroGenics and Incyte shall jointly cooperate to
complete the transfer to Incyte of the Ongoing Clinical Study, in accordance
with a transition plan and budget to be approved by the JDC (the “Study
Transition”; such transition plan, the “Study Transition Plan”), but in any
event to be completed no later than [**] (the “Study Transition Date”); provided
that, MacroGenics may transfer certain responsibilities with respect to the
Ongoing Clinical Study prior to the Study Transition Date, as determined by the
JDC and set forth in the Study





40

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Transition Plan. At all times during the Term, Incyte shall cooperate in good
faith to support MacroGenics’ transfer of the Ongoing Clinical Study to Incyte.

(d)       Decision-Making; Costs. At all times during the Term, whether prior to
or after the IND Transition Date or the Study Transition Date: (i) Incyte shall
have final decision-making authority with respect to matters related to the
Ongoing Clinical Study (which Incyte shall exercise in good faith); and (ii)
Incyte shall bear any and all FTE Costs and Third Party Expenses incurred by
MacroGenics following the Effective Date directly related to the Ongoing
Clinical Study in accordance with the Study Transition Plan, other than any
costs specifically related and allocable to any MacroGenics Combination Regimen.
Incyte shall reimburse MacroGenics within [**] after receipt of any undisputed
invoice from MacroGenics setting forth such costs.

4.2       Incyte Development Responsibilities.

(a)        General.

(i)         Following the Study Transition Date, subject to Sections 2.2,  3.3,
and 4.1, Incyte shall, at its sole cost and expense, be solely responsible for
and have sole authority over: (a) the Development of the Monotherapy Regimen in
the Field in the Territory (other than pursuant to Section 5.9(c)); and (b) the
Development of Incyte Combination Regimens and Collaborator Combination Regimens
in the Field in the Territory, and will retain final decision-making authority
with respect to each of the foregoing. Notwithstanding the foregoing,
MacroGenics will continue to perform Manufacturing Development work as
determined by the JMC with respect to the Licensed Compound following the Study
Transition Date, and with respect to any such Manufacturing Development that
relates [**] to the Licensed Compound, Incyte shall pay any and all such costs
to the extent required pursuant to subsection (ii) below, and will retain final
decision-making authority with respect to such Manufacturing Development.

(ii)       Incyte shall bear any and all costs and expenses incurred in
connection with: (a) any Development activities that relate to the Monotherapy
Regimen (other than any costs and expenses associated (i) with any monotherapy
arms that are included in any MacroGenics Combination Study or (ii) Monotherapy
Studies conducted pursuant to Section 5.9(c)) or any Incyte Combination Regimens
and Collaborator Combination Regimens, including the Development activities set
forth in this Section 4.2;  and (b) any Development activities that are needed
to pursue Regulatory Approval of the Monotherapy Regimen (other than pursuant to
Section 5.9(c)) or any Incyte Combination Regimens. For clarity, except as set
forth in Section 4.1 and in clause (i) above, (x) MacroGenics shall have no
obligation to perform any Development activities that relate to the Monotherapy
Regimen or any Incyte Combination Regimens and Collaborator Combination Regimens





41

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

and (y) Incyte shall not be responsible for, and MacroGenics shall bear, any and
all costs and expenses related to the conduct of (A) any MacroGenics Combination
Studies or (B) other Development activities expressly required to be conducted
by MacroGenics with respect to the Licensed Compound for which the Agreement
does not specify that Incyte shall reimburse MacroGenics for such Development
expenses.

(b)       Clinical Study Registries. Incyte shall be responsible, in accordance
with Applicable Law, for registering in the appropriate clinical trial registry
and posting the results of all Clinical Studies of the Monotherapy Regimen
(other than pursuant to Section 5.9(c))  and Incyte Combination Regimens in the
Field in the Territory. With respect to Clinical Studies of Collaborator
Combination Regimens in the Field in the Territory, either Incyte or
Collaborator shall be responsible (as set forth in the applicable Collaborator
Contract), in accordance with Applicable Law, for registering in the appropriate
clinical trial registry and posting the results of such Clinical Studies.

(c)        Documentation.  Incyte shall prepare and maintain, or shall cause to
be prepared and maintained, complete and accurate written records, accounts,
notes, reports and data with respect to Development activities conducted by
Incyte pursuant to this Agreement (including the Incyte Global Development Plan)
in good scientific manner and in conformity with Applicable Law and Incyte’s
standard practices, provided that, in no case shall such records be maintained
for less than [**] following the Calendar Year to which such records pertain (or
any longer period required by Applicable Law).

(d)       Progress Reports.  No later than [**] and [**] of each Calendar Year,
Incyte shall provide to MacroGenics in writing (PowerPoint presentations are
acceptable) a report summarizing Incyte’s efforts and progress during the [**]
prior to such date, as applicable, to Develop and seek Regulatory Approval of
the Licensed Compound and any Licensed Products. Each such report shall
describe, among other matters: (a) material Development activities completed
since the last report, including the object and parameters of the Development,
when initiated and when completed; (b) a summary of all material results of any
Monotherapy Studies or Monotherapy Regimens; (c) material Development activities
planned to be undertaken before the next report, including the type and object
of any Clinical Studies to be conducted and their projected starting and
completion dates; (d)  a summary of all material updates or developments with
respect to the Manufacturing Process since the date of the last report; and (e)
material changes in Incyte’s Development plans; provided, however, that (i)
Incyte shall not be required to include in such reports any (A) information
relating solely to the Incyte Pipeline Assets or (B) other confidential
information related to the Incyte Pipeline Assets or Incyte Combination
Regimens, in each case as reasonably determined by Incyte in its sole
discretion; (ii) Incyte shall not be required to provide such a report for any
Calendar Quarter in which it provided an update to the Incyte Global Development
Plan pursuant to Section 4.4(a); and (iii)  Incyte shall not be required to
provide such a report for any





42

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Calendar Quarter in which it provided materially similar information to any
Joint Committee.  In addition, Incyte shall promptly respond to reasonable
requests by MacroGenics for information regarding Incyte’s Development and
Commercialization activities for the Licensed Compound and Licensed Products, to
the extent such information is necessary to assess Incyte’s compliance with its
obligations hereunder.

(e)        Performance.

(i)        With respect to the performance of any Incyte Combination Study or
Collaborator Combination Study hereunder, Incyte shall (and shall require that
Collaborator shall, with respect to any Collaborator Combination Studies): (a)
perform the Combination Study in accordance with this Agreement and all
Applicable Law, including GCP; (b) obtain all approvals and clearances necessary
to conduct each Combination Study, including obtaining customs clearances and
approvals from Regulatory Authorities, institutional review boards and ethics
committees; (c) ensure that all consents required under Applicable Law in
connection with such Combination Study have been obtained prior to commencing
any Combination Study; and (d) not employ or subcontract with any Person or
Third Party that has been debarred by the FDA, is the subject of a conviction
described in Section 306 of the FFDCA or is subject to any similar sanction of
other Governmental Authorities in the Territory, and promptly remove any such
Person or Third Party from performing any activities related to any Combination
Study.

(ii)       Incyte shall require that Collaborators shall perform all
Collaborator Combination Studies in accordance with the applicable Collaborator
Contract and all applicable terms and conditions of this Agreement. For the
avoidance of doubt, Incyte, as the Controlling Party, shall be responsible for
the failure of a Collaborator to fulfill any obligation owed to MacroGenics
pursuant to this Agreement in connection with any Collaborator Combination
Studies, Collaborator Pipeline Assets or any Collaborator Combination Regimen,
including any regulatory or other requirements related thereto, irrespective of
which party performs the relevant obligation or to whom the relevant obligation
is addressed.

(f)        Diligence. Incyte shall use Commercially Reasonable Efforts to: (i)
complete the Ongoing Clinical Study as described in Exhibit E, subject to
amendments to the protocol therefor and to corresponding portions of the Incyte
Global Development Plan by Incyte in the exercise of its reasonable business
judgment and (ii) Develop the Monotherapy Regimen and one (1) or more Incyte
Combination Regimens.





43

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

4.3       MacroGenics Development Responsibilities.

(a)        General.  MacroGenics shall, at its sole cost and expense, have the
sole right to conduct, or have conducted, MacroGenics Combination Studies and
shall retain final decision-making authority with respect thereto, subject to
the remainder of this Section 4.3. Notwithstanding anything to the contrary in
this Section 4.3, the protocol synopses for the MacroGenics Combination Studies
in Exhibit B-2 have been reviewed and pre-approved by Incyte prior to the
Execution Date. Accordingly, Incyte will not have any further right to review,
approve or object to the design or conduct of any such studies, unless the
components outlined in the protocol synopsis reviewed by Incyte are materially
different from the corresponding components in the protocol prior to its first
submission to a Regulatory Authority, in which case Incyte shall be given a
subsequent opportunity and right to review,  comment on and object to the
updated protocol synopsis before such submission.

(b)       MacroGenics Combination Studies.

(i)         For a period of [**] following the Effective Date, MacroGenics shall
provide to Incyte, through the JDC, a protocol synopsis (in a consistent format
as included in Exhibit B-2)  for each MacroGenics Combination Study (but for
clarity, excluding any Phase IV Studies) proposed to be conducted by or on
behalf of MacroGenics (which synopsis may be redacted by MacroGenics with
respect to any MacroGenics Pipeline Asset Information), and:

(1)        Without limiting Section 4.3(c), Incyte shall have the right to
object to the design or conduct of such MacroGenics Combination Study in the
event that Incyte [**] that [**] could [**] to its [**]  ([**], a “[**]”; an
objection pursuant to this Section 4.3(b)(i)(1), an “Incyte [**] Objection”),
provided that, any such Incyte [**] Objection: (A) specifically identifies, in
reasonable detail, the potential [**] such proposed MacroGenics Combination
Study may pose; and (B) is provided in writing to MacroGenics within [**]
following the provision of the protocol synopsis to the JDC. MacroGenics may
proceed with any such MacroGenics Combination Study in the event that Incyte
does not provide written notice of an Incyte [**] Objection within such [**]
period, unless the components outlined in the protocol synopsis reviewed by
Incyte are materially different from the corresponding components in the full
protocol prior to its first submission to a Regulatory Authority, in which case
Incyte shall be given a subsequent opportunity and right to review and comment
on an updated protocol synopsis within [**] of receipt of such updated protocol
synopsis.

(2)        In the event Incyte timely delivers notice of an Incyte [**]
Objection to MacroGenics: (A) the Parties shall, within [**] following the
delivery of such notice, convene the JDC for the purpose of





44

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

discussing the MacroGenics Combination Study, and MacroGenics shall consider in
good faith any comments from Incyte related to the design and conduct of such
study, with MacroGenics using Commercially Reasonable Efforts to resolve the
Incyte [**] Objection, and (B) without the prior written approval of Incyte (not
to be unreasonably withheld, conditioned or delayed; provided, however, that
withholding, conditioning or delaying such approval based on the continued
existence of a [**] shall be deemed not unreasonable), MacroGenics shall not
conduct or have conducted such MacroGenics Combination Study.

(3)        In the event of any dispute relating to a matter set forth in this
subsection (i), if such dispute remains unresolved after discussion through the
JDC and escalation pursuant to Section 2.1(c), MacroGenics shall have final
decision-making authority with respect thereto. Notwithstanding anything to the
contrary herein, the time period for review of the protocol synopsis, from
MacroGenics’ first provision of the protocol synopsis to Incyte and any final
casting vote in the JDC in the event of a dispute shall never exceed [**].

(4)        For a period ending on the earlier (x) [**] following the Effective
Date or (y) achievement of the first Licensed Compound Approval by either the
FDA or EMA, after the first submission of any MacroGenics Combination Study
protocol to a Regulatory Authority in accordance with Section 4.3(a) and Section
4.3(b), MacroGenics shall provide to Incyte an updated protocol synopsis to
reflect any material amendments to the corresponding protocol as may be adopted
from time to time, and Incyte shall have the right to review and comment on such
amendments.

(ii)       With respect to any MacroGenics Combination Study, but without
limiting the rights of Incyte pursuant to Section 4.3(c) with respect to
Clinical Studies including a MacroGenics PD-1 Control Arm, MacroGenics shall
employ a dosage or schedule of the Licensed Compound that (A) is consistent with
a dosage or schedule of the Licensed Compound that has been previously tested in
a Phase II Study or Phase III Study, (B) is consistent with a dosage or schedule
previously recommended or required by a Regulatory Authority,  or (C) has not
been previously tested in any Clinical Study and is reasonably expected by the
JDC not to pose any [**]. In the event of any dispute relating to a matter set
forth in this subsection (ii), if such dispute remains unresolved after
discussion through the JDC and escalation pursuant to Section 2.1(c),
MacroGenics shall have final decision-making authority with respect thereto;
provided that, the time period from the start of such dispute to its resolution
shall never exceed [**].





45

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(c)        MacroGenics Combination Studies that Include a MacroGenics PD-1
Control Arm. Without limiting Incyte’s rights under Section 4.3(b), commencing
on the Effective Date and lasting until achievement of the Licensed Compound
Approval by either the FDA or EMA, MacroGenics shall provide to Incyte, through
the JDC, (i) a copy of the detailed full protocol of each Clinical Study that
includes a MacroGenics PD-1 Control Arm planned to be conducted by or on behalf
of MacroGenics (which protocol may be redacted by MacroGenics with respect to
any MacroGenics Pipeline Asset Information), and (ii) a written statement
explaining why such Clinical Study design is likely to be required or
recommended by a Core Regulatory Authority in order to achieve Regulatory
Approval of the applicable MacroGenics Combination Regimen:

(i)         Incyte shall have the right to reasonably object to the conduct of
such Clinical Study that includes a MacroGenics PD-1 Control Arm, in the event
that Incyte provides notice of such objection in writing to MacroGenics within
[**] following the provision of the detailed full protocol to the JDC (the
“Incyte Objection”). Subject to the provisions of Section 4.3(b),  MacroGenics
may proceed with any such study in the event that Incyte does not provide
written notice of an Incyte Objection within such [**] period.

(ii)       In the event Incyte timely delivers notice of an Incyte Objection to
MacroGenics, the Parties shall, within [**] following the delivery of such
notice, convene the JDC for the purpose of discussing the basis of the Incyte
Objection. To the extent applicable, Incyte shall inform MacroGenics [**] that
such MacroGenics PD-1 Control Arm is reasonably expected to [**] the [**] of the
Licensed Compound (a “[**]”).

(iii)      If MacroGenics reasonably believes that the completion of the
proposed MacroGenics PD-1 Control Arm will be required or recommended by a Core
Regulatory Authority in order to achieve Regulatory Approval of a MacroGenics
Combination Regimen, MacroGenics shall notify Incyte (via the JDC), and the
Parties shall discuss in good faith whether reasonable modifications to the
study protocol can be made or if alternative strategies can be employed (e.g.,
Incyte providing necessary components of care data to MacroGenics for submission
to the applicable Regulatory Authority) in order to address the Incyte Objection
or in order to avoid the necessity for the MacroGenics PD-1 Control Arm.
MacroGenics shall reasonably incorporate into its protocol any modifications
mutually agreed upon by the Parties.

(iv)       If, following the procedures described in subsections (ii) and (iii)
above, MacroGenics reasonably continues to believe that the completion of the
proposed MacroGenics PD-1 Control Arm will be required in order to achieve
Regulatory Approval of a MacroGenics Combination Regimen, MacroGenics shall have
the right to proceed with the conduct of such proposed Clinical Study.





46

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(v)        MacroGenics shall not conduct any Clinical Study that includes both
the Licensed Compound and an anti-PD-1/PD-L1 Monoclonal Antibody owned or
Controlled by MacroGenics (or any Acquirer of MacroGenics or its or their
Affiliates), and MacroGenics shall not enable any Third Party to conduct any
such study.

(d)       Clinical Study Registries. For all Clinical Studies of MacroGenics
Combination Regimens in the Field in the Territory, MacroGenics shall be
responsible, in accordance with Applicable Law, for registering in and
maintaining the appropriate clinical trial registry and posting the results of
such Clinical Studies.

(e)        Documentation. MacroGenics shall prepare and maintain, or shall cause
to be prepared and maintained, complete and accurate written records, accounts,
notes, reports, data and all related documentation pertaining to each
MacroGenics Combination Study in good scientific manner and in compliance with
Applicable Law and MacroGenics’ standard practices; provided that in no case
shall such records be maintained for less than [**] following the Calendar Year
to which such records pertain (or any longer period required by Applicable Law).

(f)        Progress Reports. No later than [**] and [**] of each Calendar Year,
MacroGenics shall provide to Incyte in writing a report (PowerPoint
presentations are acceptable) detailing MacroGenics’ efforts and progress during
the [**] prior to such date, as applicable, to Develop and seek Regulatory
Approval of any MacroGenics Combination Regimen and to conduct other research
and Development activities with respect to the Licensed Compound pursuant to
Section 3.3(a). Each such report shall describe, among other matters: (i)
material Development activities completed since the last report, including the
object and parameters of the Development, when initiated, when completed and,
 for a period of [**] following the Effective Date, a summary of all material
results  (provided, however, that MacroGenics shall not be required to include
in such summary of material results any MacroGenics Pipeline Asset Information,
as reasonably determined by MacroGenics in its sole discretion); (ii) material
Development activities planned to be undertaken before the next report,
including the type and object of any MacroGenics Combination Studies to be
conducted and their projected starting and completion dates; (iii) a summary of
all material updates or developments with respect to the Manufacturing Process
since the date of the last report; and (iv) material changes in MacroGenics’
Development plans; provided however, that (x) MacroGenics shall not be required
to provide such a report for any Calendar Quarter in which it provided an update
to the MacroGenics Global Development Plan pursuant to Section 4.4(b); and (y)
MacroGenics shall not be required to provide such a report for any Calendar
Quarter in which it provided materially similar information to any Joint
Committee. In addition, MacroGenics shall promptly respond to reasonable
requests by Incyte for information regarding MacroGenics’ Development activities
for the MacroGenics Combination Regimen, to the extent such information is
necessary to assess MacroGenics’ compliance with its obligations hereunder.





47

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(g)        Performance. With respect to the performance of any MacroGenics
Combination Study, MacroGenics shall: (i) perform the Combination Study in
accordance with this Agreement, the applicable protocol and all Applicable Law,
including GCP; (ii) obtain all approvals and clearances necessary to conduct
each Combination Study, including obtaining customs clearances and approvals
from Regulatory Authorities, institutional review boards and ethics committees;
(iii) ensure that all consents required under Applicable Law in connection with
such Combination Study have been obtained prior to commencing any Combination
Study; and (iv) not employ or subcontract with any Person or Third Party that
has been debarred by the FDA, is the subject of a conviction described in
Section 306 of the FFDCA or is subject to any similar sanction of other
Governmental Authorities in the Territory, and promptly remove any such Person
or Third Party from performing any activities related to any Combination Study.

4.4       Global Development Plans.

(a)        Incyte Global Development Plan. The Incyte Global Development Plan
shall include, among other things: (i) material Development activities
reasonably anticipated to be undertaken by Incyte to advance the Development of
the Licensed Compound and any Products, including high level summaries of the
design for any Clinical Study (which will specify key endpoints, projected
dosing and/or scheduling for the Licensed Product, and number of patients
expected to be enrolled); (ii) activities to be undertaken by Incyte to further
develop the Manufacturing Process; and (iii) estimated timelines regarding the
foregoing activities, including estimated timelines associated with the
preparation of any material Regulatory Documentation. Incyte shall submit any
updates and/or amendments to the then-current Incyte Global Development Plan to
the JDC, for the JDC’s review pursuant to Section 2.2. Incyte shall update the
Incyte Global Development Plan no less frequently than [**] during the Term;
provided that, any amended Incyte Global Development Plan shall be consistent
with Incyte’s diligence obligations set forth in Section 4.2(e),  4.2(f) and
6.1(d).  In addition to the [**] update of the Incyte Global Development Plan,
the JDC shall review any Incyte updates to the then-current Incyte Global
Development Plan. Upon reasonable advance notice, at the request of the JDC,
Incyte agrees to make its employees and consultants reasonably available at
their respective places of employment to consult with MacroGenics on issues
arising in connection with the Incyte Global Development Plan and the
MacroGenics Global Development Plan. Notwithstanding anything to the contrary
herein, Incyte shall have final decision-making authority on all matters related
to Monotherapy Studies or Incyte Combination Studies being conducted by or on
behalf of Incyte pursuant to the Incyte Global Development Plan.

(b)       MacroGenics Global Development Plan. The MacroGenics Global
Development Plan shall include, among other things: (i) all material Development
activities reasonably anticipated to be undertaken by MacroGenics to advance the
Development of the MacroGenics Combination Regimens, including high level





48

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

summaries of (x) the design for any Clinical Study (which will specify key
endpoints, projected dosing and/or scheduling for the Licensed Product, and
number of patients expected to be enrolled, and (y) other research and
Development activities to be conducted by MacroGenics in connection with the
Licensed Compound pursuant to Section 3.3(a)); and (ii) estimated timelines
regarding the foregoing activities, including estimated timelines associated
with the preparation of any material Regulatory Documentation. MacroGenics shall
submit any updates and/or amendments to the then-current MacroGenics Global
Development Plan to the JDC, for the JDC’s review and approval (to the extent
required) pursuant to Section 2.2 and Section 4.3, MacroGenics shall update the
MacroGenics Global Development Plan no less frequently than [**] during the
Term; provided that, any amended MacroGenics Global Development Plan shall be
consistent with MacroGenics’ obligations set forth in Section 4.1(a) and 4.3(g).
 In addition to the [**] update of the MacroGenics Global Development Plan, the
JDC shall review any MacroGenics updates to the then-current MacroGenics Global
Development Plan. Upon reasonable advance notice, at the request of the JDC,
MacroGenics agrees to make its employees and consultants reasonably available at
their respective places of employment to consult with Incyte on issues arising
in connection with the Incyte Global Development Plan and the MacroGenics Global
Development Plan. Notwithstanding anything to the contrary herein, but subject
to Section 4.3, MacroGenics shall have final decision-making authority on all
matters related to MacroGenics Combination Studies being conducted by or on
behalf of MacroGenics pursuant to the MacroGenics Global Development Plan.

4.5       Delegation of Development Activities. Each Party may delegate the
performance of any Development activities conducted in accordance with this
Article 4 to any bona fide licensee in accordance with Section 3.2 or Third
Party subcontractor, provided that: (a) such licensee or subcontractor has
entered or shall enter into, prior to performing activities under this
Agreement, an appropriate written agreement (“Development Agreement”) that shall
require, among other things, such licensee or subcontractor to be bound by
obligations of confidentiality that are no less restrictive than the obligations
set forth in Article 11; (b) such Party shall oversee the performance of any
delegated activities in a manner that would be reasonably expected to result in
their successful and timely completion; and (c) such Party shall at all times
remain responsible for the performance of such delegated activities as if such
activities were performed by such Party. In addition, if Incyte is the
delegating Party, Incyte shall require that any Development Agreement executed
between Incyte and any of its licensees or Third Party subcontractors shall
permit the assignment of such agreement, in its entirety, to MacroGenics, upon
the termination of this Agreement (other than in connection with Section 12.9),
without any objection rights by the applicable licensee or subcontractor. For
clarity: (i) MacroGenics may have funded or supported any MacroGenics
Combination Studies and related activities pursuant to this Article 4 as
investigator-sponsored Clinical Studies or conducted such Clinical Studies in
collaboration with any academic institution; and (ii) Incyte may have funded or
supported any Monotherapy Studies, Incyte Combination Studies, or related
activities pursuant to this Article 4 as investigator-sponsored Clinical Studies
or conducted such Clinical Studies in collaboration with any academic
institution.





49

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

4.6       Compliance with Law; Other Requirements.

(a)        Each Party shall (and Incyte shall require that each Collaborator
shall) conduct all Development activities related to any Compounds or Products,
in good scientific manner and in compliance in all material respects with all
Applicable Law, including applicable national and international (e.g., ICH, GCP,
GLP, and GMP) guidelines.

(b)       With respect to the conduct of a Non-Registrational Study in or
including the same Indication subtype and line of therapy (the “Indication
Population”) for which the Licensed Compound has received Regulatory Approval in
a country in which the Non-Registrational Study is being conducted, if the
Non-Registrational Study [**] (each of which meets the Indication Population
criteria) in the Indication Population with the Licensed Product (on an
Indication Population-by-Indication Population basis across all Clinical Studies
and across all such country(ies) in which Regulatory Approval has been received)
(the “[**]”), then, for clinical supply of the Licensed Compound to be
administered to Indication Population patients [**] of the [**] in such
country(ies):

(i)         where MacroGenics is the Combination Sponsor, MacroGenics shall
either (x) obtain such clinical supply from Incyte at [**] of Incyte’s
generally-applicable transfer price for commercial supply of the Licensed
Compound in the applicable countries, or (y) continue to provide such clinical
supply to such Non-Registrational Study and pay to Incyte an amount that results
in Incyte receiving the same consideration that Incyte would receive pursuant to
clause (x) above net of Incyte’s Manufacturing Expenses for such clinical
supply; and

(ii)       In addition to paying MacroGenics its Manufacturing Expenses for such
clinical supply under Article 7,  where Incyte is the Combination Sponsor,
Incyte shall pay to MacroGenics an additional amount equal to [**] of Incyte’s
generally-applicable transfer price for commercial supply of the Licensed
Compound in the applicable countries.

For clarity, such use of the Licensed Compound under this Section 4.6(b) shall
not give rise to any Net Sales.

(c)        Where MacroGenics is the Combination Sponsor, the restrictions in
Section 4.6(b) above shall not apply to any Non-Registrational Study in an
Indication Population to the extent MacroGenics achieved Regulatory Approval of
a MacroGenics Combination Regimen in such Indication Population before Incyte,
its Affiliates, or sublicensees (including Collaborators) achieved Regulatory
Approval of a Licensed Product in such Indication Population.  Where Incyte is
the Combination Sponsor or conducting a Monotherapy Study, the restrictions in
Section 4.6(b) above shall only apply to Non-Registrational Studies in an
Indication Population to the extent MacroGenics achieved Regulatory Approval of
a MacroGenics





50

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Combination Regimen in such Indication Population before Incyte, its Affiliates,
or sublicensees (including Collaborators) achieved Regulatory Approval of a
Licensed Product in such Indication Population (and, for clarity, only when such
Non-Registrational Studies otherwise meet the criteria set forth in the
introductory paragraph to Section 4.6(b)).

ARTICLE 5

REGULATORY RESPONSIBILITIES

5.1       Data Sharing: Licensed Compound.

(a)        Initial Information Transfer.  Upon Incyte’s written request (but in
no event later than [**] after the Effective Date), MacroGenics shall deliver to
Incyte electronic copies (unless otherwise required by Applicable Law) of all
Regulatory Documentation relating [**] to the Licensed Compound or Licensed
Products that is Controlled by MacroGenics or its Affiliates, but excluding any
MacroGenics Pipeline Asset Information or any Regulatory Documentation or
Information relating specifically to a MacroGenics Pipeline Asset (the
“Transferred Documentation”; such transfer, the “Information Transfer”);
provided that, to the extent that, during the Term, MacroGenics or its
Affiliates Control any other Information relating to the Licensed Compound or
Licensed Products that is (i) solely related to the Licensed Compound or
Licensed Product, (ii) necessary for Incyte to perform its obligations or
exercise its rights under this Agreement, or (iii) reasonably requested by
Incyte for such purpose in (i) or (ii),  MacroGenics shall promptly provide such
Information.

(b)       Incyte Monotherapy Data.  During the Term, subject to Sections 5.2,
 5.3 and 5.6, Incyte shall deliver to MacroGenics electronic copies (unless
otherwise required by Applicable Law) of any then-current data Controlled by
Incyte relating to the Licensed Compound and derived from Development of the
Monotherapy Regimen, including any applicable preclinical safety data or
clinical safety data in accordance with the Pharmacovigilance Agreement
(including adverse event data), biocomparability data, biomarker data, response
rate and other efficacy data, mechanistic data and other activity data, as
reasonably requested by MacroGenics from time to time (subject to the
Pharmacovigilance Agreement or as required by Applicable Law, such requests not
to be made more frequently than [**] per Calendar Quarter following the [**] of
the Effective Date). MacroGenics shall be free to use such Incyte data for any
purpose consistent with the rights expressly retained by or granted to
MacroGenics pursuant to Section 3.3 and the license granted pursuant to Section
3.4(b).

(c)        MacroGenics Monotherapy Data and Ongoing Clinical Study Data. During
the Term, subject to Sections 5.2,  5.3 and 5.6, MacroGenics shall deliver to
Incyte electronic copies (unless otherwise required by Applicable Law) of any
then-current data Controlled by MacroGenics (i)  relating to any anti-PD-1
Monoclonal Antibody being evaluated as a MacroGenics PD-1 Control Arm, or (ii)
relating to





51

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

the Licensed Compound and arising out of or in connection with the Ongoing
Clinical Study or a Required Monotherapy Study conducted by MacroGenics,
including in all cases (of (i) through (ii)) any applicable preclinical safety
data or clinical safety data in accordance with the Pharmacovigilance Agreement
(including adverse event data), biocomparability data, biomarker data, response
rate and other efficacy data, mechanistic data and other activity data, as
reasonably requested by Incyte from time to time (but subject to the
Pharmacovigilance Agreement or as required by Applicable Law, such request not
to be made more frequently than [**] per Calendar Quarter following the [**] of
the Effective Date). Incyte shall be free to use such data for any purpose
consistent with the license granted pursuant to Section 3.1.

(d)       MacroGenics Research and Development Activities. In addition, as
reasonably requested by Incyte in writing from time to time, MacroGenics shall
deliver to Incyte electronic copies of all other material Information related to
the Licensed Compound (but excluding Information related to the MacroGenics
Combination Regimen or any MacroGenics Pipeline Asset,  unless such Information
is necessary for Incyte to receive Regulatory Approval of the Licensed Compound
as a component of a MacroGenics Combination Regimen)  arising out of
MacroGenics’ conduct of research and Development activities with respect to the
Licensed Compound pursuant to Section 3.3. Subject to the Pharmacovigilance
Agreement or as required by Applicable Law, such request shall not be made more
frequently than [**] per Calendar Quarter. Incyte shall be limited to use such
MacroGenics data solely for purposes consistent with the license granted
pursuant to Section 3.1.

5.2       Data Sharing: Combination Regimens.

(a)        Incyte Responsibilities. Within [**] after Incyte’s receipt of a
written request from MacroGenics, Incyte shall provide to MacroGenics, subject
to Section 5.3, copies of and other access to any then-current data Controlled
by Incyte or (to the extent Incyte is able to obtain permission to grant such
right and access from the Collaborator in connection with a Collaborator
Combination Study, through the use of Commercially Reasonable Efforts, in the
case of such data that Collaborator is not required to provide pursuant to an
applicable Collaborator Contract)  any Collaborator,  derived from the conduct
of any Incyte Combination Studies and/or Collaborator Combination Studies, that
is [**] related to the Licensed Compound or Licensed Products, including
applicable safety data (including adverse event data), as necessary for
MacroGenics to comply with applicable regulatory requirements or requests by
Regulatory Authorities for the Development of, or seeking of Regulatory Approval
of, any MacroGenics Pipeline Asset as a component of a MacroGenics Combination
Regimen or for the Commercialization of any MacroGenics Pipeline Asset in
accordance with such Regulatory Approval.  If Incyte conducts a Clinical Study
with respect to the Licensed Compound involving a Third Party collaborator who
owns or Controls an Ancillary Therapy that is being studied in connection with
an Incyte Combination Regimen, (x) Incyte shall provide to MacroGenics all data
Controlled by Incyte derived from any arm





52

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

of the Clinical Study that solely comprises both the Licensed Compound and the
Ancillary Therapy,  and (y) Incyte shall grant and hereby grants to Incyte a
non-exclusive, irrevocable, perpetual, transferable, fully paid-up,
royalty-free, sublicenseable license under any Information or any intellectual
property arising out of any arm of the Clinical Study that solely comprises both
the Licensed Compound and the Ancillary Therapy for any use consistent with the
license granted pursuant to Section 3.4(b), in each case (of (x) and (y)) to the
extent that Incyte has the contractual right to extend such rights, licenses, or
sublicenses to MacroGenics, as applicable (and Incyte shall use Commercially
Reasonable Efforts to obtain such contractual rights from the applicable Third
Party collaborator).

(b)       Collaborator Responsibilities. Without limiting the generality of the
foregoing, Incyte shall require that each Collaborator Contract contains terms
as least as protective of Incyte as the following terms set forth in this
Section 5.2(b). Promptly, but in any event within [**] after Collaborator’s
receipt of a written request from Incyte, Collaborator shall provide to Incyte
copies of and other access to any then-current Information Controlled by
Collaborator, derived from the Development of any Collaborator Combination
Studies, including any applicable preclinical safety data or clinical safety
data (including adverse event data on terms generally consistent with the
Pharmacovigilance Agreement), biocomparability data, biomarker data, response
rate and other efficacy data, mechanistic data and activity data, as reasonably
requested by Incyte from time to time, as necessary for Incyte to seek
Regulatory Approval of the Licensed Compound as a component of the Collaborator
Combination Regimen or Commercialize the Licensed Compound as a component of a
Collaborator Combination Regimen.

(c)        MacroGenics Responsibilities.

(i)         Within [**] after MacroGenics’ receipt of a written request from
Incyte, MacroGenics shall provide to Incyte, subject to Section 5.3, copies
(unless otherwise required by Applicable Law) of and access to any then-current
Information Controlled by MacroGenics or its Affiliates or licensees derived
from the conduct of the MacroGenics Combination Studies that relates [**] to the
Licensed Compound or Licensed Product, including any applicable preclinical
safety data or clinical safety data (including adverse event data in accordance
with the Pharmacovigilance Agreement), biocomparability data, biomarker data,
mechanistic data and activity data as reasonably requested by Incyte from time
to time (the “MacroGenics Licensed Compound Data”). Incyte shall be free to use
such MacroGenics Licensed Compound Data for any purpose consistent with the
license granted pursuant to Section 3.1.

(ii)       At least [**] prior to the anticipated database lock of any
MacroGenics Combination Study that MacroGenics intends to submit for Regulatory
Approval of a MacroGenics Combination Regimen, the Parties shall initiate





53

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

discussions to negotiate and finalize a mutually agreeable Regulatory Agreement.

(iii)      Within [**] after database lock of any such MacroGenics Combination
Study, MacroGenics shall provide to Incyte, subject to Section 5.3, copies
(unless otherwise required by Applicable Law) of and access to any then-current
Information Controlled by MacroGenics or its Affiliates or licensees derived
from the conduct of such MacroGenics Combination Study that relates to the
Licensed Compound, a Licensed Product or any MacroGenics Combination Regimen,
which may include applicable preclinical safety data or clinical safety data
(including adverse event data in accordance with the Pharmacovigilance
Agreement), biocomparability data, biomarker data, mechanistic data and activity
data as reasonably requested by Incyte from time to time (but excluding, in all
cases, Information that is solely related to any MacroGenics Pipeline Asset
unless such Information is necessary for Incyte to seek Regulatory Approval of
the Licensed Compound as a component of a MacroGenics Combination Regimen in
accordance with Section 5.8) to the extent such Information is necessary for
Incyte to (A) comply with any request or requirement by a Regulatory Authority,
(B) seek Regulatory Approval of the Licensed Compound as a component of a
MacroGenics Combination Regimen and expand the Licensed Compound label to
include such Regulatory Approval in accordance with Section 5.8(c) or (C) to
conduct MacroGenics Combination Regimen Detailing (and excluding in all cases,
the right to Commercialize any MacroGenics Pipeline Asset) (the “Required
Regulatory Data”). For clarity, each Party will separately submit any
non-clinical and any chemistry, manufacturing and controls (CMC) information
specific to its Compound directly to any Regulatory Authorities.

5.3       Data Sharing Limitations. Neither Party nor its Affiliates or
sublicensees (including Collaborators) (the “delivering Party”) shall have the
obligation to provide to any other Party or any Collaborator (the “receiving
Party”), and the receiving Party shall have no right to access, any of the
delivering Party’s data that is not [**] related to the Licensed Compound or
Licensed Products  (unless, and to the extent, such Information is necessary for
the other Party to perform its obligations or exercise its rights under this
Agreement). Notwithstanding the foregoing, MacroGenics will provide all data
under its Control that is necessary for Incyte to Develop and/or Commercialize
the Monotherapy Regimen and seek Regulatory Approval of the Licensed Compound as
a component of a MacroGenics Combination Regimen in accordance with Section 5.8.
Incyte and Collaborators will each provide to MacroGenics copies of all data
under Incyte’s Control related specifically and solely to the Licensed Compound
that is derived from any Monotherapy Regimen as necessary for MacroGenics to
Develop any MacroGenics Combination Regimen or Commercialize the MacroGenics
Pipeline Asset as a component of a MacroGenics Combination Regimen.
Notwithstanding the foregoing, any safety data that is related to the Licensed
Compound or MacroGenics Combination Regimen shall not be excluded from the data
sharing obligations under Sections 5.1,  5.2 and 5.3 but rather shall be shared
to the extent set forth in the Pharmacovigilance Agreement. Additionally,
notwithstanding anything to the contrary





54

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

herein, any data or other information disclosed by the delivering Party pursuant
to Sections 5.1 or 5.2 shall, to the extent permissible: (A) be subject to
reasonable redaction with respect to any information that the delivering Party
deems commercially sensitive, confidential or proprietary, including any data or
information relating [**] to proprietary product(s) of the delivering Party, its
Affiliates or any Third Party that is not a receiving Party hereunder (e.g.,
Pipeline Assets), to the extent the same would not unreasonably limit the
receiving Party’s ability (i) to interpret any Clinical Study results, and (ii)
where Incyte is the receiving Party, to seek Regulatory Approval of the Licensed
Compound as a component of the MacroGenics Combination Regimen; and (B) to the
extent disclosed, constitute Confidential Information of the delivering Party
(provided that, as between the Parties, any information disclosed by
Collaborator shall be deemed Incyte’s Confidential Information). Notwithstanding
anything to the contrary herein, each Party shall provide the other Party with
any Licensed Compound “components of care” data that is owned or Controlled by
such Party, as required or requested by a Regulatory Authority to support
Regulatory Approval by the other Party of any Monotherapy Regimen, Incyte
Combination Regimen, Collaborator Combination Regimen, or MacroGenics
Combination Regimen, as applicable.  Nothing contained in this Section 5.3 shall
limit the obligations of either Party or a  Collaborator pursuant to Sections
5.1(a),  5.2 and 5.3 as applicable, except that in all cases, the delivering
Party shall have no obligation pursuant to Section 5.2 to provide any data
generated pursuant to a blinded Clinical Study until such time as the applicable
Clinical Study has been unblinded.

5.4       Right of Reference.

(a)        Incyte Responsibilities.  Within [**] after Incyte’s receipt of a
written request from MacroGenics, Incyte shall grant, and hereby grants, and
shall require its sublicensees to grant, to MacroGenics and/or the applicable
Regulatory Authorities, subject to Section 5.3, a cross-reference letter or
similar communication to grant MacroGenics a Right of Reference to any
Regulatory Documentation related specifically to the Licensed Compound or any
Licensed Product, in connection with any Monotherapy Studies, Incyte Combination
Studies or Collaborator Combination Studies, as necessary for MacroGenics to
comply with applicable regulatory requirements or requests by Regulatory
Authorities to Develop any MacroGenics Combination Regimen, seek Regulatory
Approval of a MacroGenics Pipeline Asset as a component of a MacroGenics
Combination Regimen or Commercialize a MacroGenics Pipeline Asset in accordance
with its approved label (but, for clarity, not to Commercialize any Incyte
Pipeline Asset or Collaborator Pipeline Asset).

(b)       Collaborator Responsibilities. Without limiting the generality of the
foregoing, Incyte shall require that each Collaborator Contract contain the
following terms set forth in this subsection (b). Promptly, but in no event
later than [**], following receipt of a written request from Incyte,
Collaborator shall grant, and hereby grants to Incyte and/or all applicable
Regulatory Authorities, subject to Section 5.3, a cross-reference letter or
similar communication to grant Incyte a Right of Reference to any Regulatory
Documentation (including INDs and NDAs) related to any Collaborator Combination
Studies, to enable Incyte to comply with applicable regulatory requirements or
requests by Regulatory Authorities, in connection with





55

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(i) the Development or Commercialization of the Monotherapy Regimen, and (ii)
seeking Regulatory Approval of the Licensed Compound as a component of a
Collaborator Combination Regimen, and Commercializing the Licensed Compound or
any Licensed Product in accordance with such approved label (but, for clarity,
not to Commercialize any Collaborator Pipeline Asset).

(c)        MacroGenics Responsibilities. Within [**] after MacroGenics’ receipt
of a written request from Incyte, MacroGenics shall grant, and hereby grants,
and shall require its sublicensees to grant, to Incyte and/or all applicable
Regulatory Authorities, subject to Section 5.3, a cross-reference letter or
similar communication to grant Incyte a Right of Reference to any Regulatory
Documentation related to any MacroGenics Combination Studies, as necessary for
Incyte to comply with applicable regulatory requirements or requests by
Regulatory Authorities, in connection with (i) the Development or
Commercialization of the Monotherapy Regimen, (ii) seeking Regulatory Approval
of the Licensed Compound as a component of a MacroGenics Combination Regimen and
expanding the label of the Licensed Compound to include such Regulatory Approval
as a component of a MacroGenics Combination Regimen or (iii) conducting
MacroGenics Combination Regimen Detailing (but, for clarity, not to otherwise
Commercialize any MacroGenics Pipeline Asset).

5.5       Regulatory Documentation; Regulatory Communications.

(a)        Regulatory Communications Relating to Ongoing Clinical Study.

(i)         Prior to the IND Transition Date, MacroGenics shall notify Incyte in
advance of any material communications with Regulatory Authorities, including
telephone conferences or discussions, in each case with respect to the Ongoing
Clinical Study, to the extent permitted by the applicable Regulatory Authority;
provided that, if MacroGenics is unable to provide Incyte with prior notice of
any such communication, MacroGenics shall notify Incyte as soon as practicable
after the occurrence of such communication. Incyte shall have the right to
participate in all such material communications with Regulatory Authorities (it
being understood that Incyte shall have the sole right to lead any discussion,
or portion thereof, that relates [**] to the Monotherapy Regimen) and provide
comments thereto, and MacroGenics shall consider such comments in good faith
prior to responding to any Regulatory Authority.

(ii)       At all times during the Term after the IND Transition Date, Incyte
shall be solely responsible, at its sole cost and expense, for all filings,
reports and communications with all Regulatory Authorities with respect to the
Ongoing Clinical Study, in its own name.

(b)       Regulatory Communications Relating to Monotherapy Studies. As between
the Parties, at all times during the Term after the IND Transition Date, Incyte
shall be





56

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

solely responsible, at its sole cost and expense, for all filings, reports and
communications with all Regulatory Authorities with respect to any Monotherapy
Studies, in its own name, provided however, with respect to Monotherapy Studies
conducted by MacroGenics pursuant to Section 5.9(c), MacroGenics shall be solely
responsible for all costs and expenses associated with the applicable
Monotherapy Studies, and the Parties will discuss in good faith how to handle
communications with Regulatory Authorities in connection therewith. Without
limiting the foregoing, each Combination Sponsor shall notify Incyte in advance
of any material communications with Regulatory Authorities, including telephone
conferences or discussions, in each case with respect to matters related to the
Monotherapy Regimen, to the extent permitted by the applicable Regulatory
Authority; provided that, if Combination Sponsor is not permitted by the
applicable Regulatory Authority to provide Incyte with prior notice of any such
communication, Combination Sponsor shall notify Incyte as soon as practicable
after the occurrence of such communication. Incyte shall have the right to
participate in such material communications and provide comments thereto, which
comments the Combination Sponsor shall consider in good faith prior to
responding to any Regulatory Authority.

(c)        Regulatory Communications Relating to MacroGenics Combination
Studies.

(i)         At all times during the Term, without limitation of any other
obligations of MacroGenics under this Agreement, MacroGenics shall keep Incyte
reasonably informed of any material interactions and documentation related
thereto with any Core Regulatory Authority that relate [**] to the Licensed
Compound.  Incyte will be given a reasonable opportunity to review and to
provide input with respect to all such interactions and documentation related
thereto, and MacroGenics will consider such input in good faith, to the extent
reasonably practicable.

(ii)       In addition to the rights described in paragraph (i) above, on a
region-by-region basis, until the earlier of (x)  [**] after the Effective Date,
or (y) achievement of the first Licensed Compound Approval by each of the
applicable Core Regulatory Authorities, Incyte shall be entitled to either
participate in or provide input on, at Incyte’s choosing, any Licensed Compound
Regulatory Discussions (except that, in the event of any Change of Control of
Incyte, Incyte shall be permitted to participate in only those parts of any
Licensed Compound Regulatory Discussions that relate [**] to the Licensed
Compound, as reasonably determined by MacroGenics in its sole discretion);
provided that, Incyte shall not have the right to control or influence the
timing or the agenda setting of any such regulatory discussion. MacroGenics
shall notify Incyte in advance of each such Licensed Compound Regulatory
Discussion and shall provide any such communications to Incyte, with respect to
matters related to the Licensed Compound in connection with any MacroGenics
Combination Studies  (except that, in the event of any Change of Control of
Incyte, MacroGenics





57

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

shall provide to Incyte any such communications with respect to matters [**]
related to the Licensed Compound in connection with any MacroGenics Combination
Studies,  as reasonably determined by MacroGenics in its sole discretion),  to
the extent permitted by the applicable Regulatory Authority; provided that, if
MacroGenics is unable to provide Incyte with prior notice of any such Licensed
Compound Regulatory Discussion, MacroGenics shall notify Incyte as soon as
practicable after the occurrence of such Licensed Compound Regulatory
Discussion. MacroGenics shall provide to Incyte copies of all material
regulatory-related communications in connection with any Licensed Compound
Regulatory Discussions, subject to reasonable redaction by MacroGenics with
respect to any MacroGenics Pipeline Asset Information. Incyte shall have the
right to lead, in coordination with MacroGenics, any such discussion, or portion
thereof, that relates [**] to the Licensed Compound as a monotherapy arm or as a
component of a MacroGenics Combination Regimen, as reasonably determined by
MacroGenics in its sole discretion, and provide comments thereto.  MacroGenics
shall consider such comments in good faith prior to responding to the applicable
Regulatory Authority; provided, however, that Incyte shall not have the right to
participate in any portion of any Licensed Compound Regulatory Discussion where
any MacroGenics Pipeline Asset Information is discussed.

(d)       Regulatory Documentation and Communications Relating to Combination
Studies. Without limitation of subsection (c) (in connection with MacroGenics
Combination Studies), Combination Sponsor shall be solely responsible, at its
sole cost and expense, for all filings, reports and communications with all
Regulatory Authorities (including any INDs) with respect to its Pipeline Asset
(including as a component of a Combination Regimen), as applicable, in its own
name. Combination Sponsor shall sponsor its respective Combination Study under
its existing IND for its Pipeline Asset or a separate IND for the Combination
Regimen, with a Right of Reference to the IND of the Licensed Compound or
Licensed Product solely if required by a Regulatory Authority and only as it
relates specifically to the Licensed Compound or Licensed Product. Combination
Sponsor shall be responsible for (i) drafting, and updating as necessary for its
respective Combination Study, an investigator’s brochure for its Pipeline Asset
and (ii) preparing, obtaining and maintaining, as applicable, all necessary
Regulatory Documentation to its existing IND for its Pipeline Asset (including
as a component of a Combination Regimen), including submitting to such IND any
serious adverse event and adverse drug reaction cases emerging from its
Combination Study, as applicable. Where Incyte is not the Combination Sponsor,
Incyte shall have the right to provide boilerplate language that relates
specifically to the Licensed Compound, and MacroGenics will reasonably include
such language in its applicable Regulatory Documentation.

(e)        Regulatory Documentation and Communications Relating to Manufacturing
Development.  Prior to the IND Transition Date, MacroGenics shall be solely





58

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

responsible for all filings and reports, and shall lead any discussions between
the Parties, related to Manufacturing Development of the Licensed Compound.
Following the IND Transition Date, both Incyte and MacroGenics shall prepare,
and Incyte shall be solely responsible for making, all filings and reports, and
shall lead any discussion between the Parties, related to Manufacturing
Development for any Clinical Studies (including any Pivotal Studies) and
commercial supply.

5.6       Adverse Event Reporting and Safety Data Exchange.

(a)        Incyte Responsibilities. On and after the IND Transition Date, Incyte
shall assume sole responsibility, at its sole expense, for monitoring all
clinical experiences, maintaining the Global Safety Database, safety monitoring,
pharmacovigilance surveillance, compliance and filing all required safety
reports, including annual safety reports, to all applicable Regulatory
Authorities with respect to the Development or Commercialization of the Licensed
Compound and any Licensed Products in the Field in the Territory, and shall be
responsible for compliance with all Applicable Law pertaining to safety
reporting and all other safety-related matters, including its responsibilities
under the Pharmacovigilance Agreement, with respect to the Licensed Compound and
Licensed Products. Incyte shall provide MacroGenics with, and MacroGenics shall
have the right to access, any safety Information related to the Licensed
Compound or any Licensed Products for which Incyte is responsible pursuant to
this subsection (a), pursuant to the terms of the Pharmacovigilance Agreement.

(b)       Combination Sponsor Responsibilities. Subject to subsection (a) above,
each Combination Sponsor shall (and with respect to any Collaborator as the
Combination Sponsor, Incyte shall require that Collaborator shall) be solely
responsible for monitoring all clinical experiences, maintaining the global
safety database, safety monitoring, pharmacovigilance surveillance, compliance
and filing all required safety reports, including annual safety reports, to all
applicable Regulatory Authorities with respect to the Development or
Commercialization of its Pipeline Asset in the Territory (including as a
component of a Combination Regimen), and shall be responsible for compliance
with all Applicable Law pertaining to safety reporting and all other
safety-related matters, including its responsibilities under the
Pharmacovigilance Agreement, with respect to its Pipeline Asset, including as a
component of a Combination Regimen.

(c)        Safety Information Exchange; Pharmacovigilance Agreement. The Parties
will initiate negotiations and use Commercially Reasonable Efforts to execute a
pharmacovigilance agreement (“Pharmacovigilance Agreement”) within [**] after
the Effective Date. The executed Pharmacovigilance Agreement shall be in an
appropriate format to enable the Parties to fulfill local and international
regulatory reporting obligations and to facilitate appropriate safety reviews.
The Pharmacovigilance Agreement will include safety data exchange procedures
governing the coordination of collection, monitoring, investigation, reporting,
and exchange of information, consistent with Applicable Law. Such guidelines and





59

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

procedures shall be in accordance with, and enable the Parties and their
Affiliates to fulfill, local and international regulatory reporting obligations
to Governmental Authorities. Among other things, the Pharmacovigilance Agreement
shall require MacroGenics and any Collaborators to submit safety data concerning
any adverse experiences and any other safety information arising from or related
to the use of the Licensed Compound as a single agent or as a component of any
Combination Regimen in any MacroGenics Combination Study or Collaborator
Combination Study, as applicable, as necessary for Incyte to maintain the Global
Safety Database.

5.7       Recalls and Voluntary Withdrawals.

(a)        Licensed Product. Incyte shall use reasonable efforts to notify
MacroGenics promptly, but in no event later than [**], following its
determination that any event, incident, or circumstance related to safety issues
or regulatory concerns has occurred that is reasonably likely to result in the
need for a recall, market suspension or market withdrawal of the Licensed
Compound or any Licensed Product in the Territory, provided that, prior to the
implementation of such a recall, market suspension or market withdrawal, Incyte
shall, to the extent practical, consult with MacroGenics and shall consider
MacroGenics’ comments in good faith, and shall include in such notice the
reasoning behind such determination and any supporting facts. Incyte shall have
the sole right to make the final determination of whether to voluntarily
implement any such recall, market suspension or market withdrawal in the
Territory. For all recalls, market suspensions or market withdrawals undertaken
pursuant to this subsection (a), Incyte shall be solely responsible for the
execution thereof, and MacroGenics shall reasonably cooperate in all such recall
efforts. Subject to the provisions of Section 14.2 and except as may otherwise
be set forth in the Clinical Supply Agreement or the Commercial Supply
Agreement, Incyte shall be responsible for all costs of conducting any such
recall, market suspension, or market withdrawal of the Licensed Product.

(b)       Pipeline Asset. The Controlling Party shall use reasonable efforts to
notify the other Party promptly, but in no event later than [**], following its
determination that any event, incident, or circumstance related to safety issues
or regulatory concerns has occurred that may result in the need for a recall,
market suspension or market withdrawal of its Pipeline Asset, in whole or in
part, in the Territory, and shall include in such notice the reasoning behind
such determination, and any supporting facts. The Controlling Party shall have
sole authority to decide whether to implement any recall, market suspension or
market withdrawal of its Pipeline Asset, and shall be solely responsible for,
and control, the execution thereof. The non-recalling Party shall reasonably
cooperate in all such efforts to implement a recall, market suspension or market
withdrawal of the Controlling Party’s Pipeline Asset. The Controlling Party
shall be responsible for all costs of any such recall, market suspension, or
market withdrawal of its respective Pipeline Asset.





60

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

5.8       Labeling.

(a)        If, at the time of submission of the Regulatory Approval Application
for a MacroGenics Combination Regimen, there is no Monotherapy Regimen, Incyte
Combination Regimen or Collaborator Combination Regimen that has received
Regulatory Approval, Incyte shall use Commercially Reasonable Efforts to,
contemporaneously and in coordination with MacroGenics, seek Regulatory Approval
of a label for such Licensed Compound as a component of a MacroGenics
Combination Regimen that, if such Licensed Compound label is approved, will
sufficiently enable Commercialization by MacroGenics of the applicable
MacroGenics Pipeline Asset as a component of a MacroGenics Combination Regimen
and Commercialization by Incyte of the Licensed Compound as a component of a
MacroGenics Combination Regimen  (provided that, Incyte shall have no right to
conduct any Medical Affairs Activities or activities directed to marketing,
detailing, promoting, educating or any Phase IV Studies with respect to the
Licensed Compound as a component of a MacroGenics Combination Regimen other than
MacroGenics Combination Regimen Detailing).

(b)       For each Regulatory Approval of a MacroGenics Pipeline Asset as a
component of a MacroGenics Combination Regimen, MacroGenics shall have the right
to determine in its sole discretion, whether to include the Regulatory Approval
for the MacroGenics Combination Regimen in its label for the applicable
MacroGenics Pipeline Asset included in such MacroGenics Combination Regimen.

(c)        Without limiting Incyte’s obligations under Section 5.8(a), Incyte
may, at its discretion, reference all Regulatory Documentation and other
Information submitted by MacroGenics to the applicable Regulatory Authority as
required by Incyte for the purposes of (i) seeking Regulatory Approval of the
Licensed Compound as a component of a MacroGenics Combination Regimen and
expanding the label of the Licensed Compound to include such Regulatory Approval
as a component of a MacroGenics Combination Regimen or (ii) exercising its
rights under Section 3.1(c).  Notwithstanding anything to the contrary herein,
the rights granted to Incyte in this Section 5.8(c) to include in the label for
the Licensed Compound newly-generated Regulatory Documentation and other
Information submitted by MacroGenics to the applicable Regulatory Authority
shall immediately terminate on a going-forward basis  (but, for clarity, the
right of Incyte to continue to exercise its rights under Section 3.1(c) shall
continue) upon the following:  (A)  after any Change of Control of Incyte,
except that the right of Incyte to include in the label for the Licensed
Compound newly-generated Regulatory Documentation and other Information
submitted by MacroGenics to the applicable Regulatory Authority shall continue
with respect to any Regulatory Documentation and other Information submitted by
MacroGenics in connection with a Pivotal Study by MacroGenics (or an Acquirer of
MacroGenics) that was Initiated prior to date upon which the Change of Control
of Incyte was publicly announced;  or (B) on a MacroGenics Combination
Regimen-by-MacroGenics Combination Regimen basis, in the event that the
then-current label of the Licensed Compound includes a Regulatory Approval for
an Indication Population based on a Combination Study, other than a Combination
Study conducted by MacroGenics,





61

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

that is the same Indication Population for which MacroGenics seeks Regulatory
Approval for the applicable MacroGenics Combination Regimen.

5.9       Other Studies. Notwithstanding anything to the contrary herein, in the
event that an applicable Regulatory Authority requires or recommends, as a
condition to the grant or maintenance of Regulatory Approval for a MacroGenics
Combination Regimen, that a Monotherapy Study be conducted (the “Required
Monotherapy Study”),  then MacroGenics shall notify Incyte in writing, and:

(a)        Incyte shall provide reasonable assistance to MacroGenics, including
provision of then-current Licensed Compound and Ancillary Therapy “components of
care” data it Controls (subject to availability) and using Commercially
Reasonable Efforts to continue the conduct of any then-current on-going Clinical
Studies that include the Required Monotherapy Study that would provide relevant
Licensed Compound and Ancillary Therapy “components of care” data it Controls,
at Incyte’s sole cost and expense.

(b)       In the event that Incyte does not have any Monotherapy Study on-going
that includes the Required Monotherapy Study, but the then-current Incyte Global
Development Plan includes such a  Monotherapy Study planned to be Initiated
within the [**] period following the date on which MacroGenics provides written
notice pursuant to the first sentence in this Section 5.9, then Incyte shall use
Commercially Reasonable Efforts to conduct such Monotherapy Study, and shall
provide to MacroGenics relevant Licensed Compound and Ancillary Therapy
“components of care” data derived from such Study and Controlled by Incyte
(subject to availability) at Incyte’s sole cost and expense.

(c)        In the event that Incyte does not have any Monotherapy Study on-going
that includes the Required Monotherapy Study, and the then-current Incyte Global
Development Plan does not contemplate the Initiation of such Monotherapy Study
within the [**] period as described in subpart (b), then MacroGenics may design
and conduct such Monotherapy Study solely to compare the Monotherapy Regimen to
an Ancillary Therapy to produce the data required by the Regulatory Authority,
at MacroGenics’ sole cost and expense, subject to Incyte’s prior right of review
and approval of such Monotherapy Study (not to be unreasonably withheld,
conditioned, or delayed), and Incyte shall provide reasonable assistance and
cooperation to MacroGenics in connection therewith, at MacroGenics’ sole cost
and expense.

ARTICLE 6

COMMERCIALIZATION

6.1       Commercialization Activities.

(a)        Licensed Product. Subject to Sections 2.5,  5.2,  5.4,  5.8,  6.1(b),
 6.1(c) and 6.1(d), Incyte shall be solely responsible for and have sole
authority with respect to, at its





62

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

own expense, all aspects of the Commercialization of Licensed Products in the
Field in the Territory, in accordance with its approved label, including as a
component of a Collaborator Combination Regimen, and, subject to Section 3.1(c),
as a component of a MacroGenics Combination Regimen,  and will retain final
decision-making authority with respect thereto, including: (i) developing and
executing a commercial launch and pre-launch plan; (ii) marketing, promotion,
and branding; (iii) booking sales and distribution and performance of related
services; (iv) handling all aspects of order processing, invoicing and
collection, inventory and receivables; (v) providing customer support, including
handling medical queries, and performing other related functions; (vi) the
review and approval of all promotional materials for compliance with Applicable
Law, including submission, where appropriate, to applicable Regulatory
Authorities and (vii) conforming its practices and procedures in all material
respects to Applicable Law relating to the marketing, detailing and promotion of
Licensed Products in the Field in the Territory.

(b)       Pipeline Assets. Subject to Sections 2.5,  6.1(a), and 6.1(c), each
Combination Sponsor shall have sole authority over and control of the
Commercialization of its respective Pipeline Asset in the Field in the
Territory, in accordance with its approved label, and will retain final
decision-making authority with respect thereto, including such activities set
forth in Section 6.1(a)(i)-(vii) as applied to its Pipeline Asset.

(c)        MacroGenics Combination Regimens. MacroGenics shall have sole
authority over and control of all promotional activities with respect to any
MacroGenics Pipeline Asset as a component of a MacroGenics Combination Regimen
in the Field in the Territory, in accordance with the MacroGenics Pipeline Asset
approved label, and will retain final decision-making authority with respect
thereto. In the event that a MacroGenics Pipeline Asset receives Regulatory
Approval as a component of a MacroGenics Combination Regimen and is included in
the Licensed Compound approved label,  then without limiting Section 6.1, Incyte
may conduct MacroGenics Combination Regimen Detailing with respect to the
Licensed Product in accordance with Incyte’s approved label of the Licensed
Product as component of a MacroGenics Combination Regimen; provided further,
that to the extent Incyte elects to be involved in any additional promotional
activities specific to the MacroGenics Combination Regimen, these activities
shall be subject to MacroGenics’ sole discretion and,  if agreed by the Parties,
a separate co-promotion agreement to be negotiated by the Parties (such
agreement, the “Co-Promotion Agreement”).

(d)       Diligence. Incyte shall use Commercially Reasonable Efforts to seek
Regulatory Approval for, and if the applicable Regulatory Approval is granted,
Commercialize a Licensed Product in each of the U.S., [**] of the [**] European
Major Markets, and Japan. Incyte will, subject to MacroGenics satisfying its
supply obligations hereunder to the extent necessary for Incyte to satisfy such
obligation, use Commercially Reasonable Efforts to make the Licensed Product
commercially





63

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

available in quantities sufficient to fulfill global market demand at all times
during the Term after the date of Licensed Compound Approval.

6.2       Pricing of Licensed Product. Incyte shall have sole and exclusive
control over the pricing of Licensed Products on a worldwide basis and shall
retain final decision-making authority with respect to obtaining and maintaining
pricing and reimbursement approval, subject to Section 8.5(b) and the following
procedures and/or restrictions in subsections (a)-(e) below. Unless otherwise
specified to the contrary, a reference price as it relates to the [**] and [**]
calculations shall be established using the following criteria: (1) [**]1 [**];
(2) for [**]; and (3) the dosage of the Licensed Product for [**]. By way of
example, [**], which is calculated using the following [**]: (i) [**]2 [**],
(ii) [**]3 [**]. To the extent permitted under Applicable Law:

(a)        For Licensed Products sold in the U.S., Incyte shall not be permitted
to [**] the [**] of the Licensed Compound [**] than [**] ([**]%) [**] (the
“[**]”).

(b)       Subsequent to receipt of Regulatory Approval for a  Licensed Product
[**],  for a  Licensed Product sold in [**] for which the Licensed Compound has
received Regulatory Approval, the monthly Net Price of the Licensed Compound
shall not be, on average across [**] in which the Licensed Compound has received
Regulatory Approval,  [**] than [**]  ([**]%) [**] the [**] of [**] in which the
Licensed Compound has received Regulatory Approval (the “[**]”).

(c)        For Licensed Products sold in [**], Incyte shall not submit a Net
Price to the MHLW that is [**] than [**] ([**]%) [**] the [**] of the [**] in
[**] (the “[**]”).

(d)       For Licensed Products sold in [**],  the monthly Net Price of the
Licensed Compound shall not be [**] than [**] ([**]%) [**] the monthly [**]
price of the [**] in [**] (the “[**]”).

(e)        Incyte shall calculate any [**] of the Licensed Product (including
any [**],  [**],  [**], and [**]) and any [**] of the Licensed Product
(including any [**],  [**],  [**], and [**]) in accordance with this Section 6.2
upon launch of the Licensed Product, and shall thereafter update such [**] and
[**] on an annual basis and at any time the Licensed Compound Net Price is
changed in the relevant territory. Any disputes regarding such calculation(s)
shall be resolved pursuant to Article 13.

(f)        For Licensed Products sold in [**],  [**],  [**] or [**], Incyte
shall not be restricted in setting the pricing of the Licensed Product through
the use of a [**] or be required to pay royalties similar to Section 8.5(b) as
if there were a [**], but rather, Incyte

 

--------------------------------------------------------------------------------

1For clarity, the [**].

2[**] as of the Execution Date are [**] and [**].  [**].

3[**] as of the Execution Date is [**].  [**].





64

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

shall use Commercially Reasonable Efforts to achieve a Net Price that is at [**]
the [**] of [**] in such market, assuming such [**] is ascertainable.

(g)        Incyte will have the sole right to establish all terms of commercial
sale (including pricing, discounts and rebates) in all other countries of the
world, and subject to Section 8.5(a), royalties will be calculated based on
actual Net Sales in such country pursuant to Section 8.3.

(h)       If at any time during the Royalty Term Incyte determines that it is
not in compliance with the [**],  [**],  [**] or [**], Incyte shall initiate a
process, and use Commercially Reasonable Efforts to complete such process, to
bring Incyte into compliance with the applicable [**] (for example, initiating
pricing negotiations with an applicable regulatory authority); provided that
Incyte’s non-compliance with the [**],  [**],  [**] or [**] shall not constitute
a material breach of this Agreement so long as Incyte utilizes Commercially
Reasonable Efforts to resolve such non-compliance.

6.3       Pricing of Pipeline Assets. Each Controlling Party shall have sole and
exclusive control over (a) the pricing of its Pipeline Asset and (b) any
negotiation of the pricing, discounts and rebates applicable to its Pipeline
Asset with any Regulatory Authorities or other Third Parties.

6.4       Transparency Reporting.  Each Party shall be responsible for tracking
and reporting transfers of value initiated and controlled by or on behalf of
such Party’s or its Affiliates’ employees, contractors, and agents pursuant to
the requirements of the marketing reporting laws of any Governmental Authority
in the Territory, including Section 6002 of ACA, commonly referred to as the
“Sunshine Act.”

ARTICLE 7

MANUFACTURING

7.1       Manufacturing Technology Transfer.

(a)        Any time after the [**] anniversary of the Effective Date, Incyte may
request, upon [**] written notice (which notice may be given prior to the [**]
anniversary of the Effective Date) to MacroGenics (or immediately upon writing
notice to MacroGenics, in the case of a Clinical Supply Shortage), that
MacroGenics transfer or have transferred the Manufacturing Process to a
manufacturing facility under the control of Incyte (or its designee, which
designee may be an Affiliate) or, subject to subsection (d) below,  to a
facility of a Third Party contract manufacturer that is mutually agreed upon by
the Parties. MacroGenics shall not withhold such agreement to a proposed
contract manufacturer that has not experienced any material documented safety,
compliance or quality issues in the preceding [**] and has demonstrated the
ability to manufacture products at the volumes and quality anticipated under
this Agreement (such Incyte facility or Third Party facility, the “Incyte
Facility” and such Third Party, an “Approved CMO”). Such transfer and
implementation shall be sufficient to enable Incyte or such designee to perform
the





65

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Manufacturing Process and Manufacture of Licensed Compound Bulk Drug Substance
and Licensed Compound Drug Product in accordance with Applicable Law, as more
fully described in this Section 7.1 (the “Manufacturing Technology Transfer”),
and shall be subject to a written plan approved by the JSC with respect to the
Manufacturing Technology Transfer (the “Manufacturing Transition Plan”), with
Incyte having final decision-making authority on the Manufacturing Technology
Transfer (provided that Incyte may not expand the scope of the Know-How and
Information to be transferred pursuant to Section 7.1(b) beyond that which is
required hereunder).  The Parties shall use Commercially Reasonable Efforts to
effect the Manufacturing Technology Transfer to Incyte or its designee pursuant
to this Section 7.1.  The implementation of the Manufacturing Technology
Transfer and Manufacturing Transition Plan shall be subject to the Incyte
Facility being suitable for the Manufacture of the Licensed Compound Bulk Drug
Substance as determined in accordance with this Section 7.1(a), as applicable,
using the Manufacturing Process in compliance with Applicable Laws.

(b)       MacroGenics shall provide all reasonable assistance requested by
Incyte to enable Incyte to implement the Manufacturing Process at the Incyte
Facility, including by transferring to Incyte or such designee all Know-How and
Information necessary for the Manufacturing Technology Transfer. In connection
with the Manufacturing Technology Transfer, MacroGenics shall cause appropriate
employees and representatives of MacroGenics to meet with employees and/or
representatives of Incyte and the Approved CMO (to the extent applicable) at
reasonable times to assist with the working up and use of the Manufacturing
Process and with the training of the personnel of the Incyte Facility to the
extent reasonably necessary or useful to use and practice the Manufacturing
Process. Incyte shall reimburse MacroGenics’ FTE Costs and reimburse all
reasonable Third Party Expenses incurred by MacroGenics in order to complete the
Manufacturing Technology Transfer, within [**] after receipt of any undisputed
invoice from MacroGenics setting forth such costs. Subsequent to the occurrence
of the Manufacturing Technology Transfer, at any time during the Term, upon
either Party’s reasonable request, the other Party will provide to the
requesting Party updated manufacturing process (including associated Know-How)
Controlled by such other Party necessary or useful for the Manufacture of the
Licensed Compound Bulk Drug Substance or the Licensed Compound Drug Product, at
the requesting Party’s cost and expense.

(c)        Notwithstanding the occurrence of the Manufacturing Technology
Transfer pursuant to this Section 7.1, Incyte shall have the right to
Manufacture or have Manufactured clinical and/or commercial supplies of Licensed
Compound or Licensed Products, to the extent set forth in Sections 7.2(d),
 7.3(a),  7.3(b), and 12.9.

(d)       Any time after the completion of the Manufacturing Technology Transfer
during the Term, to the extent that either Party makes any material
modifications, improvements or other alterations to the Manufacturing Process,
such Party shall use Commercially Reasonable Efforts, at the other Party’s sole
cost and expense,





66

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

to provide access to such modifications, improvements or other alterations to
such other Party, and to reasonably cooperate with the other Party in its
efforts to ensure (including through the implementation of subsequent
modifications to the Manufacturing Process, to the extent required) that the
Incyte Facility and the MacroGenics Manufacturing Facilities (as applicable)
Manufacture the Licensed Compound using such modified and/or improved
Manufacturing Process and yielding comparable product.

(e)        Incyte shall require that all agreements executed between Incyte and
any Approved CMO with respect to such Approved CMO’s performance under this
Agreement shall permit the assignment of such agreement, in its entirety in the
event of termination of this Agreement (other than by Incyte pursuant to Section
12.3 or 12.6), to MacroGenics, without any consent rights by the Approved CMO
(subject to MacroGenics agreeing to such assignment and the assumption of
relevant obligations under such agreement).

7.2       General Clinical Supply Terms.

(a)        Clinical Supply Agreement. Except as otherwise provided herein,
MacroGenics shall have the responsibility for Manufacturing clinical supplies of
the Licensed Compound Bulk Drug Substance (and at any time prior to the
completion of the Manufacturing Technology Transfer, MacroGenics shall also have
the responsibility for Manufacturing clinical supplies of the Licensed Compound
Drug Product) for (i) MacroGenics’ use in connection with any MacroGenics
Combination Studies, (ii) Incyte’s use in connection with any Monotherapy
Studies or Incyte Combination Studies, and (iii) Collaborator’s or Incyte’s use
in connection with any Collaborator Combination Studies. Within [**] after the
Effective Date, the Parties shall initiate negotiations for a clinical supply
agreement (the “Clinical Supply Agreement”) that will set forth the terms and
conditions for MacroGenics’ (or Incyte’s per Section 7.2(d)) provision of
clinical supplies of the Licensed Compound Bulk Drug Substance and Licensed
Compound Drug Product, as applicable, to Incyte, MacroGenics, and any
Collaborators and which will include all applicable provisions set forth in this
Article 7 with respect to clinical supply and such other provisions as are
customary and reasonable under the circumstances. The Parties shall also
initiate negotiations to execute a quality agreement that shall further address
and govern issues related to the quality of the Licensed Compound Bulk Drug
Substance and Licensed Compound Drug Product to be supplied by MacroGenics
pursuant to the Clinical Supply Agreement (the “Clinical Quality Agreement”).
All negotiations for the Clinical Supply Agreement and Clinical Quality
Agreement shall be undertaken by each Party in good faith. MacroGenics (or
Incyte, per Section 7.2(d)) will use Commercially Reasonable Efforts to supply,
or cause to be supplied, the Licensed Compound Bulk Drug Substance or Licensed
Compound Drug Product, as applicable, in accordance with the provisions of this
Agreement, and once executed, the Parties shall comply with their respective
obligations to supply, or cause to be supplied, the Licensed Compound Bulk Drug
Substance or Licensed Compound Drug Product, as





67

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

applicable, in accordance with the provisions of the Clinical Supply Agreement
and the Clinical Quality Agreement. MacroGenics shall supply all quantities of
Licensed Compound Bulk Drug Substance from the MacroGenics Manufacturing
Facilities, and shall not have the right to subcontract the Manufacture of the
Licensed Compound Bulk Drug Substance. Further, MacroGenics shall supply all
quantities of Licensed Compound Bulk Drug Substance that are required for any
particular Incyte Monotherapy Study or Incyte Combination Study from the same
MacroGenics Manufacturing Facility, provided that such supply requirements do
not exceed the reasonably available then-current planned capacity of the
applicable Manufacturing Facility.

(b)       Clinical Supply Costs. MacroGenics shall provide clinical supplies of
the Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug Product,
in accordance with the Clinical Supply Agreement and Clinical Quality Agreement,
(i) at a cost equal to [**] of the Manufacturing Expenses incurred by
MacroGenics with respect to such quantities of the Licensed Compound Bulk Drug
Substance and/or Licensed Compound Drug Product, to (x) Incyte for Monotherapy
Studies, Incyte Combination Studies and for any Combination Studies conducted by
Incyte’s licensees and (y) any Collaborator for any Collaborator Combination
Studies for which at least [**] of the costs are co-funded by Incyte (“Funded
Collaborator Combination Studies”), and (ii) at a cost equal to [**] of the
Manufacturing Expenses incurred by MacroGenics with respect to such quantities
of the Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug
Product, to any Collaborator for Collaborator Combination Studies other than
Funded Collaborator Combination Studies. Within [**] after the end of each month
during which MacroGenics is conducting activities under the Clinical Supply
Agreement, MacroGenics shall submit an invoice to Incyte for amounts owed by
Incyte pursuant to the Clinical Supply Agreement. Incyte or Collaborator, as
applicable, shall pay MacroGenics the full undisputed amount of such invoice
within [**] after receipt of such invoice.

(c)        Clinical Supply Shortage.  In the event of a projected Clinical
Supply Shortage of clinical supplies of the Licensed Compound Bulk Drug
Substance and/or Licensed Compound Drug Product, as determined by either Party
in its reasonable discretion, the following shall occur: (i) MacroGenics shall
provide to Incyte reasonable assurances that the projected Clinical Supply
Shortage will not actually occur, or promptly alert Incyte as to the nature of
the Clinical Supply Shortage and cause of such shortage; and (ii) the JMC shall
convene and both Parties shall use Commercially Reasonable Efforts to remedy the
situation giving rise to such Clinical Supply Shortage and to take action to
minimize the impact of the Clinical Supply Shortage, including (1) the
reallocation of any material from either Party’s safety stock to match actual
projected usage in the applicable Clinical Study(ies) causing such Clinical
Supply Shortage and (2) triaging any clinical supply allocation for ongoing
Clinical Studies of either Party. If MacroGenics does not provide such
assurances, or if the situation is not remedied through good faith efforts by
both Parties within the [**] following such notification in a manner to





68

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

avoid an actual Clinical Supply Shortage, then, without limiting any remedies
available to Incyte under this Agreement or the Clinical Supply Agreement,
during a period extending for [**] from the Effective Date, the clinical
supplies would first be allocated to fulfill [**] of Incyte’s clinical supply
needs over the first [**] of the actual Clinical Supply Shortage period and
thereafter the Parties will prorate subsequent supplies of Licensed Compound
Bulk Drug Substance and/or Licensed Compound Drug Product based on the
then-Binding Portion (“Committed Supply”), as of the date of either Party’s
notification to the other Party of such projected Clinical Supply Shortage, as
further described in the Clinical Supply Agreement. In the event that an actual
Clinical Supply Shortage occurs with respect to MacroGenics’ supply of Licensed
Compound Bulk Drug Substance or Licensed Compound Drug Product for each of [**]
calendar years, Incyte shall thereafter have the right to Manufacture or have
Manufactured up to [**] percent ([**]%) of Incyte’s clinical supply requirements
of Licensed Compound Bulk Drug Substance or Licensed Compound Drug Product. A
Clinical Supply Shortage due to the following causes shall not be deemed to be a
breach of MacroGenics’ clinical supply obligations pursuant to this Article 7
but shall still constitute a Clinical Supply Shortage for the purposes of this
Section 7.2(c) and Section 7.2(d): (A) events of Force Majeure or (B) a
mutually-agreed change in the specifications for Manufacture of the Licensed
Compound Bulk Drug Substance and/or Licensed Compound Drug Product which causes
a Clinical Supply Shortage within [**] following the implementation of such
change in specifications.

(d)       Incyte Clinical Supply Rights. Notwithstanding anything to the
contrary herein, Incyte shall have the right to Manufacture (or have
Manufactured) clinical supplies of the Licensed Compound Bulk Drug Substance
and/or Licensed Compound Drug Product at the Incyte Facility, (i) in the event
of a  Clinical Supply Shortage, solely to the extent necessary to cover the
projected shortfall of Licensed Compound Bulk Drug Substance and/or Licensed
Compound Drug Product relative to committed Orders, or as otherwise set forth in
subsection (c) above, or (ii) for the purpose of any Pivotal Studies of Licensed
Product that are funded by Incyte. In the event that Incyte Manufactures, or has
Manufactured, clinical supplies of the Licensed Compound Bulk Drug Substance
and/or Licensed Compound Drug Product for MacroGenics (it being understood that
MacroGenics may request such Licensed Compound Bulk Drug Substance and/or
Licensed Compound Drug Product for MacroGenics Combination Studies and Acquirer
Combination Studies), Incyte shall use Commercially Reasonable Efforts to
provide to MacroGenics the quantities of Licensed Compound Bulk Drug Substance
and/or Licensed Compound Drug Product requested by MacroGenics pursuant to
committed Orders, and MacroGenics shall reimburse Incyte, with respect to a
MacroGenics Combination Study, [**] ([**]%) of Incyte’s Manufacturing Expenses,
irrespective of whether such Licensed Compound Bulk Drug Substance and/or
Licensed Compound Drug Product is used by MacroGenics.





69

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(e)        Forecasts and Orders.

(i)         Rolling Forecast.  Commencing on the Effective Date, and on or
before the [**] day of each Calendar Quarter thereafter, each Party shall
furnish the other Party via the JMC with (A) a rolling forecast of the
quantities of the Licensed Compound Bulk Drug Substance and/or Licensed Compound
Drug Product for which the other Party (for Incyte on behalf of itself and any
Collaborators) reasonably expects to submit Orders in each calendar month during
the following [**] calendar months (the “Rolling Forecast”), and (B) a rolling,
non-binding forecast of the quantities of the Licensed Compound Bulk Drug
Substance and/or Licensed Compound Drug Product for which the other Party
reasonably expects to submit Orders in each calendar quarter for months [**]
through [**] (the “Long Term Forecast”), in each case of (A) and (B), for the
purpose of conducting Monotherapy Studies, Incyte Combination Studies,
Collaborator Combination Studies, or MacroGenics Combination Studies, as
applicable. For the avoidance of doubt, the Long Term Forecast and months [**]
through [**] of the Rolling Forecast will not be binding on the Party submitting
such forecast, and months [**] through [**] of the Rolling Forecast will be
binding on the Party submitting such forecast (the “Binding Portion”).

(ii)       Orders. From time to time during the Term, Incyte and MacroGenics
will enter into mutually-agreeable orders that reflect the Binding Portion of
the Rolling Forecast (each, an “Order”) pursuant to which Incyte will order, and
MacroGenics will agree to supply, (or, if Incyte is Manufacturing clinical
supply for MacroGenics’ use, pursuant to which MacroGenics will order, and
Incyte will agree to supply) such quantities of clinical supplies of the
Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug Product as
specified in the Order, on the terms agreed upon by the Parties therein and the
Clinical Supply Agreement. An Order shall be binding on the Parties in
accordance with the terms and conditions of the Clinical Supply Agreement;
provided that each Party shall submit and the other Party shall accept all
orders consistent with the most recent Rolling Forecast and the provisions of
this Section 7.2(e)(ii). Each Order will specify: (A) the quantities of Licensed
Compound Bulk Drug Substance and/or Licensed Compound Drug Product to be
supplied by MacroGenics, (B) the estimated cost of Licensed Compound Bulk Drug
Substance and/or Licensed Compound Drug Product to be supplied, (C) the delivery
date for such quantities of Licensed Compound Bulk Drug Substance and/or
Licensed Compound Drug Product and (D) the testing to be conducted and
documentation to be provided for the Licensed Compound Bulk Drug Substance
and/or Licensed Compound Drug Product supplied under such Order. For all units
of Licensed Compound Bulk Drug Substance and Licensed Compound Drug Product that
MacroGenics Manufactures for its own use or use by its Development Partners in
connection with a MacroGenics Combination Study, MacroGenics shall submit to
Incyte in advance of such supply a confirmatory “Order” indicating the
information set forth in (A) through (D) with respect to the quantities that it
will supply.





70

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

7.3       General Commercial Supply Terms.

(a)        Licensed Compound Bulk Drug Substance.

(i)         Beginning [**] prior to the anticipated Initiation of the [**]
Pivotal Study, and at least [**] prior to January 1st of each Calendar Year,
Incyte, with input from MacroGenics, shall (x) determine the amounts of Licensed
Compound Bulk Drug Substance to fulfill the annual projected global commercial
supply of Licensed Compound Drug Product for such Calendar Year (the “Annual
Global Commercial Supply Forecast”) and (y) provide a non-binding summary of the
projected global commercial supply of Licensed Compound Drug Product for the
following [**] Calendar Years. Each applicable forecast shall reasonably reflect
MacroGenics’ reasonably forecasted market demand for Licensed Compound Drug
Product in connection with the Commercialization of MacroGenics Pipeline Assets
as a component of a MacroGenics Combination Regimens in the applicable Calendar
Year.

(ii)       Except as otherwise provided herein, (x) MacroGenics shall have the
right, but not the obligation, to Manufacture, at its expense, the lesser of (A)
up to [**] of the global commercial supply of the Licensed Compound Bulk Drug
Substance corresponding to the Annual Global Commercial Supply Forecast, and (B)
the annual then-current planned capacity of the MacroGenics Manufacturing
Facilities (such amount that MacroGenics elects to Manufacture as set forth in
this Section 7.3(a), the “MacroGenics Commercial Supply Commitment”), and (y)
subject to successful Manufacturing Technology Transfer, FDA or EMA site
validation, and Incyte’s notification that it is prepared to deliver the Incyte
Commercial Supply Commitment, Incyte shall have the right and obligation to
Manufacture, or have Manufactured, at the Incyte Facility, the percentage of the
global commercial supply of the Licensed Compound Bulk Drug Substance other than
the MacroGenics Commercial Supply Commitment, which shall be at least [**] (such
amount, the “Incyte Commercial Supply Commitment”). On an annual basis, the
Parties will review and update, upon mutual agreement taking into consideration
the prior year delivery, the Commercial Supply Commitments, including the
percentage allocations for each Party to Manufacture (or in the case of Incyte,
have Manufactured) its share of the global commercial supply of Licensed
Compound Bulk Drug Substance. MacroGenics shall notify Incyte of its percent
MacroGenics Commercial Supply Commitment within [**] after its receipt of the
Annual Global Commercial Supply Forecast, and each Party shall be obligated to
deliver the full quantity of its Commercial Supply Commitment.

(iii)      In the event that MacroGenics delivers [**] the MacroGenics
Commercial Supply Commitment in [**] out of any [**] consecutive Calendar Year
period  (a  “Commercial Shortfall”), Incyte shall have the right to limit





71

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

MacroGenics’  future annual commercial supply volume such that it does not
exceed the [**] volume that MacroGenics delivered in either of such [**] in
which the Commercial Shortfall occurred (i.e. Incyte may adjust MacroGenics’
future right to manufacture [**] by dividing the [**] volume that MacroGenics
delivered in either of such [**] years in which the Commercial Shortfall
occurred by the total projected volume demand for future years).

(iv)       In addition, in the event that (x) MacroGenics Manufactures [**] the
entirety of the MacroGenics Commercial Supply Commitment, or (y) Incyte
Manufactures or has Manufactured [**] the entirety of the Incyte Commercial
Supply Commitment, then without limitation of any other rights or remedies
available to the Parties, the other Party shall have the right (but not the
obligation) to Manufacture, itself (in the case of MacroGenics) or through the
Incyte Facility (in the case of Incyte), the remaining amount of the Licensed
Compound Bulk Drug Substance, to fulfill demand for [**] of the Licensed
Compound Bulk Drug Substance relative to the Annual Global Commercial Supply
Forecast, in accordance with the terms of the Commercial Supply Agreement;
provided that, at all times during the Term, MacroGenics shall use Commercially
Reasonable Efforts to fulfill the MacroGenics Commercial Supply Commitment, and
Incyte shall use Commercially Reasonable Efforts to fulfill the Incyte
Commercial Supply Commitment; provided further, that, neither Party shall
reallocate its then-current planned Manufacturing capacity to fulfill its
respective Commercial Supply Commitment to any other compounds or products.

(v)        In the event that Incyte Manufactures or has Manufactured [**] the
entirety of the Incyte Commercial Supply Commitment in a given Calendar Year, to
the extent that MacroGenics has any Licensed Compound Bulk Drug Substance
available at such time that is not committed for MacroGenics Clinical Studies,
Incyte may purchase such Licensed Compound Bulk Drug Substance from MacroGenics
in accordance with Section 7.3(c). MacroGenics shall supply all quantities of
Licensed Compound Bulk Drug Substance from the MacroGenics Large-Scale Supply
Plant or the MacroGenics 1,000L Supply Plant, and shall not have the right to
subcontract the Manufacture of the Licensed Compound Bulk Drug Substance to any
Third Party without Incyte’s prior written approval.

(b)       Licensed Compound Drug Product. Incyte shall be solely responsible, at
its sole cost and expense, for Manufacturing from the Licensed Compound Bulk
Drug Substance, itself or through an Approved CMO, [**] of the projected global
commercial supply of the Licensed Compound Drug Product.

(c)        Commercial Supply Costs. To the extent MacroGenics provides any
commercial supply of the Licensed Compound Drug Product to Incyte pursuant to
Section





72

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

7.3(a),  the provisions of this Section 7.3(c) shall apply. MacroGenics shall
provide such supply at a cost equal to [**] of the Manufacturing Expenses
incurred by MacroGenics with respect to such quantities of the Licensed Compound
Drug Product. MacroGenics shall thereafter provide Incyte with an invoice, and
Incyte would have up to [**] following its receipt of such invoice to request
reasonable supporting documentation from MacroGenics to confirm the amount of
Manufacturing Expenses set forth therein. MacroGenics shall provide any such
reasonable supporting documentation within [**] following Incyte’s request.
Incyte shall pay MacroGenics the full undisputed amount of any invoice with
respect to commercial supply of the Licensed Compound Drug Product within the
later of (i) [**] after Incyte’s receipt of such invoice from MacroGenics,  or
(ii) [**] after Incyte’s receipt of the supporting documentation in accordance
with the procedure described above.

(d)       Commercial Supply Agreement.  No later than [**] after Initiation of
the first Pivotal Study, the Parties shall use Commercially Reasonable Efforts
to execute a commercial supply agreement (the “Commercial Supply Agreement”)
that will set forth the terms and conditions governing the provision of
commercial supply of the Licensed Compound Bulk Drug Substance and/or Licensed
Compound Drug Product from MacroGenics to Incyte.

(e)        MacroGenics Commercial Supply Rights. Notwithstanding anything to the
contrary herein, in the event that Incyte (as determined by Incyte in its
reasonable discretion) is, or could reasonably be expected to be unable to
Manufacture or have Manufactured the Incyte Commercial Supply Commitment, then
Incyte shall promptly inform MacroGenics upon becoming aware of the events
giving rise to such inability or expected inability, and (i) MacroGenics shall
have the right to Manufacture such quantities of the Licensed Compound Bulk Drug
Substance that Incyte is unable to Manufacture or have Manufactured until such
time that Incyte is prepared to deliver the Incyte Commercial Supply Commitment,
and (ii) Incyte shall Manufacture or have Manufactured quantities of the
Licensed Compound Drug Product using the Licensed Compound Bulk Drug Substance
provided by MacroGenics. In the event that Incyte notifies MacroGenics in
writing that Incyte does not have an Incyte Facility that is equipped for
commercial supply purposes (in Incyte’s reasonable discretion), MacroGenics
shall have the right to Manufacture such quantities of the Licensed Compound
Drug Product, in order to meet [**] of the global supply requirement for the
MacroGenics Combination Regimen.

7.4       Records; Audit Rights. Incyte and MacroGenics shall (and Incyte shall
require that each Collaborator shall) keep complete and accurate records
pertaining to its use and disposition of the Licensed Compound (including its
storage, shipping and chain of custody activities) and, upon request of the
other Party, shall make such records open to review by the other Party for the
purpose of conducting investigations for the determination of the safety and/or
efficacy of the Licensed Compound or a Party’s and the Collaborator’s compliance
with this Agreement with respect to the Licensed Compound.





73

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

7.5       Operation of MacroGenics Manufacturing Facilities.

(a)        Subject to MacroGenics’ compliance with its obligations under this
Agreement and the Ancillary Agreements,  MacroGenics shall have the sole
discretion in the operation and use of the MacroGenics Manufacturing Facilities
to fulfill its obligations to supply the Licensed Compound Bulk Drug Substance
under this Agreement and any Ancillary Agreements, including with respect to the
following:

(i)         scheduling of production runs to fulfill Orders and meet forecasts;

(ii)       scheduling of cleaning and maintenance and shut down to perform such
activities; and

(iii)      allocation of staff to activities and tasks to be performed in each
MacroGenics Manufacturing Facility.

7.6       Quality Assurance.

(a)        Clinical Supply. MacroGenics shall use Commercially Reasonable
Efforts to implement and perform operating procedures and controls for sampling,
stability and other testing of the Licensed Compound Bulk Drug Substance and
Licensed Compound Drug Product, and for validation, documentation and release of
the Licensed Compound Bulk Drug Substance and Licensed Compound Drug Product and
such other quality assurance and quality control procedures as are required by
the specifications, GMP and the Clinical Quality Agreement (collectively,
“Quality Assurance Measures”), for clinical supply purposes. To the extent any
clinical or commercial supplies of the Licensed Compound are Manufactured at the
Incyte Facility pursuant to this Article 7, all parties in involved in such
Manufacture shall adhere to the Quality Assurance Measures, subject to any
modifications that may be mutually agreed upon by the Parties in writing from
time to time. MacroGenics shall lead any discussions between the Parties related
to Quality Assurance Measures for clinical supply of the Licensed Compound Bulk
Drug Substance and Licensed Compound Drug Product for Phase I Studies and Phase
II Studies. Incyte shall lead any discussions between the Parties related to
Quality Assurance Measures for clinical supply of the Licensed Compound Bulk
Drug Substance and Licensed Compound Drug Product for Phase III Studies and
Pivotal Studies.

(b)       Commercial Supply. Both Parties shall use Commercially Reasonable
Efforts to implement and perform Quality Assurance Measures for commercial
supply of the Licensed Compound Bulk Drug Substance and Licensed Compound Drug
Product. To the extent MacroGenics or an Approved CRO Manufactures any Phase III
Study or Pivotal Study clinical supply or any commercial supplies of the
Licensed Compound Bulk Drug Substance and Licensed Compound Drug Product
pursuant to this Article 7, such parties shall adhere to the Quality Assurance
Measures implemented by Incyte in its production of the Licensed Compound Bulk
Drug





74

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Substance and Licensed Compound Drug Product, subject to any modifications that
may be mutually agreed upon by the Parties in writing from time to time. Incyte
shall lead any discussions between the Parties related to Quality Assurance
Measures for commercial supply of the Licensed Compound Bulk Drug Substance and
Licensed Compound Drug Product.

7.7       Compliance with Law. Each Party shall conduct all Manufacturing
activities related to the Licensed Compound Bulk Drug Substance and Licensed
Compound Drug Product in compliance with all Applicable Law, including
applicable national and international (e.g., ICH, GCP, GLP, and GMP) guidelines.

ARTICLE 8

CONSIDERATION

8.1       Upfront Payment. MacroGenics shall invoice Incyte after the Effective
Date and, within [**] after receipt of such invoice, Incyte shall pay to
MacroGenics, One Hundred Fifty Million Dollars ($150,000,000) as a one-time,
non-refundable, non-creditable upfront license payment.

8.2       Milestone Payments.  The applicable Party will notify the other Party
within [**] following the achievement of each milestone set forth below (each, a
“Milestone”). Thereafter, MacroGenics shall submit an invoice to Incyte for the
applicable Milestone payment, and within [**] after Incyte’s receipt of such
invoice, Incyte shall remit the applicable Milestone payment to MacroGenics. In
addition, except with respect to the Breakthrough Designation Milestone, if for
any reason any other Development Milestone corresponding to a Milestone payment
does not occur prior to the occurrence of Regulatory Approval, then such prior
non-occurring Development Milestone shall be deemed to occur concurrently with
Regulatory Approval, and the applicable Milestone payments for the applicable
Development Milestones shall become due and payable in accordance with this
Section 8.2.

(a)        Proof of Concept Milestone. The following payments shall be payable
once as specified in the table below with respect to the first applicable
Clinical Study (conducted by: (i) Incyte, its Affiliates, or sublicensees
(excluding Collaborators); (ii) MacroGenics, in the case of the Ongoing Clinical
Study,  to the extent it meets the definition of a Phase II Study or Phase III
Study;  (iii) MacroGenics,  if Incyte agrees in writing, in its sole discretion,
that such study satisfies the POC Development Milestone;  or (iv) MacroGenics,
in the case of a MacroGenics Clinical Study in an Indication for which the
then-current Incyte Global Development Plan also includes the Initiation of a
Clinical Study in the same Indication within the [**] period following the date
on which MacroGenics’ Clinical Study achieved Proof of Concept)  to achieve the
corresponding Milestone:





75

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

 

 

 

Proof of Concept Milestone

Payment (USD)

 

1st Indication

2nd Indication

3rd Indication

[**] or [**] Establishing Proof of Concept (the “POC Development Milestone”)

[**]

[**]

[**]

 

(b)       Development Milestones. The following payments shall be payable once
as specified in the table below with respect to the first applicable Monotherapy
Regimen, or Incyte Combination Regimen Developed by Incyte, its Affiliates, or
sublicensees (excluding Collaborators) to achieve the corresponding Milestone
(together with the POC Development Milestone, each, a “Development Milestone”):

 

 

 

 

 

Development Milestone

Payment (USD)

 

1st Indication

2nd Indication

3rd Indication

Treatment of [**] cumulative subjects across all Incyte Clinical Studies
(including Incyte Monotherapy Studies and Incyte Combination Studies) in a
single Indication for greater than [**] continuously at a recommended Phase II
or Phase III defined dose and schedule

[**]

[**]

[**]

Initiation of a Pivotal Study

[**]

[**]

[**]

Breakthrough Designation Granted

[**]

N/A

N/A

 

(c)        Regulatory Filing Milestones. The following payments shall be payable
once as specified in the table below, with respect to the first Monotherapy
Regimen or Incyte Combination Regimen Developed by Incyte, its Affiliates, or
sublicensees (excluding Collaborators) to achieve the corresponding Milestone
(each, a “Regulatory Filing Milestone”):

 

 

 

 

 

Regulatory Filing Milestone

Payment (USD)

 

1st Indication

2nd Indication

3rd Indication

First filing of BLA in the U.S.

[**]

[**]

[**]

First filing of MAA with EMA or in [**] European Major Market countries

[**]

[**]

[**]

 

(d)       Regulatory Approval Milestones. The following payments shall be
payable once as specified in the table below, with respect to the first
Monotherapy Regimen or





76

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Incyte Combination Regimen Developed by Incyte, its Affiliates, or sublicensees
(excluding Collaborators) to achieve the corresponding Milestone (each, an
“Approval Milestone”):

 

 

 

 

 

Approval Milestone

Payment (USD)

 

1st Indication

2nd Indication

3rd Indication

Receipt of Regulatory Approval in U.S.

[**]

[**]

[**]

Receipt of Regulatory Approval in EU

[**]

[**]

[**]

Receipt of Regulatory Approval in Japan

[**]

[**]

[**]

 

(e)        Annual Net Sales Milestones. The Milestone payments set forth in this
Section 8.2(e) shall each be payable to MacroGenics one time only, upon the
first time during the Term that the total aggregate Net Sales of Licensed
Products in any Calendar Year in the Territory during the applicable Royalty
Term for the Licensed Products in the applicable country exceed the amounts set
forth in the following table (each, a “Sales Milestone”).

 

 

 

Annual Aggregate Worldwide Net Sales Milestones

Sales Milestone

Payment (USD)

Upon the first occasion that aggregate annual Net Sales of Licensed Products
exceeds [**]

[**]

Upon the first occasion that aggregate annual Net Sales of Licensed Products
exceeds [**]

[**]

Upon the first occasion that aggregate annual Net Sales of Licensed Products
exceeds [**]

[**]

Upon the first occasion that aggregate annual Net Sales of Licensed Products
exceeds [**]

[**]

 

If more than one Sales Milestone described in this Section 8.2(e) is achieved
during the same Calendar Year, then Incyte shall pay MacroGenics only the Sales
Milestone payment that corresponds to the highest Sales Milestone that was
achieved in such Calendar Year, and any Sales Milestone that was earned in such
Calendar Year but not paid shall be paid with respect to the first Calendar Year
in which no other Sales Milestone was achieved. For purposes of clarity, only
one Sales Milestone payment shall be owed, on each of the first occasions that
aggregate annual Net Sales of Licensed Products exceed [**],  [**],  [**] and
[**] under this Section 8.2(e).





77

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

8.3       Royalty Obligations. Incyte shall pay to MacroGenics royalties on the
aggregate annual Net Sales of Licensed Products in the Territory, on a Licensed
Product-by-Licensed Product basis, at the following rates set forth in this
Section 8.3, in each case, subject to Sections 8.5 and 8.10:

 

 

 

Annual Net Sales

Royalty Rate

On the portion of worldwide annual Net Sales of Licensed Products less than or
equal to [**]

15%

On the portion of worldwide annual Net Sales of Licensed Products greater than
[**] and less than or equal to [**]

[**]

On the portion of worldwide annual Net Sales of Licensed Product greater than
[**] and less than or equal to [**]

[**]

On the portion of worldwide annual Net Sales of Licensed Product greater than
[**] and less than or equal to [**]

[**]

On the portion of worldwide annual Net Sales of Licensed Product greater than
[**]

24%

 

8.4       Royalty Term. Royalties under Section 8.3 shall be payable on Net
Sales on a Licensed Product-by-Licensed Product and country-by-country basis
during the Royalty Term applicable to such Licensed Product in the applicable
country. Following the expiration of the Royalty Term with respect to a Licensed
Product in the applicable country (but not following an earlier termination of
this Agreement), subject to the terms and conditions of this Agreement, Incyte
shall have a perpetual, irrevocable, non-exclusive, fully-paid and royalty-free
right and license, with the right to grant sublicenses, under the Licensed
Technology and Label Combination Patents, to Exploit such Licensed Product in
the Field in such country, and Net Sales of such Licensed Product in such
country shall not count toward the milestones or royalty thresholds under
Sections  8.2 or 8.3.

8.5       Royalty Rate Adjustments; Licensed Product Pricing.

(a)        The royalty rates set forth in Section 8.3 shall be subject to
reduction as follows:

(i)         On a country-by-country basis, to the extent a Licensed Product is
sold in a country in the Territory in which one (1) or more Third Parties is
selling or has previously sold one or more Biosimilar Products, and such
Biosimilar Products, collectively, have achieved a [**] or more market share of
the aggregate market share of such Licensed Product and such Biosimilar Products
(based on data provided by IMS Health Incorporated, Fairfield, Connecticut) as
measured on a units sold basis in any Calendar Quarter, or





78

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

if such data is not available, such other methodology for estimating the
percentage of unit sales based market share of such Biosimilar Products in such
country as agreed upon by the Parties, then Incyte’s royalty obligations with
respect to sales of such Licensed Product in such country during such Calendar
Quarter and all future Calendar Quarters shall be reduced by [**] of the
applicable rate set forth in Section 8.3 (as such rate may be adjusted pursuant
to Section 8.5(b) below);

(ii)       On a country-by-country basis and Licensed Product-by-Licensed
Product basis, the royalty rates shall be reduced by [**], in each country in
the Territory in which, at the time applicable Net Sales occur, no Valid Claim
of Licensed Patents Covers the Commercialization of the applicable Licensed
Product; and

(iii)      In no event shall the reduction available to Incyte pursuant to
Sections 8.5(a)(i) and 8.5(a)(ii) reduce the royalties payable to MacroGenics
for a given Calendar Quarter to less than [**] of the royalty amount otherwise
payable with respect to the applicable Licensed Product (the “Royalty Floor”)
for such Calendar Quarter during the Royalty Term, provided that Incyte may
credit against royalty obligations payable with respect to one or more future
Calendar Quarter(s) any royalty reductions that Incyte was unable to take in any
previous Calendar Quarter due to the Royalty Floor to the extent such credited
royalty deductions do not cause the payments owed to MacroGenics in such future
Calendar Quarter to be reduced below the Royalty Floor.

(b)       Notwithstanding anything to the contrary herein, in the event that
Incyte or its Affiliates or sublicensees sell the Licensed Compound [**] in a
 Calendar Year such that the [**] for such Calendar Year is [**] the [**],
 [**],  [**] or [**], as applicable, then, as Incyte’s [**] and MacroGenics’
[**] with respect to such sales, within [**] following the end of such Calendar
Year, Incyte shall pay MacroGenics a one-time payment in an amount equal to the
shortfall of the royalty that would have been owed had the [**] of the [**] been
equal to the [**],  [**],  [**], or [**], as applicable. By way of example, if
MacroGenics received $[**] in U.S. royalties over the course of a Calendar Year
based on a [**], and the [**] in such Calendar Year was [**], then Incyte would
owe MacroGenics a shortfall payment of $[**]  ([**]).

8.6       Manner of Royalty Payment. Within [**] following the end of each
Calendar Quarter ending during an applicable Royalty Term as to a Licensed
Product in the Territory, Incyte shall provide MacroGenics with a report setting
forth, on a Licensed Product-by-Licensed Product and country-by-country basis:
(a) the Net Sales of such Licensed Product in such country,  calculated in
accordance with GAAP and (b) a calculation of the royalty payment due with
respect to such Net Sales. Such report shall also include the exchange rates and
other methodology used in converting Net Sales into U.S. Dollars from the
currencies in which such sales were made for purposes of calculating the
appropriate royalty rate and the royalty payment due, and the





79

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

application of the adjustments, if any, made in accordance with the terms of
Section 8.5 and Section 8.10. Following MacroGenics’ receipt of an undisputed
report, MacroGenics shall send an invoice to Incyte for the royalty payment due
for such Calendar Quarter. Within [**] after Incyte’s receipt of such invoice,
Incyte shall pay all undisputed amounts due to MacroGenics pursuant to Section
8.3 with respect to Net Sales by Incyte, its Affiliates and their respective
sublicensees for such Calendar Quarter.

8.7       Monotherapy Development Sublicense Fees. Incyte shall pay to
MacroGenics [**] of upfront fees and milestones received following the Effective
Date but prior to the end of the Royalty Term by Incyte and its Affiliates from
any Third Party with which Incyte enters into, during the [**] after the
Effective Date, a bona fide collaboration (such collaboration being limited
solely to Development of the Monotherapy Regimen in the U.S., EU or Japan),
pursuant to which Incyte grants such Third Party a sublicense under this
Agreement (“Monotherapy Sublicense Fees”).

8.8       Collaborator Sublicense Fees.  With respect to each sublicense granted
by Incyte under this Agreement with respect to a Collaborator Combination
Regimen, throughout the Term, Incyte shall have the right, but not the
obligation, to charge Collaborators an upfront fee, milestone or royalties on
the net sales of the Collaborator’s Pipeline Asset in exchange for access to use
the Licensed Compound in a Collaborator Combination Regimen, and shall pay to
MacroGenics [**] of any such upfront fee, milestones or royalties received
during the Royalty Term by Incyte and its Affiliates from such Collaborator in
connection with the applicable Collaborator Contract (“Collaborator Sublicense
Fees”).

8.9       Currency. All payments under this Agreement shall be payable in U.S.
Dollars. With respect to sales of a Licensed Product invoiced in a currency
other than U.S. Dollars, such amounts and the amounts payable hereunder shall be
expressed in their U.S. Dollars equivalents using the exchange rate Incyte uses
for its public financial accounting purposes.

8.10     Third Party Financial Obligations.

(a)        Subject to Section 8.10(b) and 8.10(c) below, in the event that
Incyte in its reasonable discretion determines that it is necessary or useful to
obtain a license under any Patents controlled by a Third Party in order to
Exploit the Monotherapy Regimen (such license, a “Third Party License”), then
Incyte may credit up to [**] of the amount of [**], milestone payments,
royalties, and other amounts actually paid by Incyte or its applicable Affiliate
or, solely to the extent passed through to Incyte, its sublicensee, as the case
may be, to such Third Party in connection with such Third Party License in a
given Calendar Quarter, in each case to the extent allocable to rights to
Exploit the Monotherapy Regimen, against future milestone payments and royalty
payments owed to MacroGenics under Section 8.3 (as such royalties may be
adjusted pursuant to Section 8.5(b)) in such Calendar Quarter (such credit, the
“Third Party License Credit”); provided, however, that in no event will such
Third Party License Credit reduce any royalty or milestone payment payable to
MacroGenics to less than [**] of the royalty or milestone amount otherwise
payable with respect to the applicable Licensed Product. Any





80

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

share of such Third Party obligations that [**] due to the [**]. For clarity,
the Third Party License Credit shall not be [**].

(b)       As of the Execution Date, MacroGenics has the existing Third Party
licenses set forth in Exhibit C (such licenses, the “Existing Third Party
Licenses”). Incyte shall be solely responsible for paying to MacroGenics, with
respect to the Existing Third Party Licenses, all license fees, milestone
payments, and royalties (including royalty buyout payments)  payable to the
applicable Third Party licensor under such Existing Third Party License, to the
extent resulting from Incyte’s Exploitation of the Licensed Compound and/or
Licensed Product; provided that, [**] shall have [**] of the amount of such fees
as a [**] in the manner provided in [**], subject to the [**] and [**] set forth
in such [**].

(c)        Notwithstanding anything to the contrary herein, Incyte shall be
solely responsible for the payment of any and all costs and expenses, including
upfront fees, milestone payments and royalty payments (without deduction
pursuant to subsection (a)), and the assumption of any and all liabilities owed
or incurred by Incyte or its Affiliates prior to the Effective Date or during
the Term in connection with obtaining from [**] any Third Party License for the
Exploitation of the Licensed Compound (including the promotion of the Licensed
Compound as a component of a MacroGenics Combination Regimen) under those
Patents identified on Exhibit G that are owned or Controlled by [**] as of the
Effective Date (such [**], the “[**]”; such license, the “[**]”). During the
Term, Incyte will use Commercially Reasonable Efforts to (x) [**] a [**] that
[**] the [**] under the [**] by [**] to [**],  [**] generally consistent with
the license set forth in Section 3.4(b) (except that the [**] will be solely for
the Exploitation of the Licensed Compound and any further sublicensing thereof
shall be subject to the provisions to Section 3.2(c)); and (y) maintain the [**]
for so long as it is commercially reasonable for Incyte to do so. For so long as
Incyte maintains the [**] in effect, Incyte will not amend or modify the [**] in
a manner that would have a material adverse effect on MacroGenics’ rights under
this Agreement without MacroGenics’ prior written consent. For clarity, the [**]
hereunder with respect to the [**] shall not include [**] to the Exploitation of
any Pipeline Asset or the Combination of any Pipeline Asset with the Licensed
Compound.

(d)       [**].  Notwithstanding Section 8.10(a) and 8.10(c), during the Term
and in the event that Incyte determines it is necessary to obtain from [**] any
Third Party License for the Exploitation of the Licensed Compound (including the
promotion of the Licensed Compound as a component of a MacroGenics Combination
Regimen) under those Patents identified on Exhibit H that are owned or
Controlled by [**] as of the Effective Date (such [**], the “[**]”; such
license, the “[**]”), Incyte shall use Commercially Reasonable Efforts to [**]
and [**] the [**], either as an extension of the [**] or a [**], and ensure that
the terms of the [**] permit the [**] under the [**] by Incyte to MacroGenics,
on terms generally consistent with the license set forth in Section 3.4(b) and
the provisions of Section 8.10(c), except that the [**] will be solely for the
Exploitation of the Licensed Compound,





81

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

and any [**] thereof shall be subject to the provisions of Section 3.2(c). To
the extent Incyte determines it is necessary to obtain the [**], Incyte shall be
solely responsible for the payment of any and all costs and expenses, including
upfront fees, milestone payments and royalty payments, without deduction
pursuant to 8.10(a) or any other provision of this Agreement.

8.11     Taxes. All payments due and payable under this Agreement will be made
without any deduction or withholding of Taxes, unless such deduction or
withholding Tax is required by Applicable Law in effect at the time of payout.
If the paying Party is so required to deduct or withhold any Taxes, such Party
shall (a) promptly notify the other Party of such requirement; (b) pay to the
relevant authorities the full amount required to be deducted or withheld
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against the
other Party; and (c) promptly forward to the other Party an official receipt (or
certified copy), or other documentation reasonably acceptable to the other Party
evidencing such payment to such authorities. Notwithstanding the foregoing, if
as a result of (i) the assignment or transfer by operation of law or otherwise,
of this Agreement by either Party to an Affiliate or Third Party outside of the
U.S., or (ii) the exercise by either Party of its rights under this Agreement
through an Affiliate or Third Party outside the U.S., withholding Tax in excess
of the withholding Tax amount that would have been payable in the absence of
such assignment or exercise of rights becomes payable with respect to any amount
due to the other Party under this Agreement, then: (x) where the paying Party is
the assigning or exercising Party described in (i) and (ii), the paying Party
shall pay to the other Party such additional amounts as are necessary so that
the other Party receives the amounts it would have received if such payments
were not subject to such withholding Tax as a consequence of such assignment or
exercise; and (y) where the receiving Party is the assigning or exercising Party
described in (i) and (ii), the paying Party shall not be required to pay any
amount in excess of the aggregate payment it would have been required to make
based on the withholding Tax amount that would have been payable in the absence
of such assignment or exercise of rights.

8.12     Audit. Each Party shall maintain complete and accurate records in the
ordinary course of such Party’s operations in order to permit the other Party to
confirm the accuracy of the calculation of royalties, milestones, FTE Costs,
Third Party Expenses, Manufacturing Expenses and other payments under this
Agreement. Upon reasonable prior notice, but not more than [**] per Calendar
Year, such records shall be available during regular business hours for a period
of [**] from the end of the Calendar Year to which they pertain for examination
by a “Big Four” independent certified public accounting firm (i.e.,
PriceWaterhouseCoopers, Deloitte & Touche, Ernst & Young or KPMG) selected by
the requesting Party, having no prior engagement with the requesting Party, and
reasonably acceptable to the other Party for the sole purpose of verifying the
accuracy of the financial reports and correctness of the payments furnished by
the other Party pursuant to this Agreement (it being agreed that if the Parties
have collectively engaged with more than [**] of the foregoing Big Four firms at
the time of selection for an audit hereunder, then at such time the Parties
shall reasonably cooperate and determine additional acceptable certified public
accounting firms who may conduct such audit pursuant to this Section 8.12). Any
such auditor shall not disclose the other Party’s Confidential Information,
except to the extent such disclosure is necessary to verify the accuracy of the
financial reports furnished by the other Party or the amount of payments due by
the other Party under this Agreement. Any amounts shown to





82

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

be owed but unpaid shall be paid within [**] from the accountant’s report, plus
interest, as set forth in Section 8.13, from the original due date. Any amounts
shown to have been overpaid shall be refunded within [**] from the accountant’s
report. The requesting Party shall bear the full cost of such audit unless such
audit discloses an underpayment by the other Party of more than [**] of the
amount due, in which case the other Party shall bear the full cost of such
audit.

8.13     Manner of Payment. All payments due to a Party hereunder shall be made
in U.S. Dollars by wire transfer of immediately available funds into an account
designated by the receiving Party. If a Party does not receive payment of any
sum due to it on or before the due date, such Party shall notify the other
Party, and the paying Party shall have [**] following receipt of such notice to
pay any undisputed amount. Thereafter, interest shall accrue on the undisputed
sum due to such Party until the date of payment at the per annum rate of [**]
over the then current prime rate quoted by Citibank in New York City of the
maximum rate allowable by Applicable Law, whichever is lower.

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

9.1       Inventorship; Ownership and Disclosure of Inventions.

(a)        Inventorship. For purposes of this Section 9.1, inventorship with
respect to any Inventions made by a Party’s (or its Affiliates’) own employees,
agents, licensees or independent contractors in the course of conducting its
activities under this Agreement, together with all intellectual property rights
therein, shall be determined in accordance with U.S. patent laws.

(b)       Ownership by Incyte.  As between the Parties, any Invention made
solely by Incyte’s (or its Affiliates’) own employees, agents, licensees or
independent contractors that arises in the course of performing any Monotherapy
Study, Incyte Combination Study and/or any Collaborator Combination Study under
this Agreement or performing any other activity under this Agreement, together
with all intellectual property rights in each of the foregoing (collectively,
“Incyte Development IP”) and Incyte’s interest in Collaborator Development IP
shall, as between Incyte and MacroGenics, be solely owned by Incyte.

(c)        Ownership by MacroGenics.  As between the Parties, any Invention made
solely by MacroGenics’ (or its Affiliates’) own employees, agents, licensees or
independent contractors that arises in the course of performing any MacroGenics
Combination Study under this Agreement or, performing any other activity under
this Agreement, together with all intellectual property rights therein
(collectively, “MacroGenics Development IP”) shall, as between MacroGenics and
Incyte, be solely owned by MacroGenics and, to the extent useful or necessary to
Exploit the Licensed Compound or Licensed Product, shall, subject to Section
15.3(d), constitute Licensed Patents or Licensed Know-How (as applicable) for
purposes of this Agreement.





83

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(d)       Joint Ownership.  The Parties shall jointly own any Inventions for
which the inventors include at least one employee, agent, or independent
contractor of each Party that arise in the course of performing activities under
this Agreement, together with all intellectual property rights therein (“Joint
Inventions”). Subject to any licenses granted under this Agreement, each Party
will have the right to practice and exploit any Joint Inventions without the
duty of accounting to the other Party or seeking consent (for licensing,
assigning or otherwise exploiting Joint Inventions) from the other Party by
reason of the joint ownership thereof; and each Party hereby waives any right
such Party may have under the Applicable Law of any jurisdiction to require any
such approval or accounting, and, to the extent Applicable Law prohibits such a
waiver, each Party shall be deemed to so consent. In furtherance thereof, upon
the reasonable written request of a Party, the other Party will in writing grant
such consents and confirm that no such accounting is required to effect the
foregoing regarding Joint Inventions. Each Party shall promptly disclose to the
other Party any invention disclosures, or other similar documents, submitted to
it by its employees, agents or independent contractors describing the Joint
Inventions, and all Information relating to such Joint Inventions to the extent
necessary for the use of such Joint Invention in the Development or
commercialization of the Licensed Compounds or the Licensed Products in the
Field and, to the extent patentable, for the preparation, filing and maintenance
of any Patent with respect to such Joint Invention. Any such Information
provided to the other Party pursuant to this Section 9.1(d) shall, to the extent
it refers to or describes the Pipeline Asset of the Disclosing Party, be
Confidential Information of the Disclosing Party, and the Disclosing Party shall
have the right to require that any Confidential Information related to its
Pipeline Assets be redacted from any Patent application(s) Covering Joint
Inventions, provided that such Confidential Information shall not be redacted to
the extent it is necessary to understand the Joint Invention, or is otherwise
required for the patentability of the Joint Invention.

(e)        Assignment by Representatives. Each Party shall (and Incyte shall
require that each Collaborator shall) bind its Affiliates, and its or their
employees, agents, consultants and contractors (collectively, “Representatives”)
to disclose to such Party, and to assign to such Party or its Affiliate (or to
Collaborator, as applicable) all right, title and interest in, any Invention
that is made by such Representative in the course of conducting its activities
under this Agreement, together with all intellectual property therein.

9.2       Prosecution of Patents.

(a)        Licensed Patents. Subject to the oversight of the JIPC and in
accordance with the remainder of this Section 9.2(a), MacroGenics shall have the
primary right and authority to prepare, file, prosecute and maintain the
Licensed Patents (other than the Joint Patents, which are the subject of Section
9.2(e)) on a worldwide basis, and shall prepare, file, prosecute or maintain the
Licensed Patents in any jurisdiction requested by Incyte to the extent permitted
under Applicable Law using independent outside counsel mutually agreed upon by
the Parties.





84

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(b)       Costs.  Such activities under Section 9.2(a) shall be conducted by
MacroGenics (including through outside counsel selected in accordance with
Section 9.2(a) above) at MacroGenics’ own expense; provided that, Incyte shall
reimburse MacroGenics for [**] of the reasonable, out-of-pocket costs incurred
by MacroGenics in preparing, filing, prosecuting and maintaining the Licensed
Patents in accordance with this Section 9.2, within [**] after receipt of any
undisputed invoice from MacroGenics setting forth such costs; provided, further,
that if, pursuant to MacroGenics’ agreement with any Third Party, MacroGenics is
reimbursed by such Third Party for any such out-of-pocket costs in the
preparing, filing, prosecution or maintenance of any such Licensed Patent,
Incyte’s share of such out-of-pocket costs will be determined by [**].
Notwithstanding the foregoing, if Incyte wishes to seek Patent protection for a
Licensed Patent in a jurisdiction other than those set forth on Exhibit F (a
“Requested Licensed Patent”), then Incyte shall so notify MacroGenics in writing
and shall reimburse MacroGenics for [**] of the reasonable, out-of-pocket costs
incurred by MacroGenics in preparing, filing, prosecuting and maintaining such
Requested Licensed Patent in such jurisdiction in accordance with this Section
9.2, within [**] after receipt of any undisputed invoice from MacroGenics
setting forth such costs; provided that, if the Requested Licensed Patent Covers
a MacroGenics Pipeline Asset, then Incyte shall only be required to pay [**] of
the reasonable, out-of-pocket costs incurred by MacroGenics in preparing,
filing, prosecuting and maintaining the Requested Licensed Patents in accordance
with this Section 9.2; provided, further, that if, pursuant to MacroGenics’
agreement with any Third Party, MacroGenics is reimbursed by such Third Party
for any such out-of-pocket costs in the preparing, filing, prosecution or
maintenance of any such Requested Licensed Patent, Incyte’s share of such
out-of-pocket costs will be determined by [**].

(i)         Opt-Out Right. Incyte may cease reimbursement of MacroGenics’ costs
associated with any Licensed Patent pursuant to Section 9.2(a) by providing
MacroGenics with at least [**] written notice (an “Opt Out Notice”). Upon
receipt of an Opt Out Notice, MacroGenics may cease to pursue any efforts to
prepare, file, prosecute or maintain the applicable Licensed Patent(s). Upon
expiration of the notice period set forth in the Opt Out Notice, any Licensed
Patent which is the subject of such Opt-Out Notice shall cease to be a Licensed
Patent for all purposes under this Agreement, including for purposes of the
licenses granted by MacroGenics to Incyte under Section 3.1.

(ii)       Incyte Review and Comment Rights.  Subject to the oversight of the
JIPC, MacroGenics shall provide Incyte with a reasonable opportunity to review
and comment on its efforts to prepare, file, prosecute and maintain Licensed
Patents, including by providing Incyte with a copy of material communications
from any patent authority regarding any Licensed Patent, and by providing drafts
of any material filings or responses to be made in advance of submitting such
filings or responses. MacroGenics shall consider Incyte’s comments and cooperate
with Incyte regarding such





85

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

communications and drafts in good faith, and shall use Commercially Reasonable
Efforts to address Incyte’s comments. If MacroGenics determines in its
discretion to abandon or not maintain any Licensed Patent(s) in any country(ies)
of the world, then MacroGenics shall provide Incyte with written notice of such
determination within a period of time reasonably necessary to allow Incyte to
determine its interest in such Licensed Patent(s) (which notice from MacroGenics
shall be given no later than [**] prior to any final deadline for any pending
action or response that may be due with respect to such Licensed Patent(s) with
the applicable patent authority). If Incyte provides written notice indicating
that it wishes to acquire such Licensed Patent(s), MacroGenics shall, free of
charge, assign and transfer to Incyte the ownership of, and interest in, such
Licensed Patent(s) in such country(ies), at Incyte’s own expense, and
MacroGenics shall cooperate with Incyte for assignment and transfer of such
Licensed Patent(s) in such country. Thereafter, all such assigned and
transferred Patents will be deemed Incyte Patents and not Licensed Patents, and
Incyte shall have the right to prepare, file, prosecute and maintain such
Patents as set forth in Section 9.2(e), at its sole expense. Notwithstanding the
foregoing, Incyte shall have no right to prepare, file, prosecute or maintain
(a) any Licensed Patents, in connection with settlement proceedings,
oppositions, inter-partes proceedings and other similar circumstances; and (b)
any Patents that are otherwise owned or Controlled by MacroGenics that are not
Licensed Patents.

(c)        Incyte Patents; Incyte Development IP. Incyte shall have the sole
right and authority to prepare, file, prosecute and maintain Incyte Patents and
Patents within the Incyte Development IP on a worldwide basis at its own
expense.

(i)         MacroGenics Review and Comment Rights. Incyte shall provide
MacroGenics with a reasonable opportunity to review and comment on its efforts
to prepare, file, prosecute and maintain Incyte Patents and Patents within the
Incyte Development IP in each case that specifically relate to the Licensed
Compound or Licensed Product (collectively, the “Subject Patents”), including by
providing MacroGenics with a copy of material communications from any patent
authority regarding any Subject Patent, and by providing drafts of any material
filings or responses to be made in advance of submitting such filings or
responses. Incyte shall consider MacroGenics’ comments regarding such
communications and drafts in good faith, and shall use Commercially Reasonable
Efforts to address MacroGenics’ comments where practicable. If Incyte determines
in its discretion to abandon or not maintain any Subject Patent(s) in any
country(ies) of the world, then Incyte shall provide MacroGenics with written
notice of such determination within a period of time reasonably necessary to
allow MacroGenics to determine its interest in such Subject Patent(s) (which
notice from Incyte shall be given no later than [**] prior to any final deadline
for any pending action or response that may be due





86

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

with respect to such Subject Patent(s) with the applicable patent authority). If
MacroGenics provides written notice indicating that it wishes to acquire such
Subject Patent(s), Incyte shall,  in return for MacroGenics’ payment to Incyte
of [**] of Incyte’s accrued costs for filing, prosecution, and maintenance of
such Subject Patent, assign and transfer to MacroGenics the ownership of, and
interest in, such Subject Patent(s) in such country(ies), at MacroGenics’ own
expense, and Incyte shall cooperate with MacroGenics for assignment and transfer
of such Subject Patent(s) in such country. Thereafter, MacroGenics shall have
the right to prepare, file, prosecute and maintain such Patents at its sole
expense and Incyte shall have no further rights in or obligation to MacroGenics
with respect to such Subject Patent(s). Notwithstanding the foregoing,
MacroGenics shall have no right to prepare, file, prosecute or maintain (a) any
Subject Patents, in connection with settlement proceedings, oppositions,
inter-partes proceedings and other similar circumstances; and (b) any Patents
that are otherwise owned or Controlled by Incyte or its Affiliates that are not
Subject Patents.

(d)       Collaborator Development IP. As between the Parties, Incyte shall have
the sole right and authority to prepare, file, prosecute and maintain Patents
within the Collaborator Development IP on a worldwide basis at its own expense.

(e)        Joint Patents.

(i)         Subject to the governance of the JIPC and in accordance with the
remainder of this Section 9.2(e), Incyte shall have the primary right and
authority to prepare, file, prosecute and maintain the Patents included in the
Joint Inventions (“Joint Patents”) at its own expense; provided, however, to the
extent that claims of Joint Patents Cover MacroGenics Pipeline Assets, that
MacroGenics shall have the right and authority to prepare, file, prosecute and
maintain the Patents included in the Joint Inventions that specifically relate
to MacroGenics Combination Regimens or MacroGenics Pipeline Assets (but not to
the Licensed Compound or Licensed Product) (“MacroGenics-Responsible Joint
Patents”).

(ii)       Costs.  Such activities under Section 9.2(e)(i) shall be conducted by
the responsible Party (the “Responsible Party”) (including through outside
counsel) at the Responsible Party’s own expense; provided that, the other Party
shall reimburse the Responsible Party for fifty percent (50%) of the reasonable,
out-of-pocket costs incurred by the Responsible Party in preparing, filing,
prosecuting and maintaining the applicable Joint Patent(s) in accordance with
this Section 9.2(e)(i), within [**] after receipt of any undisputed invoice from
the Responsible Party setting forth such costs.

(iii)      Review and Comment Rights.  Subject to the governance of the JIPC,
the Responsible Party shall provide the other Party with a reasonable
opportunity to review and comment on its efforts to prepare, file, prosecute





87

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

and maintain the Joint Patents, including by providing such Party with a copy of
material communications from any patent authority regarding any Joint Patent,
and by providing drafts of any material filings or responses to be made in
advance of submitting such filings or responses. The Responsible Party shall
consider the other Party’s comments and cooperate with the other Party regarding
such communications and drafts in good faith, and shall use Commercially
Reasonable Efforts to address the other Party’s comments. If the Responsible
Party determines in its discretion to abandon or not maintain any Joint
Patent(s) for which it has prosecution and maintenance right pursuant to Section
9.2(e)(i) in any country(ies) of the world, then the Responsible Party shall
provide the other Party with written notice of such determination within a
period of time reasonably necessary to allow the other Party to determine its
interest in acquiring the Responsible Party’s interest in such Joint Patent(s)
(which notice from the Responsible Party shall be given no later than [**] prior
to any final deadline for any pending action or response that may be due with
respect to such Joint Patent(s) with the applicable patent authority). Upon
written notice from such Party that it wishes to acquire the Responsible Party’s
interest in such Joint Patent(s), the Responsible Party shall, free of charge,
assign and transfer to the other Party the Responsible Party’s interest in such
Joint Patent(s) in such country(ies), at the other Party’ own expense, and the
Responsible Party shall cooperate with the other Party for assignment and
transfer of such Joint Patent(s) in such country. Thereafter, all such assigned
and transferred Patents will be deemed Patents of the assignee party and not
Joint Patents, and the other Party shall have the right to prepare, file,
prosecute and maintain such Patents at its sole expense and the Responsible
Party shall have no further rights (including any license rights hereunder) in
or obligation to the other Party (including payment obligations hereunder) with
respect to such Joint Patent(s).

(f)        Cooperation in Prosecution.

(i)         Each Party shall provide the other Party all reasonable assistance
and cooperation in the prosecution efforts with respect to Licensed Patents
(including Joint Patents) provided above in Sections 9.2(a) through 9.2(e).  The
Parties will discuss and consider in good faith filing separate Patent Rights
that include claims that Cover Licensed Compound, Licensed Product and
Combinations thereof (e.g., methods of manufacturing and uses of such Licensed
Compound and Licensed Product) specifically or generically and claims that Cover
only other compounds and methods of making and using such other compounds. Each
Party shall provide the other Party all reasonable assistance and cooperation in
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution, as well as further actions as set
forth below. Such assistance and cooperation shall include making a Party’s





88

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

inventors and other scientific advisors reasonably available to assist the other
Party’s Patent prosecution efforts.

(ii)       All communications between the Parties relating to the prosecution
efforts provided above in Sections 9.2(a) through 9.2(e), including copies of
any draft or final documents or any communications received from or sent to
patent offices or patenting authorities with respect to the applicable Patents,
shall be considered Confidential Information of the Party controlling the
prosecution of the applicable Patents pursuant to Sections 9.2(a) through 9.2(e)
(the “Prosecuting Party”), except that, other than as set forth in Section
9.1(d), such communications in connection with Joint Patents shall be considered
the Confidential Information of both Parties.

(iii)      The Prosecuting Party shall keep the other Party reasonably informed
of its prosecution activities with respect to the applicable Patents.

9.3       Infringement of Patents by Third Parties.

(a)        Notification. Each Party shall promptly notify the other Party in
writing of any existing, alleged or threatened infringement of any Licensed
Patent,  Joint Patent,  or Subject Patent, of which it becomes aware, and shall
provide all Information in such Party’s possession or control relating to such
infringement.

(b)       Infringement of Licensed Patents.

(i)         Subject to Section 9.3(b)(ii) through 9.3(b)(vii),  Incyte shall
have the first right, but not the obligation, to bring an appropriate suit or
other action against any Third Party engaged in any existing, alleged or
threatened infringement of any Licensed Patent or Joint Patent, including the
filing by a Third Party of any Biosimilar Application under the BPCI Act, and to
compromise or settle such action by counsel of its choice.

(ii)       Incyte shall notify MacroGenics of its election to take any action in
accordance with Section 9.3(b)(i) at least [**] before any time limit set forth
in Applicable Law or regulation, including the time limits set forth under the
BPCI Act. Notwithstanding the foregoing sentence, Incyte shall not initiate any
such suit or take such other action with respect to any Licensed Patent or Joint
Patent without first consulting with MacroGenics and giving good faith
consideration to any reasonable objection from MacroGenics regarding Incyte’s
proposed course of action. MacroGenics shall cooperate in the prosecution of any
suit under this Section 9.3 as may be reasonably requested by Incyte. In the
event that Incyte elects not to initiate a lawsuit or take other reasonable
action with respect to an infringement described in Section 9.3(b)(i),
MacroGenics shall have the right, but not the obligation, to initiate such suit
or take such other action, after providing [**] (or [**] in the event there is a
time limit) notice to Incyte and giving good-faith





89

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

consideration to Incyte’s reason(s) for not initiating a suit or taking other
action; provided, however, that if Incyte has notified MacroGenics that it is
not proceeding with an action on the advice of competent outside counsel that
has evaluated patent scope, validity, enforceability, and/or possible
infringement defenses, then MacroGenics shall not commence an action as
described in this Section 9.3(b)(ii) until such time that (A) the Parties have
agreed that such action should be commenced or (B) a mutually-agreeable Third
Party expert has mediated such disagreement and determined that such action is
reasonably unlikely to have a material adverse effect on the Licensed Patents,
Joint Patents, or Subject Patents. If, prior to the outcome of such
determination by such Third Party expert, a time limit will expire or deadline
occur that will prevent or limit the ability to initiate or conduct such suit or
action, MacroGenics shall have the right to proceed with such suit or action
until the outcome of the determination, at which point MacroGenics may continue
with such suit or action only in accordance with the determination.

(iii)      Without limiting the obligations of the Parties under subsection (ii)
above, if one Party elects to bring suit or take action under this Section
9.3(b) against an infringement, then the other Party shall have the right, prior
to commencement of the suit or action, to join any such suit or action at its
own cost and expense.

(iv)       Incyte will have sole decision-making authority with respect to the
determination of which Incyte Patents, and primary decision-making authority
with respect to the determination of which Licensed Patents or Joint Patents, to
submit to a Third Party that files a Biosimilar Application, or any other act of
patent information exchange or listing as required by the BPCI Act or other
similar measure in any other country in the Territory; provided that (A) to the
extent permitted by Applicable Law, Incyte shall confer in good faith with
MacroGenics regarding which, if any, Licensed Patents or Joint Patents are
listed pursuant to 42 U.S.C. § 262(l)(3)(A) (or any successor legislation) or
included in any litigation with the Third Party applicant and (B) prior to the
submission of such list to the Third Party, MacroGenics shall have the right to
review and comment on and (if agreed by the Parties) require Incyte to include
additional Licensed Patents or Joint Patents therein.

(v)        Each Party shall provide to the Party enforcing any such rights under
this Section 9.3(b) reasonable assistance in such enforcement, at such enforcing
Party’s reasonable request and expense, including joining such action as a party
plaintiff if required by Applicable Law to pursue such action. The enforcing
Party shall keep the other Party regularly informed of the status and progress
of such enforcement efforts, shall reasonably consider the other Party’s
comments on any such efforts, and shall consult with the other Party in any
important aspects of such enforcement, including





90

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

determination of material litigation strategy and filing of important papers to
the competent court.

(vi)       Each Party shall bear all of its own internal costs incurred in
connection with its activities under this Section 9.3(b). In the event that the
Parties are joined in suit or action against the infringement or the
non-enforcing Party elects to join such suit or action and, in either case,
elects to be represented by the same outside counsel as the enforcing Party,
then the enforcing Party shall be responsible for all expenses arising from such
outside counsel, provided that the enforcing Party consents to such joint
representation by outside counsel, such consent not to be unreasonably withheld,
delayed or conditioned.

(vii)     The Party not bringing an action with respect to infringement in the
Territory under this Section 9.3(b) shall be entitled to separate representation
in such matter by counsel of its own choice and at its own expense, but such
Party shall at all times cooperate fully with the Party bringing such action.

(viii)    Neither Party shall settle any claim, suit or action that it brought
under this Section 9.3 involving Licensed Patents or Joint Patents that would
either (A) involve any admission of invalidity or unenforceability of a Licensed
Patent or Joint Patent or (B) result in the imposition of any liability on the
non-enforcing party for which the enforcing party is not indemnifying the
non-enforcing party pursuant to Article 14,  without the prior written consent
of the other Party, such consent not to be unreasonably withheld, delayed or
conditioned.

(c)        Infringement of Patents Claiming MacroGenics Pipeline Assets /
MacroGenics Combination Regimens. With respect to any infringement of any Patent
that (i) Covers any MacroGenics Pipeline Asset or MacroGenics Combination
Regimen and (ii) either (A) does not Cover the Licensed Compound or any Licensed
Product or (B) did not exist as of the Execution Date and is being enforced with
respect to activity that does not infringe (x) any composition of matter or
formulation Patent with respect to the Licensed Compound nor (y) any method
Patent that Covers the Licensed Compound as a Monotherapy Regimen, MacroGenics
shall have the sole and exclusive right, but not the obligation, to bring, at
MacroGenics’ expense and in its sole control, an appropriate suit or other
action against any Person engaged in such infringement of such Patent.

(d)       Infringement of Incyte Patents; Incyte Development IP. With respect to
any infringement of any Incyte Patent or any Patent within the Incyte
Development IP, Incyte shall have the sole and exclusive right, but not the
obligation, to bring, at Incyte’s expense and in its sole control, an
appropriate suit or other action against any Person engaged in such infringement
of such Patent.





91

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(e)        Infringement of Patents Claiming Incyte Pipeline Assets /
Collaborator Pipeline Assets / Incyte Combination Regimens / Collaborator
Combination Regimens. With respect to any infringement of any Patent that Covers
any Incyte Pipeline Asset, Collaborator Pipeline Asset, Incyte Combination
Regimen or Collaborator Combination Regimen, as between the Parties, Incyte
shall have the sole and exclusive right, but not the obligation, to bring, at
Incyte’s expense and in its sole control, an appropriate suit or other action
against any Person engaged in such infringement of such Patent.

(f)        Allocation of Proceeds. If either Party recovers monetary damages or
a monetary settlement from any Third Party in a suit or action brought under
Section 9.3(b) or any royalties, milestones or other payments from a license
agreement with a Third Party related to any alleged infringement as to which
such Party had a right to bring a suit or other action pursuant to Section
9.3(b), then to the extent such damages or royalties result from the
infringement of Licensed Patents, such recovery (“Infringement Recovery”) shall
first be allocated to the reimbursement of any expenses incurred by the Parties
in such litigation, action or license negotiations; then, any remaining amounts
shall be allocated to Incyte and treated as Net Sales for purposes of this
Agreement; provided, however, that if MacroGenics is the party bringing the
applicable suit or action, any amounts remaining amounts shall be allocated [**]
to MacroGenics and [**] to Incyte. For clarity, with respect to all other
infringement suits or actions brought by a Party (e.g., with respect Incyte
Patents or Patents within the Incyte Development IP or MacroGenics Development
IP), the owning Party shall keep all recoveries.

9.4       Patent Term Extensions.  The Parties shall consult and cooperate with
each other in obtaining patent term extensions, adjustments, or restorations or
supplemental protection certificates or their equivalents (each a “Patent
Extension” and collectively “Patent Extensions”) in the Territory for the
Licensed Patents and Joint Patents to the extent they Cover Licensed Compounds,
Licensed Products, or the Monotherapy Regimen; provided that, (a) Incyte shall
have the primary right and authority to seek and apply for Patent Extensions
with respect to Licensed Patents and Joint Patents that [**] claim Monoclonal
Antibodies, subject to review and comment by MacroGenics, which Incyte shall
consider in good faith; (b) MacroGenics shall have the primary right and
authority to seek and apply for Patent Extensions with respect to Licensed
Patents and Joint Patents that [**] claim bi- or multi-specific antibodies,
subject to review and comment by Incyte, which MacroGenics shall consider in
good faith; and (c) the Parties shall discuss in good faith and shall mutually
agree upon whether to seek and apply for Patent Extensions with respect to any
Patents [**] Monoclonal Antibodies and [**]. In the event that a Party does not
intend to seek a Patent Extension that is or will become available for a
Licensed Patent or Joint Patent, it shall so inform the other Party in writing
in sufficient time to permit the other Party to seek such Patent Extension. The
Party that does not apply for a Patent Extension hereunder will cooperate fully
with the other Party in making such filings or actions, including making
available all required regulatory data and Information and executing any
required authorizations to apply for such Patent Extension. All out-of-pocket
expenses incurred in connection with activities of each Party with respect to
the Licensed Patent(s) or Joint Patent(s)





92

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

for which such Party seeks a Patent Extension pursuant to this Section 9.4 shall
be entirely borne by such Party.

9.5       Infringement of Third Party Rights in the Territory.

(a)        Notice. In the event that a Third Party makes any claim, gives
notice, or brings any suit or other inter-partes proceeding against MacroGenics
or Incyte, or any of their respective Affiliates or sublicensees (including
Collaborators) for infringement or misappropriation of any intellectual property
rights of a Third Party arising out of the Exploitation of any Licensed Product
in the Field (“Third Party Infringement Claim”), the Party receiving notice of a
Third Party Infringement Claim shall promptly notify the other Party.

(b)       Defense. Subject to Article 14, the Party or its respective Affiliate
or sublicensee against which such Third Party Infringement Claim is brought
shall have the sole right to defend such Third Party Infringement Claim.

9.6       Patent Oppositions and Other Proceedings.

(a)        Licensed Patents. If any Licensed Patent or Joint Patent becomes the
subject of any proceeding commenced by a Third Party within the Territory in
connection with an opposition, reexamination request, action for declaratory
judgment, nullity action, interference, inter-partes review, post-grant review,
other patent office administrative proceedings or other attack upon the
validity, title or enforceability thereof (a “Third Party Patent Challenge”)
(except insofar as such action is a counterclaim to or defense of, or
accompanies a defense of, an action for infringement against a Third Party under
Section 9.5, in which case the provisions of Section 9.5 shall govern), the
Prosecuting Party as to such Licensed Patent or Joint Patent shall have the
discretion whether to defend and shall control any defense of such Licensed
Patent or Joint Patent, at its own expense; provided, however, that if the
Prosecuting Party, declines or fails to take any action to defend such Third
Party Patent Challenge within [**] of the commencement thereof, then the other
Party shall have the right to defend and shall control any defense of such
Licensed Patent or Joint Patent, at its own expense.

(b)       Third Party Patent Rights.  Except with respect to any Patents within
the [**] or [**] (in which case the provisions of Section 10.2(j) shall govern),
if either Party desires to bring an opposition, reexamination request, action
for declaratory judgment, nullity action, interference, inter partes review,
post grant review, or other patent office administrative proceedings or other
attack upon the validity, title or enforceability of a Patent owned or
Controlled by a Third Party and that claims the Licensed Compound or a Licensed
Product (either specifically or generically), or the use, manufacture, sale,
offer for sale or importation of the Licensed Compound or a Licensed Product
(either specifically or generically) (except insofar as such action is a
counterclaim to or defense of, or accompanies a defense of, a Third Party’s
claim or assertion of infringement under Section 9.5, in which case





93

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

the provisions of Section 9.5 shall govern), such Party shall so notify the
other Party and the Parties shall promptly confer to determine whether to bring
such action or the manner in which to settle such action. Each Party shall have
the right, but not the obligation, to bring at its own expense such action in
the Territory, provided that the Parties shall use reasonable efforts as
practicable to coordinate and cooperate in bringing such action(s). The Party
not bringing an action under this Section 9.6(b) shall be entitled to separate
representation in such proceeding by counsel of its own choice and at its own
expense, and shall cooperate fully with the Party bringing such action. Any
awards or amounts received in bringing any such action shall be first allocated
to reimburse the initiating Party’s expenses in such action, and any remaining
amounts shall be allocated between the Parties as provided in Section 9.3(f).

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1     Mutual Representations, Warranties and Covenants. Each of the Parties
hereby represents and warrants to the other Party as of the Execution Date and,
as applicable, hereinafter covenants that:

(a)        Organization. It is a corporation duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its organization, and
has all requisite power and authority, corporate or otherwise, to execute,
deliver, and perform this Agreement.

(b)       Binding Agreement. This Agreement is a legal and valid obligation
binding upon such Party and enforceable in accordance with its terms, subject to
the effects of bankruptcy, insolvency, or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance, and general principles of equity (whether
enforceability is considered a proceeding at law or equity).

(c)        Authorization. The execution, delivery, and performance of this
Agreement by such Party have been duly authorized by all necessary corporate
action and do not conflict with any agreement, obligation, instrument, or
understanding, oral or written, to which it is a party or by which it is bound,
nor violate any Applicable Law or any order, writ, judgment, injunction, decree,
determination, or award of any Governmental Authority presently in effect
applicable to such Party.

(d)       No Further Approval. It is not aware of any government authorization,
consent, approval, license, exemption of or filing or registration with any
Governmental Authority under any Applicable Law, currently in effect, necessary
for, or in connection with, the transactions contemplated by this Agreement or
any other agreement or instrument executed in connection herewith, or for the
performance by it of its obligations under this Agreement and such other
agreements (save for Regulatory Approvals and similar authorizations from
Governmental Authorities





94

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

necessary for the Exploitation of Licensed Compound and Licensed Products as
contemplated hereunder), except as may be required to obtain clearance of this
Agreement under the HSR Act.

(e)        No Inconsistent Obligations. It is not under any obligation,
contractual or otherwise, to any Person that conflicts with or is inconsistent
in any material respect with the terms of this Agreement, or that would impede
the diligent and complete fulfillment of its obligations hereunder.

(f)        Certain Actions. It shall not take any actions between the Execution
Date and the Effective Date that would, or would be reasonably likely to, cause
any representations or warranties made by such Party in this Article 10 to be
untrue or inaccurate in any material respect as of the Effective Date.

10.2     Additional Representations and Warranties of MacroGenics. MacroGenics
represents and warrants as of the Execution Date and covenants to Incyte that:

(a)        To MacroGenics’ Knowledge, there is no actual or threatened
infringement or misappropriation of the Licensed Technology or Label Combination
Patents by any Person in the Territory. MacroGenics (or its Affiliates) is the
sole and exclusive owner of, or otherwise Controls pursuant to an Existing Third
Party License, the Licensed Technology,  Label Combination Patents and the
Transferred Documentation. MacroGenics has all rights necessary to grant the
licenses under the Licensed Technology and Label Combination Patents, and Rights
of Reference to Regulatory Documentation that it grants to Incyte hereunder.
During the Term, MacroGenics shall not, and shall cause its Affiliates not to,
grant to any Third Party any rights that encumber or conflict with the rights
granted to Incyte hereunder with respect to the Licensed Technology,  Label
Combination Patents or Transferred Documentation.

(b)       The Licensed Patents set forth on Exhibit A,  together with the Label
Combination Patents, represent all Patents Controlled by MacroGenics (or its
Affiliates) that Cover or disclose the Licensed Compound or any Invention
necessary or useful for the Exploitation of the Licensed Compound or Licensed
Products in the Territory in the Field as of the Execution Date. The Licensed
Patents and Label Combination Patents are free and clear of liens, charges or
encumbrances other than licenses granted to Third Parties that are not
inconsistent with the rights and licenses granted to Incyte hereunder. To
MacroGenics’ Knowledge, no Third Party has challenged or threatened in writing
to challenge the scope, validity or enforceability of any Licensed Patent or
Label Combination Patents (including, by way of example, through opposition or
the institution or written threat of institution of interference, nullity or
similar invalidity proceedings before the U.S. Patent and Trademark Office or
any analogous foreign Governmental Authorities). MacroGenics or its Affiliates
have timely paid all filing and renewal fees payable with respect to any
Licensed Patents for which MacroGenics controls prosecution and maintenance, and
with respect to all Label Combination Patents. The development of the





95

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Licensed Patents and Label Combination Patents has not been funded, in whole or
in part, by the U.S. government. To MacroGenics’ Knowledge, as of the Execution
Date, the Exploitation of the Licensed Compound as a Monotherapy Regimen does
not infringe or misappropriate the intellectual property or proprietary rights
of any Third Party in the Territory, [**].

(c)        The Licensed Know-How is free and clear of liens, charges or
encumbrances other than licenses granted to Third Parties that are not
inconsistent with the rights and licenses granted to Incyte hereunder.
MacroGenics and its Affiliates have taken commercially reasonable measures
consistent with industry practices to protect the secrecy, confidentiality and
value of all Licensed Know-How that constitutes trade secrets under Applicable
Law (including requiring all employees, consultants and independent contractors
to execute binding and enforceable agreements requiring all such employees,
consultants and independent contractors to maintain the confidentiality of such
Licensed Know-How), and, to MacroGenics’ Knowledge, there has not occurred any
unauthorized access, use, or disclosure of the Licensed Know-How. The
development of the Licensed Know-How has not been funded, in whole or in part,
by the U.S. government.

(d)       MacroGenics has not received any written notice or threat of any
material suit, legal claim, action, proceeding or investigation against
MacroGenics or any of its Affiliates that relates to the Licensed Technology or
Label Combination Patents, and no judgment or settlement is owed by MacroGenics
or any of its Affiliates in connection with the Licensed Technology or Label
Combination Patents.

(e)        All current and former officers, employees, agents, advisors,
consultants, contractors or other representatives of MacroGenics or any of its
Affiliates who are inventors of or have otherwise contributed or are otherwise
expected to contribute to the creation or development of any Licensed Technology
or Label Combination Patents have or will have executed and delivered to
MacroGenics or any such Affiliate, prior to contributing to the creation or
development of any Licensed Technology or Label Combination Patents, a valid and
enforceable assignment or other agreement regarding the protection of
proprietary Information and the assignment to MacroGenics or any such Affiliate
of such person’s entire right, title and interest in and to any Licensed
Technology and Label Combination Patents. To MacroGenics’ Knowledge, no current
officer, employee, agent, advisor, contractor, consultant or other
representative of MacroGenics or any of its Affiliates is in violation of any
term of any assignment or other agreement regarding the assignment, protection,
or confidentiality of Licensed Patents, other Licensed Technology, or Label
Combination Patents, or of any employment contract or any other contractual
obligation relating to the relationship of any such Person with MacroGenics or
any such Affiliate. Incyte has no obligation to contribute to any remuneration
of any inventor employed or previously employed by MacroGenics or any of its
Affiliates in respect of any such Inventions, Information and discoveries and
intellectual property rights therein that are so assigned to MacroGenics or its
Affiliate(s).





96

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(f)        MacroGenics has prepared, maintained and retained all Transferred
Documentation for the Licensed Compound and the Licensed Products in the
Territory pursuant to and in accordance with all Applicable Law, including, as
applicable, GLP. All activities conducted by or on behalf of MacroGenics with
respect to Licensed Compound have been conducted in accordance with Applicable
Law (including GLP and GMP).

(g)        To MacroGenics’ Knowledge, other than under the Existing Third Party
Licenses and [**],  no royalties, milestones, or other payments are owed to any
Third Party for Patents controlled by such Third Party that are reasonably
likely to be necessary or useful in order to Exploit the Licensed Compound or
Licensed Products.

(h)       Neither MacroGenics nor any of its Affiliates has been debarred by the
FDA, is the subject of a conviction described in Section 306 of the FFDCA or is
subject to any similar sanction of other Governmental Authorities in the
Territory, and neither MacroGenics nor any of its Affiliates has used, in any
capacity, any Person who either has been debarred by the FDA, is the subject of
a conviction described in Section 306 of the FFDCA or is subject to any such
similar sanction. MacroGenics shall not engage, and shall ensure that its
licensees and Representatives shall not engage in any capacity in connection
with this Agreement or any ancillary agreements, any Person who either has been
debarred by the FDA, is the subject of a conviction described in Section 306 of
the FFDCA or is subject to any such similar sanction. MacroGenics shall inform
Incyte in writing promptly if it or any Person engaged by MacroGenics or any of
its Affiliates who is performing services under this Agreement or any ancillary
agreements is debarred or is the subject of a conviction described in Section
306 of the FFDCA, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to MacroGenics’ Knowledge, is
threatened, relating to the debarment or conviction of MacroGenics, any of its
Affiliates or any such Person performing services hereunder or thereunder.

(i)         MacroGenics is not subject to any agreement with any Third Party
which would limit or restrict its ability to perform its obligations under this
Agreement in any material respect.

(j)        MacroGenics covenants and agrees, and shall cause its Affiliates and
any sublicensees (subject to the remainder of this subsection (j)) to covenant
and agree, not to directly or indirectly challenge the validity, enforceability,
patentability, or inventorship of any claim of any Patent within the [**] or the
[**], except in response to a claim of infringement of the Patent within the
[**] or the [**], as applicable. MacroGenics further agrees not to provide
assistance or support, financial or otherwise, to any Third Party in bringing
any such challenge to the infringement, validity, enforceability, patentability,
or inventorship of any claim of any Patent within the [**] or the [**]. The
foregoing restrictions with respect to the [**] shall, subject to Section
10.3(e), apply until, upon inquiry by MacroGenics and confirmation by Incyte,
the existence and continued effectiveness of the sublicense





97

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

granted to MacroGenics with respect to the [**] and/or any [**] thereto have
terminated, changed or been amended otherwise. For clarity, the foregoing
restrictions shall apply only to those [**] that have received a [**] or [**],
as applicable;  provided further, that to the extent a Third Party who [**]
other than [**] or [**] within the [**] or the [**], the [**] to such Third
Party under such other intellectual property shall not be construed as an [**]
under this Section 10.2(j).

10.3     Additional Representations and Warranties of Incyte. Incyte represents
and warrants as of the Execution Date and covenants to MacroGenics that:

(a)        Incyte has all rights necessary to grant to MacroGenics the licenses
under the Incyte Patents and Rights of Reference to Regulatory Documentation
related to the Licensed Compound or Licensed Products that it grants to
MacroGenics hereunder.

(b)       Neither Incyte nor any of its Affiliates or any Collaborators, has
been debarred by the FDA, is the subject of a conviction described in Section
306 of the FFDCA or is subject to any similar sanction of other Governmental
Authorities in the Territory, and neither Incyte nor any of its Affiliates or
any Collaborators has used, in any capacity, any Person who either has been
debarred by the FDA, is the subject of a conviction described in Section 306 of
the FFDCA or is subject to any such similar sanction. Incyte shall not engage,
and shall ensure that its Affiliates, Representatives and Collaborators shall
not engage, in any capacity in connection with this Agreement or any ancillary
agreements, any Person who either has been debarred by the FDA, is the subject
of a conviction described in Section 306 of the FFDCA or is subject to any such
similar sanction. Incyte shall inform MacroGenics in writing promptly if it or
any Person engaged by Incyte or any of its Affiliates or Collaborators who is
performing services under this Agreement or any ancillary agreements is debarred
or is the subject of a conviction described in Section 306 of the FFDCA, or if
any action, suit, claim, investigation or legal or administrative proceeding is
pending or, to Incyte’s Knowledge, is threatened, relating to the debarment or
conviction of Incyte, any of its Affiliates or Collaborators performing services
hereunder or thereunder.

(c)        Incyte is not subject to any agreement with any Third Party which
would limit or restrict its ability to perform its obligations under this
Agreement in any material respect.

(d)       To Incyte’s Knowledge, [**],  no royalties, milestones, or other
payments are owed to any Third Party for Patents controlled by such Third Party
that are reasonably likely to be necessary or useful in order to Exploit the
Licensed Compound or Licensed Products.

10.4     No Other Representations or Warranties. EXCEPT AS EXPRESSLY SET FORTH
IN THIS ARTICLE 10, THE PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY
KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, IN





98

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, INCLUDING ANY EXPRESS OR IMPLIED
WARRANTY OF QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
WARRANTY OF NON-INFRINGEMENT OR AS TO THE VALIDITY OF ANY PATENTS. EACH PARTY
HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT,
MANUFACTURE OR COMMERCIALIZATION OF ANY COMPOUND OR PRODUCT PURSUANT TO THIS
AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO
ANY COMPOUND OR PRODUCT WILL BE ACHIEVED.

ARTICLE 11

CONFIDENTIALITY

11.1     Nondisclosure. Each Party agrees that, during the Term and for a period
of [**] thereafter, the Party receiving Confidential Information (the “Receiving
Party”) of the other Party (the “Disclosing Party”) shall (a) maintain in
confidence such Confidential Information using not less than the efforts such
Receiving Party uses to maintain in confidence its own confidential or
proprietary Information of similar kind and value, (b) not disclose such
Confidential Information to any Third Party without the prior written consent of
the Disclosing Party, except for disclosures expressly permitted below, and (c)
not use such Confidential Information for any purpose except those permitted by
this Agreement (it being understood that this Section 11.1 shall not create or
imply any rights or licenses not expressly granted under this Agreement).
Notwithstanding anything to the contrary in the foregoing, the obligations of
confidentiality and non-use with respect to any trade secret within such
Confidential Information shall survive such [**] period for so long as such
Confidential Information remains protected as a trade secret under Applicable
Law.

11.2     Exceptions. The obligations in Section 11.1 shall not apply with
respect to any portion of the Confidential Information that the Receiving Party
can show by competent, written evidence:

(a)        is publicly disclosed by the Disclosing Party, either before or after
it is disclosed to the Receiving Party hereunder;

(b)       is known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure to the Receiving Party or any of its Affiliates by the Disclosing
Party;

(c)        is subsequently disclosed to the Receiving Party or any of its
Affiliates on a non-confidential basis by a Third Party that to the Receiving
Party’s Knowledge is not bound by a duty of confidentiality or restriction on
its use;

(d)       is now, or hereafter becomes, through no act or failure to act on the
part of the Receiving Party or any of its Affiliates, generally known or
available, either before or after it is disclosed to the Receiving Party by the
Disclosing Party;

(e)        is independently discovered or developed by or on behalf of the
Receiving Party or any of its Affiliates without the use of or reference to the
Confidential Information belonging to the Disclosing Party; or





99

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(f)        is the subject of written permission to disclose provided by the
Disclosing Party.

11.3     Authorized Disclosure. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances:

(a)        filing, prosecuting, maintaining, enforcing or defending Patents as
permitted by this Agreement;

(b)       as reasonably required in generating Regulatory Documentation and
obtaining Regulatory Approvals;

(c)        prosecuting or defending litigation, including responding to a
subpoena in a Third Party litigation;

(d)       complying with Applicable Law or court or administrative orders;

(e)        complying with any obligation under this Agreement;

(f)        in communications with existing or bona fide prospective acquirers,
merger partners, financing sources, investment bankers, lenders or investors,
and consultants and advisors of the Receiving Party in connection with
transactions or bona fide prospective transactions with the foregoing, in each
case on a need to know basis and under appropriate confidentiality provisions
substantially equivalent to those of this Agreement; provided,  however, that
the Receiving Party shall remain responsible for any violation of such
confidentiality provisions by any Person receiving such Confidential
Information; or

(g)        to its Affiliates, sublicensees or prospective sublicensees,
subcontractors or prospective subcontractors, consultants, agents and advisors
on a “need-to-know” basis in order for the Receiving Party to exercise its
rights or fulfill its obligations under this Agreement, each of whom prior to
disclosure must be bound by written obligations of confidentiality and
restrictions on use of such Confidential Information that are no less
restrictive than those set forth in this Article 11; provided, however, that, in
each of the above situations, the Receiving Party shall remain responsible for
any failure by any Person who receives Confidential Information pursuant to this
Section 11.3(g) to treat such Confidential Information as required under this
Article 11.

If and whenever any Confidential Information is disclosed in accordance with
this Section 11.3, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such disclosure results
in a public disclosure of such information (other than by breach of this
Agreement). Notwithstanding the foregoing, in the event a Party is required to
make a disclosure of the other Party’s Confidential Information pursuant to
Section 11.3(a) through Section 11.3(e), it will, except where impracticable or
not legally permitted, give reasonable advance notice to the other Party of





100

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

such disclosure and use not less than the same efforts to secure confidential
treatment of such information as it would to protect its own confidential
information from disclosure.

11.4     Terms of this Agreement. The Parties acknowledge that this Agreement
and all of the respective terms of this Agreement shall be treated as
Confidential Information of both Parties, subject to the provisions of Section
11.3(f),  11.3(g) and 11.6.

11.5     Publicity. Without limiting the Parties’ rights and obligations
pursuant to Section 11.9 with respect to publications:

(a)        Each Party shall make a public announcement of the execution of this
Agreement in the form attached as Exhibit D to this Agreement, which shall be
issued at a time to be mutually agreed by the Parties, but no later than [**]
after the Execution Date. Except as required to comply with Applicable Law or as
set forth in subsection (b), each Party agrees not to issue any other press
release or other public statement disclosing other information relating to this
Agreement or the transactions contemplated hereby without the prior written
consent of the other Party, such consent not to be unreasonably withheld,
delayed or conditioned.

(b)       The Parties acknowledge the importance of supporting each other’s
efforts to publicly disclose results and significant developments regarding the
Licensed Products and other activities in connection with this Agreement that
may include information that is not otherwise permitted to be disclosed under
this Article 11, and that may be beyond what is required by Applicable Law, but
in each case consistent with the need to keep investors informed regarding such
Party’s business in accordance with customary investor relations, and each Party
may request to the right to make such disclosures from time to time. Such
disclosures may include achievement of milestones, significant events in the
Development and regulatory process, Commercialization activities and the like.
Except for the initial press release(s) described in subsection (a), whenever a
Party (the “Requesting Party”) desires to make any such public disclosure, it
shall first notify the other Party (the “Cooperating Party”) of such planned
press release or public announcement and provide a draft for review at least
[**] in advance of issuing such press release or making such public announcement
(or, with respect to press releases and public announcements that are required
by Applicable Law, or by regulation or rule of any public stock exchange
(including NASDAQ), with as much advance notice as possible under the
circumstances if it is not possible to provide notice at least [**] in advance).
The Requesting Party and Cooperating Party will discuss such proposed public
disclosure in good faith. Unless otherwise permitted pursuant to Section 11.6 or
required by Applicable Law, or by regulation or rule of any public stock
exchange (including NASDAQ), the Requesting Party will not issue such press
release or make such public announcement without the prior written consent of
the Cooperating Party, not to be unreasonably withheld, conditioned or delayed,
provided that the Requesting Party may issue such press release or make such
public announcement if: (i) the contents of such press release or public
announcement have previously been made public other than through a breach of





101

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

this Agreement by the Requesting Party, (ii) such press release or public
announcement does not materially differ from, or relies solely on facts publicly
disclosed in, a previously-approved press release or other publicly available
information, and (iii) the Requesting Party notifies the Cooperating Party
reasonably in advance of issuance. The principles to be observed in disclosures
pursuant to this Section 11.5(b) shall include accuracy, compliance with
Applicable Law and regulatory guidance documents, reasonable sensitivity to
potential negative reactions of the FDA (and its foreign counterparts), and the
need to protect competitively sensitive information regarding Licensed Products
and the legal obligations and responsibility to keep investors informed
regarding the Requesting Party’s business.

11.6     Securities Filings. Notwithstanding anything to the contrary in this
Article 11, in the event either Party proposes to file with the Securities and
Exchange Commission or the securities regulators of any state or other
jurisdiction a registration statement or any other disclosure document that
describes or refers to the terms and conditions of this Agreement or any related
agreements between the Parties, or requires the filing of this Agreement as an
exhibit to such registration, statement or disclosure document, such Party shall
notify the other Party of such intention and shall provide the other Party with
a copy of relevant portions of the proposed filing at least [**] prior to such
filing (and any revisions to such portions of the proposed filing a reasonable
time prior to the filing thereof), including any exhibits thereto that refer to
the other Party or the terms and conditions of this Agreement or any related
agreements between the Parties. The Party making such filing shall cooperate in
good faith with the other Party to obtain confidential treatment of the terms
and conditions of this Agreement or any related agreements between the Parties
that the other Party reasonably requests be kept confidential or otherwise
afforded confidential treatment, and shall only disclose Confidential
Information that it is advised by outside counsel is legally required to be
disclosed. Each Party acknowledges that the other Party may be required by
securities regulators, including the Securities and Exchange Commission, or
advised by such other Party’s outside counsel that the financial terms,
including the milestone amounts and/or royalty rates must be included in such
filings. No notice shall be required under this Section 11.6 if the description
of or reference to this Agreement or a related agreement between the Parties
contained in the proposed filing has been included in any previous filing made
by either Party in accordance with this Section 11.6 or otherwise approved by
the other Party.

11.7     Relationship to Confidentiality Agreement. This Agreement supersedes
the Prior CDA; provided, however, that all “Confidential Information” disclosed
or received by the Parties and their Affiliates thereunder shall be deemed
Confidential Information hereunder and shall be subject to the terms and
conditions of this Agreement.

11.8     Equitable Relief. Given the nature of the Confidential Information and
the competitive damage that could result to a Party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the Parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article 11. In addition to all other remedies, a Party shall be
entitled to seek specific performance and injunctive and other equitable relief
as a remedy for any breach or threatened breach of this Article 11.





102

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

11.9     Publications. The publishing Party shall have the right to publish
results of all Clinical Studies and Development activities conducted pursuant to
this Agreement, (a) with respect to Incyte as the publishing Party, in
connection with any Incyte Pipeline Asset, Collaborator Pipeline Asset, Incyte
Combination Regimen, Collaborator Combination Regimen or Monotherapy Regimen and
any other activity Incyte is permitted to conduct under this Agreement related
to the Licensed Compound or a Licensed Product and (b) with respect to
MacroGenics as the publishing Party, in connection with any MacroGenics Pipeline
Asset or MacroGenics Combination Regimen (and including, for clarity, any
MacroGenics Combination Study (including translational data related thereto,
pre-clinical data and other data related to Development activities conducted
pursuant to this Agreement, but excluding pre-clinical data that is solely
related to the Licensed Compound after the Study Transition Date),  and the
Ongoing Clinical Study (prior to the Study Transition Date)); provided, in each
case ((a) and (b)) however, that the reviewing Party shall have the right to
review all proposed publications with respect to the Licensed Compound or
Licensed Products (including as a  component of a Monotherapy Regimen or a
MacroGenics Combination Regimen) prior to submission of such publication, for
the purposes of identifying any relevant intellectual property or Confidential
Information belonging in whole or in part to the reviewing Party and
recommending any changes the reviewing Party reasonably believes are necessary
to preserve any such intellectual property or Confidential Information. The
publishing Party shall provide reviewing Party with a copy of the applicable
proposed abstract, manuscript, or presentation no less than [**]  ([**] in the
case of abstracts) prior to its intended submission for publication. The
reviewing Party shall respond in writing promptly and in no event later than
[**] after receipt of the proposed material with one or more of the following:
(i) comments on the proposed material, which the publishing Party will consider
in good faith but is not obligated to accept  ([**],  for any such publications
made or proposed to be made before the earlier of Licensed Compound Approval or
[**] after the Effective Date, to the extent [**] to the proposed material (x)
[**] or [**] and (y) may be incorporated consistent with the [**], MacroGenics
shall [**]); or (ii) any concerns regarding patentability or protection of its
Confidential Information. In the event of concern over Patent protection, the
publishing Party agrees not to submit such publication or to make such
presentation that contains such information until the reviewing Party is given a
reasonable period of time, and in no event less than [**], to seek Patent
protection for any material in such publication or presentation which it
believes is patentable. Subject to Section 11.3, any Confidential Information of
the reviewing Party shall, absent the prior written consent of the reviewing
Party, be removed by the publishing Party from such publication or presentation.
In the case of conference abstracts and other rapid scientific communications,
the Parties will use reasonable efforts to complete the review process in [**]
or less.

11.10   Additional Obligations Relating to Competing Antibodies.

(a)        In the event that MacroGenics or an Affiliate [**] (i) [**] owned or
Controlled by MacroGenics (or its Affiliates); or (ii) [**] by MacroGenics or an
Affiliate, in each case (of (i) and (ii)) other than Licensed Compound,
MacroGenics shall and shall cause its Affiliates to: (x) adopt reasonable
written procedures to prevent any of MacroGenics’ Representatives (excluding any
MacroGenics [**] or [**], and [**] or [**], it being understood that such
employees are otherwise subject to the applicable confidentiality obligations
under this Agreement)  involved in conducting such Clinical Studies or
Commercialization from accessing or using any





103

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Confidential Information of Incyte or its Affiliates or sublicensees, or any of
their commercially-sensitive information or pricing information relating to the
Licensed Compound or Licensed Products and (y) require such Representatives to
[**] and [**] between MacroGenics and Incyte under this Agreement (including
Joint Committee meetings) and [**] to the Licensed Compound or any Licensed
Product.

(b)       In the event that Incyte or an Affiliate directly or indirectly [**],
in each case which [**] or [**]  (e.g. [**]), Incyte shall and shall cause its
Affiliates to: (x) adopt reasonable written procedures to prevent any of
Incyte’s Representatives ([**] or [**], and [**],  it being understood that such
employees are otherwise subject to the applicable confidentiality obligations
under this Agreement) involved in conducting such Clinical Studies or
Commercialization from accessing or using any Confidential Information of
MacroGenics or its Affiliates or sublicensees, or any of their
commercially-sensitive information or pricing information relating to the
MacroGenics Pipeline Asset and (y) require such Representatives to [**] and [**]
between MacroGenics and Incyte under this Agreement (including Joint Committee
meetings) and [**] to the MacroGenics Pipeline Asset.

ARTICLE 12

TERM AND TERMINATION

12.1     Term. This Agreement shall become effective as of the Execution Date
and, unless earlier terminated pursuant to this Article 12, shall continue in
full force and effect as long as Incyte continues to Exploit the Licensed
Compound or Licensed Products in accordance with the terms and conditions of
this Agreement (the “Term”). The provisions of Article 1 (Definitions), Article
10 (Representations, Warranties and Covenants), Article 11 (Confidentiality),
Article 13 (Dispute Resolution), Article 14 (Indemnification) and Article 15
(Miscellaneous), and Section 12.3 (Termination for Material Breach) and Section
12.7 (HSR Filing; Termination Upon HSR Denial), shall become effective on the
Execution Date; the other provisions of this Agreement shall not become
effective until the Effective Date.

12.2     Unilateral Termination by Incyte. Incyte shall have the right to
terminate this Agreement in its entirety, or on a Licensed Product-by-Licensed
Product basis, at any time after the Execution Date, for any or no reason, upon
providing [**] prior written notice to MacroGenics.

12.3     Termination for Material Breach.  Either Party (the “Terminating
Party”) may terminate this Agreement in its entirety, or on a country-by-country
and Licensed Product-by-Licensed Product basis, in the event the other Party
(the “Breaching Party”) has materially breached this Agreement, and such
material breach has not been cured within [**] after receipt of written notice
of such breach by the Breaching Party from the Terminating Party (the “Cure
Period”). The written notice describing the alleged material breach shall
provide sufficient detail to put the Breaching Party on notice of such material
breach. Any termination of this Agreement pursuant to this Section 12.3 shall
become effective at the end of the Cure Period, unless the Breaching Party has
cured any such material breach prior to the expiration of such Cure Period (or,
if such material breach is not reasonably able to be cured within the Cure
Period, the Breaching Party has notified the Terminating Party of its plan for
curing such material breach, has





104

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

commenced and sustained its efforts to cure such material breach during the Cure
Period and does cure such material breach within [**] after the end of the Cure
Period). The right of either Party to terminate this Agreement as provided in
this Section 12.3 shall not be affected in any way by such Party’s waiver of or
failure to take action with respect to any previous breach under this Agreement.

12.4     Termination by Incyte for Safety Reasons. Incyte shall have the right
to terminate this Agreement, at any time after the Effective Date at any time
upon providing [**] prior written notice to MacroGenics: (a) if [**] responsible
for Incyte’s [**] in good faith that the [**] of the Licensed Product is such
that the Licensed Product cannot continue to be Developed or administered to
patients safely; or (b) upon the occurrence of [**] serious safety-related
events related to the use of the Licensed Product that cause Incyte [**] safety
[**] of the Licensed Product [**] of the Licensed Products.

12.5     Termination for Patent Challenge. MacroGenics may terminate this
Agreement with respect to a Licensed Product (or this Agreement in its entirety
if such Licensed Product is the only Product for which this Agreement is
applicable), if Incyte or any of its Affiliates directly or indirectly disputes,
or assists any Third Party to dispute, the validity of any granted Patent within
the Licensed Patents in a litigation or other court proceeding with respect to
such Licensed Product; provided, however, MacroGenics acknowledges and agrees
that nothing in this Section 12.5 prevents Incyte from taking any of the actions
referred to in this Section 12.5 and, provided further that MacroGenics shall
not have the right to terminate if Incyte:

(a)       opposes, or assists any Third Party to oppose, the grant of a Patent
pursuant to any application in relation to the Licensed Patents in an
administrative proceeding, such as a patent re-examination, inter-partes review,
or other post grant proceeding or opposition;

(b)       asserts invalidity as a defense in any court proceeding brought by
MacroGenics, its Affiliates, sublicensees, successors or designees asserting
infringement of a Licensed Patent; and/or

(c)        either (i) acquires a Third Party that has an existing challenge,
whether in a court or administrative proceeding, against a Licensed Patent or
(ii) licenses a product for which the licensor has an existing challenge,
whether in a court or administrative proceeding, against a Licensed Patent.

12.6     Termination for Bankruptcy.

(a)       Either Party may terminate this Agreement in its entirety upon
providing written notice to the other Party on or after the time that such other
Party makes a general assignment for the benefit of creditors, files an
insolvency petition in bankruptcy, petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets, commences under the laws of
any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization, adjustment of debt, dissolution, liquidation





105

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

or any other similar proceeding for the release of financially distressed
debtors, or becomes a party to any proceeding or action of the type described
above (each, an “Insolvency Event”), and such proceeding or action remains
un-dismissed or un-stayed for a period of more than [**].

(b)       All rights and licenses granted under or pursuant to this Agreement,
including, for the avoidance of doubt, the licenses granted to Incyte pursuant
to Section 3.1, are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11 of the U.S. Code (“Section 365(n)”) and other similar
laws in any jurisdiction outside the U.S. (collectively, the “Bankruptcy Laws”),
licenses of rights to “intellectual property” as defined under the Bankruptcy
Laws. Upon the occurrence of any Insolvency Event with respect to a Party (the
“Insolvent Party”), the Insolvent Party agrees that the other Party (the
“Non-Insolvent Party”), as licensee of such rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Laws. Further, each Party agrees and acknowledges that all payments
hereunder, other than the upfront payment pursuant to Section 8.1, milestone
payments pursuant to Section 8.2 the royalty payments pursuant to Section 8.3,
and the payments pursuant to Section 8.10 do not constitute royalties within the
meaning of Section 365(n) or relate to licenses of intellectual property
hereunder. Each Party shall, during the term of this Agreement, create and
maintain current copies or, if not amenable to copying, detailed descriptions or
other appropriate embodiments, to the extent feasible, of all such intellectual
property (Licensed Technology in the case of MacroGenics and Incyte Technology
in the case of Incyte). Each Party agrees and acknowledges that “embodiments” of
intellectual property within the meaning of Section 365(n) include laboratory
notebooks, cell lines, product samples and inventory, research studies and data,
Regulatory Approvals and Regulatory Documentation in each case to the extent
related to the Licensed Compound and Licensed Products. If: (i) a case is
commenced during the Term by or against a Party under the Bankruptcy Laws, (ii)
this Agreement is rejected as provided for under the Bankruptcy Laws, and (iii)
the Non-Insolvent Party elects to retain its rights hereunder as provided for
under the Bankruptcy Laws, then the Insolvent Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a Title 11
trustee), shall (x) provide to the Non-Insolvent Party immediately upon the
Non-Insolvent Party’s written request copies of all such intellectual property
(including embodiments thereof) held by the Insolvent Party and such successors
and assigns, or otherwise available to them, and (y) not interfere with the
Non-Insolvent Party’s rights under this Agreement, or any related agreements
between the Parties, to such intellectual property (including such embodiments),
including any right to obtain such intellectual property (or such embodiments)
from another entity, to the extent provided in the Bankruptcy Laws. Whenever the
Insolvent Party or any of its successors or assigns provides to the
Non-Insolvent Party any of the intellectual property licensed hereunder (or any
embodiment thereof) pursuant to this Section 12.6(b), the Non-Insolvent Party
shall have the right to perform the Insolvent Party’s obligations hereunder with
respect to such intellectual property, but neither such provision nor such
performance by the Non-Insolvent Party shall release the





106

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Insolvent Party from liability resulting from rejection of the license or the
failure to perform such obligations. All rights, powers and remedies of the
Non-Insolvent Party as provided herein are in addition to and not in
substitution for any and all other rights, powers and remedies now or hereafter
existing at law or in equity (including the Bankruptcy Laws) in the event of the
commencement of a case by or against a Party under the Bankruptcy Laws. In
particular, it is the intention and understanding of the Parties to this
Agreement that the rights granted to the Parties under this Section 12.6 are
essential to the Parties’ respective businesses and the Parties acknowledge that
damages are not an adequate remedy. The Parties agree that they intend the
following rights to extend to the maximum extent permitted by Applicable Law,
and to be enforceable under Section 365(n): (A) the right of access to any
intellectual property (including embodiments thereof) of the Insolvent Party, or
any Third Party with whom the Insolvent Party contracts to perform an obligation
of the Insolvent Party under this Agreement, and, in the case of the Third
Party, which is necessary for the Exploitation of the Licensed Compound or
Licensed Products; and (B) the right to contract directly with any Third Party
to complete the contracted work upon failure of the Insolvent Party to comply
with its applicable obligations.

12.7     HSR Filing; Termination Upon HSR Denial. If Incyte or MacroGenics
determines that an HSR Filing is necessary, it shall so notify the other Party,
and each Party shall, within [**] of the Execution Date (or such later time as
may be agreed to in writing by the Parties), file with the U.S. Federal Trade
Commission and the Antitrust Division of the U.S. Department of Justice, and/or
with equivalent foreign authorities, any HSR Filing required of it under the HSR
Act in the reasonable opinion of either Party with respect to the transactions
contemplated hereby. Each Party will use reasonable efforts to do, or cause to
be done, all things necessary, proper and advisable to, as promptly as
practicable, take all actions necessary to make the filings required of such
Party or its Affiliates under the HSR Act. The Parties shall cooperate with one
another to the extent necessary in the preparation of any such HSR Filing. Each
Party shall be responsible for its own costs, expenses, and filing fees
associated with any HSR Filing; provided, however, that [**] shall be solely
responsible for any [**] (other than [**] that may be incurred as a result of
[**] on the part of [**]) required to be [**] in connection with [**]. If the
Parties make an HSR Filing hereunder, then this Agreement shall terminate (a) at
the election of either Party, immediately upon notice to the other Party, if the
U.S. Federal Trade Commission or the U.S. Department of Justice, or an
equivalent authority in the European Union, seeks a preliminary injunction under
the Antitrust Laws against Incyte and MacroGenics to enjoin the transactions
contemplated by this Agreement; or (b) at the election of either Party,
immediately upon notice to the other Party, in the event that the HSR Clearance
Date shall not have occurred on or prior to [**] after the effective date of the
HSR Filing. In the event of such termination, this Agreement shall be of no
further force and effect.

12.8     Effects of Termination. All of the following effects of termination are
in addition to the other rights and remedies that may be available to either of
the Parties under this Agreement and shall not be construed to limit any such
rights or remedies. In the event of termination of this Agreement (other than in
connection with Section 12.7 and except as otherwise noted below), the





107

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

following provisions of this Section 12.8 shall apply from and after the
effective date of termination:

(a)       Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6, without limiting the effect that such termination shall
have on any provisions of this Agreement, other than those provisions that this
Agreement expressly provides shall survive such termination, all rights and
licenses granted herein to Incyte shall terminate, all such previously licensed
rights shall revert to MacroGenics, and Incyte shall cease any and all
Development, Manufacturing, and Commercialization activities with respect to the
Licensed Compound and Licensed Products (to the extent such activities were
being performed using such rights and licenses) as soon as is reasonably
practicable under Applicable Law.

(b)       Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6 (in which events all payment obligations hereunder shall
survive), all payment obligations hereunder shall terminate, other than those
that are accrued and unpaid as of the effective date of such termination and
royalties that become due under Section 8.3 with respect to Net Sales of the
Licensed Compound and all Licensed Products made following the effective date of
termination to the extent permitted under Section 12.8(f).

(c)        The Parties will enter into good-faith discussions with respect to
any transition or conveyance of assets, rights, access to materials, or
processes that are not otherwise transitioned pursuant to this Section 12.8 but
may be necessary for the Parties’ future development and commercialization
activities with respect to the Licensed Compound and Licensed Products.

(d)       Solely in the event of a Qualifying Termination, Incyte hereby grants
to MacroGenics, effective as of the effective date of such termination, a
non-exclusive, transferable, fully paid-up, royalty-free, sublicenseable license
in the Field in the Territory, under the Incyte Technology that Covers the
Exploitation of, or is incorporated into, the Licensed Compound or any Licensed
Product at the time of termination, solely to Exploit the Licensed Compound or
Monotherapy Regimen; provided, however, that MacroGenics shall reimburse Incyte
for any amounts paid by Incyte to any Third Party in connection with
MacroGenics’ exercise of its right to obtain such license (it being understood
that MacroGenics shall have the right to decline to accept such license as to
some or all of the rights in this subsection (d) if MacroGenics does not wish to
assume the related Third Party obligation); provided further, that MacroGenics
shall have the right, on a license-by-license basis, to terminate its license
with respect to any Incyte Technology licensed under such Third Party license at
any time subject to any limitations on termination rights and any notice and
ongoing payment obligations under the applicable Third Party license.
Notwithstanding the foregoing, any rights, licenses, or sublicenses granted by
Incyte under the Incyte Technology under this subsection (d) shall continue only
to the extent and only for so long as Incyte continues to have the contractual
right under the applicable Third Party license (the





108

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

“Upstream License”) to extend such rights, licenses, or sublicenses to
MacroGenics.  Any assignee of Incyte’s rights under the applicable Upstream
License will be required to take such assignment subject to the rights of
MacroGenics under this subsection (d).

(e)        Wind-down.

(i)         The JSC shall coordinate the wind-down of the Parties’ activities
under this Agreement.

(ii)       Solely in the event of a Qualifying Termination: (A) Incyte, as soon
as reasonably practicable after the effective date of such termination, upon
MacroGenics’ written request, shall provide to MacroGenics, as applicable and to
the extent permitted under any applicable Third Party contract, any material
Information, including copies of all Clinical Study data and results, arising
out of the performance by or on behalf of Incyte of activities under this
Agreement and Controlled by Incyte to the extent solely relating to the Licensed
Compound and any Licensed Products, including control of, and all Information
relating to, the Global Safety Database; and (B) Incyte will reasonably
cooperate with MacroGenics to provide a transfer of such material Information.

(iii)      Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6, beginning on the date that notice of any termination of
this Agreement is given by the terminating Party, (A) Incyte shall have no
further right or obligation to commence or provide funding for any Clinical
Study of the Licensed Compound, whether or not such Clinical Study had been
Initiated on or before such date of notice of termination of this Agreement,
except that: (x) if [**]; and (y) if [**] following the effective date of such
termination or [**], whichever is earlier; and (B) if [**] as described in (y)
above,  [**] (except to the extent otherwise provided above, [**]).

(iv)       Solely in the event of a Qualifying Termination, at MacroGenics’
request, but without expanding the provisions of Section 12.8(d) with respect to
any Upstream License, Incyte shall use reasonable efforts to (x) assign to
MacroGenics any and all Third Party agreements to which Incyte or any of its
Affiliates are a party that relate exclusively to any Development,
Commercialization or Manufacturing activities conducted in connection with the
Licensed Compound or any Licensed Products prior to such termination (including
agreements relating to the sourcing and Manufacture of the Licensed Compound or
any Licensed Products or, to the extent the First Commercial Sale of the
Licensed Compound or any Licensed Product has occurred, for sale, promotion,
distribution, or use of such Licensed Compound or Licensed Product), or (y) if
such assignment is not permitted under the relevant Third Party agreement: (1)
grant to MacroGenics other





109

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

rights to provide to MacroGenics the benefit of such non-assignable agreement,
at MacroGenics’ expense, to the extent permitted under the terms of such
non-assignable agreement; or (2) to the extent such grant is not permitted under
the terms of such non-assignable agreement, discuss with MacroGenics in good
faith an alternative solution to enable MacroGenics to receive, at MacroGenics’
expense, the benefit of the terms of such non-assignable agreement.

(v)        Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6,  in the event the Licensed Compound or Licensed Product
are Manufactured by Incyte or its Affiliate or an Approved CMO, then, upon the
written request of MacroGenics, Incyte shall supply MacroGenics with such
Licensed Compound and Licensed Products and/or materials at a commercially
reasonable price, until Incyte (or its Affiliate or Approved CMO) elects to
cease Manufacturing of the Licensed Compound and Licensed Products, in which
case: (x) Incyte will provide [**] prior notice to MacroGenics of the election
to cease such Manufacture, and (y) if necessary and at MacroGenics’ cost and
expense, Incyte will provide reasonable amounts of technical assistance
reasonably necessary to assist MacroGenics in the start-up of Manufacturing of
such the Licensed Compound and Licensed Products and/or materials, and/or
obtaining Regulatory Approval of the Licensed Compound and Licensed Products.

(f)        Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6,  at MacroGenics’ request, Incyte shall transfer to
MacroGenics, and [**], any Licensed Compound or Licensed Product held by Incyte
that has not been sold or used by Incyte within [**] following such termination,
[**], with respect to such Licensed Compound and Licensed Products.

(g)        Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6,  Incyte shall (i) transfer to MacroGenics any and all
Regulatory Documentation and safety data Controlled by Incyte on the effective
date of termination, to the extent such information relates solely to any
Licensed Compound, Monotherapy Regimen, Licensed Products and, if applicable
pursuant to Sections 5.8(a) or 5.8(c), MacroGenics Combination Regimens, (ii)
transfer to MacroGenics any and all other related Know-How Controlled by Incyte
on the effective date of termination, to the extent such Know-How relates solely
to any Licensed Compound, Monotherapy Regimen or Licensed Products and (iii)
upon MacroGenics’ request, provide a Right of Reference to any Regulatory
Documentation Controlled by Incyte on the effective date of termination, to the
extent such Regulatory Documentation is necessary for MacroGenics or its
licensees to Develop and/or Commercialize the Licensed Compound and, if
applicable pursuant to Sections 5.8(a) or 5.8(c), MacroGenics Combination
Regimens, and has not already been transferred to MacroGenics hereunder.
MacroGenics shall [**] and [**] in order to complete the activities pursuant to
this subsection (g), within [**] after [**] of any [**].





110

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(h)       Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6,  Incyte shall return to MacroGenics all Licensed Know-How,
including Transferred Documentation and Regulatory Documentation, previously
provided to Incyte by or on behalf of MacroGenics.

(i)         Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6 (in which case Incyte’s rights with respect to preparation,
filing, prosecution, maintenance and enforcement activities under Article 9 with
respect to Licensed Patents shall survive termination), MacroGenics shall have
the right to assume all preparation, filing, prosecution, maintenance and
enforcement activities under Article 9 with respect to Licensed Patents as to
which Incyte has assumed the right and authority to prepare, file, prosecute,
maintain or enforce; provided that MacroGenics shall notify Incyte in writing at
least [**] prior to the effective date of termination of this Agreement of those
Licensed Patents for which MacroGenics wishes to assume such activities. During
the period between delivery of such notice by MacroGenics and the effective date
of termination, the Parties will discuss the list of Licensed Patents for which
MacroGenics wishes to assume such activities, and following such discussion
Incyte shall be free to continue, abandon or terminate without liability all
preparation, filing, prosecution, maintenance and enforcement activities under
Article 9 with respect to Licensed Patents (or the applicable activities) that
are not included in such notice. Incyte will cooperate with MacroGenics and, if
requested by MacroGenics, provide MacroGenics with reasonable assistance at
MacroGenics’ cost and expense, with the preparation, filing, prosecution,
maintenance, and enforcement activities with respect to such Licensed Patents.
In the event MacroGenics assumes any enforcement activities being conducted by
Incyte prior to termination of this Agreement, then any amount received by
MacroGenics in connection with a settlement, by award of a court, or pursuant to
another dispute resolution with respect to such assumed activities shall first
be used to reimburse the Parties for their respective costs incurred in
connection with such action (whether before or after the effective date of
termination), and any remaining amount shall be (i) allocated [**] to
MacroGenics and [**] to Incyte to the extent the amount relates to infringing
activity that occurred prior to the effective date of termination and (ii)
retained [**] by MacroGenics to the extent the amount relates to infringing
activity that occurred after the effective date of termination.

(j)        Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6, for each Collaborator Contract that complies with the
requirements of Section 3.2(b), Incyte shall assign such Collaborator Contract
to MacroGenics, and MacroGenics shall assume such Collaborator Contract from
Incyte; provided that MacroGenics shall not be obligated to participate in any
cost-sharing arrangement in which Incyte had been participating under such
Collaborator Contract; provided, however, that (i) in no event shall
MacroGenics’ obligations with respect to such Collaborator Contract be any
greater than MacroGenics’ obligations under this Agreement or its rights with
respect to such Collaborator Contract be any less than MacroGenics’ rights under
this Agreement (it being understood that MacroGenics





111

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

shall not be required to supply any Licensed Compound Bulk Drug Substance or
Licensed Compound Drug Product beyond the planned capacity of the MacroGenics
Manufacturing Facilities allocated to such products, as applicable, prior to
such termination); (ii) MacroGenics shall have no obligation to assume any
Collaborator Contract if doing so would put MacroGenics in breach of such
contract; and (iii) Incyte hereby agrees to defend, indemnify and hold harmless
the MacroGenics Indemnitees from and against any and all Losses to which any
MacroGenics Indemnitee may become subject as a direct result of any Claim by any
Third Party (including any Collaborator)  to the extent such Losses result from
Incyte’s breach of its obligations under the applicable Collaborator Contract
prior to the date of assignment of such Collaborator Contract pursuant to this
Section 12.8(j).

(k)       Other than in the event of termination by Incyte pursuant to Section
12.3 or Section 12.6, for each Development Agreement entered into between Incyte
and a licensee or Third Party subcontractor of Incyte pursuant to Section 4.5,
at MacroGenics’ option, Incyte will assign such Development Agreement to
MacroGenics; provided that MacroGenics shall notify Incyte in writing at least
[**] prior to the effective date of termination of this Agreement of those
Development Agreement(s) which MacroGenics wishes to assume, and Incyte shall be
free to terminate without liability any Development Agreement that is not
included in such notice.

12.9     Effect of Termination for MacroGenics Breach or Bankruptcy. All of the
following effects of termination are in addition to the other rights and
remedies that may be available to either of the Parties under this Agreement and
shall not be construed to limit any such rights or remedies. In the event of
termination of this Agreement by Incyte pursuant to Section 12.3 or Section
12.6, the following provisions of this Section 12.9 shall apply from and after
the effective date of termination:

(a)        The rights and licenses granted herein to MacroGenics pursuant to
Section 3.4(b) or Section 5.4(a) or retained by MacroGenics, in each case,
related to the Exploitation of the MacroGenics Pipeline Assets and the right to
conduct or have conducted the MacroGenics Combination Studies shall continue in
full force and effect, in accordance with and subject to the terms and
conditions of this Agreement (including for clarity, the retained rights by
MacroGenics in Section 3.3 and as applicable, the licenses in Section 3.4(b));
 provided, however, that: (i) any such rights, licenses, or sublicenses granted
by Incyte shall continue only to the extent and only for so long as Incyte
continues to have the contractual right under the applicable Upstream License to
extend such rights, licenses, or sublicenses to MacroGenics; and (ii) if
MacroGenics’ breach of its obligations under this Agreement constitutes a breach
under an Upstream License, then MacroGenics shall not receive any rights under
this Section 12.9(a) with respect to any rights, licenses, or sublicenses that
are subject to such Upstream License.  Any assignee of Incyte’s rights under the
applicable Upstream License will be required to take such assignment subject to
the rights of MacroGenics under this Section 12.9(a). MacroGenics shall
reimburse Incyte for any amounts paid by Incyte to any Third





112

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Party in connection with MacroGenics’ exercise of such licenses (it being
understood that MacroGenics shall have the right to decline such license as to
some or all of the rights in this subsection (a) upon written notice to Incyte
if MacroGenics does not wish to assume the related Third Party obligation);
provided further, that MacroGenics shall have the right, on a license-by-license
basis, to terminate its license pursuant to this subsection (a) under such Third
Party license at any time upon written notice to Incyte,  subject to any
limitations on termination rights and any notice and ongoing payment obligations
under the applicable Third Party license.

(b)       All payment obligations hereunder shall survive, including those
payment obligations that are accrued and unpaid as of the effective date of such
termination; provided that Incyte may pursue remedies under Section 12.10 and,
pending resolution of any claim for remedies under Section 12.10, Incyte may pay
to a reputable Third Party escrow agent selected by Incyte and pursuant to a
three-party agreement among Incyte, MacroGenics and the escrow agent up to [**]
of any royalties or milestones otherwise owed to MacroGenics hereunder (but in
no event more than the amount reasonably being asserted by Incyte pursuant to
Section 12.10 as damages arising from the applicable breach or bankruptcy), and
such escrow agent shall hold all such payments pending resolution of the dispute
hereunder; provided that, following resolution of the claim, the escrow agent
will be instructed to allocate the payments between the Parties as follows: (i)
first, the escrow agent will pay to Incyte the amount of damages, costs and
other amounts that MacroGenics is required (or agrees) to pay to Incyte in
connection with the applicable claim pursuant to Section 12.10, together with
Incyte’s costs and expenses in connection with bringing such claim, and (ii) any
remaining amount will be paid to MacroGenics. The foregoing shall not be
construed to limit Incyte’s ability to recover any amount asserted against
MacroGenics under Section 12.10 [**] under this subsection (b).

(c)        All licenses granted to Incyte shall continue in full force and
effect, in accordance with and subject to the terms and conditions of this
Agreement.

(d)       At Incyte’s option, in accordance with a commercially reasonable
transition plan established by the JMC with the goal of allowing the Parties to
continue to conduct their businesses following termination as contemplated under
this Section 12.9,  Incyte shall have the right, upon written notice to
MacroGenics, to assume the Manufacture of one hundred percent (100%) of the
global requirements of the Licensed Compound Bulk Drug Substance and Licensed
Compound Drug Product (other than quantities that MacroGenics may manufacture
for its own use in MacroGenics Combination Studies thereafter), following which
MacroGenics shall not have the right to supply any Licensed Compound Bulk Drug
Substance and Licensed Compound Drug Product unless expressly authorized by
Incyte in writing. Until such time that Incyte so notifies MacroGenics that it
is prepared to Manufacture all such global requirements, MacroGenics shall
Manufacture and supply to Incyte up to [**] ([**]%) of MacroGenics’
then-committed supply of





113

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Incyte’s global requirements of the Licensed Compound Bulk Drug Substance and/or
Licensed Compound Drug Product, in accordance with the provisions of Section 7.2
and Section 7.3.

(e)        Incyte may at its sole discretion,  in accordance with a commercially
reasonable transition plan established by the JDC or JMC, as applicable, with
the goal of allowing the Parties to continue to conduct their businesses
following termination as contemplated under this Section 12.9,  commence the
Study Transition, IND Transition, Manufacturing Technology Transfer, and/or
Information Transfer upon written notice to MacroGenics, if and to the extent
the same have not been commenced as of the effective date of termination, as to
which transitions Incyte may specify shortened timeframes to the extent
compliance therewith by MacroGenics is reasonably practicable, and the
obligations of MacroGenics in connection with the Study Transition, IND
Transition, Manufacturing Technology Transfer, and/or Information Transfer shall
continue until their completion in accordance with the terms and conditions of
this Agreement.

(f)        Incyte (or its Collaborators, as applicable) shall have the sole
right and responsibility to conduct any and all Clinical Studies Initiated by
Incyte or its sublicensees or Collaborators prior to the effective date of such
termination, but shall have no obligations in connection with any Clinical
Studies being conducted by MacroGenics as of the effective date of such
termination.

For clarity, any termination pursuant to this Section 12.9 shall not affect
MacroGenics’ rights with respect to maintaining continued access to the Global
Safety Database.

12.10   Remedies. Except as otherwise explicitly set forth in this Agreement,
termination or expiration of this Agreement shall not relieve the Parties of any
liability or obligation which accrued hereunder prior to the effective date of
such termination or expiration, nor prejudice either Party’s right to obtain
performance of any obligation. Each Party shall be free, pursuant to Article 13,
to seek, without restriction as to the number of times it may seek, damages,
costs and remedies that may be available to it under Applicable Law or in equity
and shall be entitled to offset the amount of any damages and costs obtained
against the other Party in a final determination under Article 13, against any
amounts otherwise due to such other Party under this Agreement.

12.11   Survival. In the event of termination or expiration of this Agreement,
in addition to the provisions of this Agreement that continue in effect in
accordance with their terms, the following provisions of this Agreement shall
survive: Article 1 (Definitions) (as applicable), Article 11 (Confidentiality),
Article 12 (Term and Termination), Article 13 (Dispute Resolution), Article 14
(Indemnification) (solely as to activities arising during the Term or as to any
activities conducted in the course of a Party’s exercise of a license surviving
the Term), Article 15 (Miscellaneous); Sections 3.3 (Retained Rights), 3.5 (No
Implied Licenses), 7.4 (Records; Audit Rights), 7.7 (Compliance with Law), 8.9
(Currency), 8.11 (Taxes), 8.12 (Audit), 8.13 (Manner of Payment), 9.1
(Inventorship; Ownership and Disclosure of Inventions) and 10.4 (No Other
Representations of Warranties), and any other provisions of this Agreement that
are necessary to interpret or effectuate the intent of the foregoing provisions.
For clarity, the indemnity in Section 14.1(d) shall





114

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

survive beyond the duration of the Term only with respect to any Losses arising
from activities that occurred during the Term, irrespective of whether Incyte is
continuing to extend [**] or [**] to MacroGenics at the time such Loss arises.

ARTICLE 13

DISPUTE RESOLUTION

13.1     Dispute Resolution Mechanism.  The Parties agree that the procedures
set forth in this Article 13 sets forth certain binding and non-binding
mechanisms for resolving any dispute, controversy or claim between the Parties
that may arise from time to time pursuant to this Agreement relating to either
Party’s rights or obligations hereunder (each, a “Dispute”, and collectively,
the “Disputes”) that is not resolved through good faith negotiation between the
Parties. For the avoidance of doubt, this Article 13 shall not apply to any
decision with respect to which a Party has final decision-making authority
hereunder. The Parties shall first attempt in good faith to resolve any Dispute,
including Disputes that may involve the parent company, subsidiaries or other
Affiliates of any Party or sublicensees (including Collaborators) of a Party, in
accordance with Section 13.2.

13.2     Resolution by Executive Officers.  In  the event of any Dispute
regarding the construction or interpretation of this Agreement or the rights,
duties or liabilities of either Party hereunder, the Parties shall first attempt
in good faith to resolve such Dispute by negotiation and consultation between
themselves. In the event that such Dispute is not resolved on such basis within
[**] (unless otherwise agreed by the Parties), either Party may, by written
notice to the other Party, refer the Dispute to the Executive Officers for
attempted resolution by good faith negotiation within [**] after such notice is
received (unless otherwise agreed by the Parties). Each Party may, in its
discretion, seek resolution of any and all Disputes that are not resolved under
this Article 13 in any court of competent jurisdiction.

13.3     Provisional Remedies.  In addition, each Party has the right to seek
from the appropriate court provisional remedies such as attachment, preliminary
injunction, replevin, etc. to avoid irreparable harm, maintain the status quo,
or preserve the subject matter of the Dispute.

ARTICLE 14

INDEMNIFICATION

14.1     Indemnification by Incyte.  Incyte hereby agrees to defend, indemnify
and hold harmless MacroGenics and its Affiliates, and each of their respective
directors, officers, employees, agents and representatives (each, a “MacroGenics
Indemnitee”) from and against any and all claims, suits, actions, demands,
liabilities, expenses and/or losses, including reasonable legal expenses and
attorneys’ fees (collectively, the “Losses”), to which any MacroGenics
Indemnitee may become subject as a direct result of any claim, demand, action or
other proceeding by any Third Party (each, a “Claim”), to the extent such Losses
result from: (a) the Exploitation of any Compound or Product by Incyte or its
Affiliate or Third Party sublicensee (including any Collaborator); (b) the
breach by Incyte of any warranty, representation, covenant or agreement made by
Incyte in this Agreement or in the Clinical Supply Agreement, the Clinical
Quality Agreement, the Commercial Supply Agreement, or the Pharmacovigilance
Agreement (collectively, the “Ancillary





115

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Agreements”); (c) the negligence, illegal conduct or willful misconduct of
Incyte or its Affiliate or Third Party sublicensee (including any Collaborator),
or any officer, director, employee, agent or representative thereof in
connection with this Agreement or any Ancillary Agreement; or (d) any claims
that the Exploitation of the Licensed Compound pursuant to and in accordance
with the provisions of this Agreement infringes the [**] or the [**] (except
that, to the extent (i) MacroGenics does not [**] as described in Section 3.2(c)
in any instance and (ii) such sublicense to MacroGenics under the [**] would
have prevented the occurrence of such Loss, then Incyte shall be relieved of its
obligations under this Section 14.1(d) in connection with any resulting claims
of infringement);  and except, with respect to each of clauses (a) through (d)
above, to the extent such Losses arise directly or indirectly from the
negligence, gross negligence, illegal conduct or willful misconduct of any
MacroGenics Indemnitee or the breach by MacroGenics of any warranty,
representation, covenant or agreement made by MacroGenics in this Agreement or
any Ancillary Agreement.

14.2     Indemnification by MacroGenics.  MacroGenics hereby agrees to defend,
indemnify and hold harmless Incyte and its Affiliates and each of their
respective directors, officers, employees, agents and representatives (each, an
“Incyte Indemnitee”) from and against any and all Losses to which any Incyte
Indemnitee may become subject as a direct result of any Claim to the extent such
Losses result from: (a) the breach by MacroGenics of any warranty,
representation, covenant or agreement made by MacroGenics in this Agreement or
any Ancillary Agreement; (b) the negligence, illegal conduct, or willful
misconduct of MacroGenics or its Affiliate or its licensee (other than Incyte or
its Affiliate), or any officer, director, employee, agent or representative
thereof in connection with this Agreement or any Ancillary Agreement; (c) the
Exploitation of any Compound or Product by MacroGenics or its Affiliate or
licensees, including in connection with the Ongoing Clinical Study, MacroGenics
Combination Studies or any other activities conducted by MacroGenics or its
Affiliate or licensees in connection with this Agreement or any Ancillary
Agreement; except, with respect to each of clauses (a) through (c) above, to the
extent such Losses arise directly or indirectly from the negligence, gross
negligence, illegal conduct or willful misconduct of any Incyte Indemnitee or
the breach by Incyte of any warranty, representation, covenant or agreement made
by Incyte in this Agreement or any Ancillary Agreement.

14.3     Indemnification Procedures.

(a)        Notice. Promptly after a MacroGenics Indemnitee or an Incyte
Indemnitee (each, an “Indemnitee”) receives notice of a pending or threatened
Claim, such Indemnitee shall give written notice of the Claim to the Party from
whom the Indemnitee is entitled to receive indemnification pursuant to Sections
14.1 or 14.2, as applicable (the “Indemnifying Party”). However, an Indemnitee’s
delay in providing or failure to provide such notice shall not relieve the
Indemnifying Party of its indemnification obligations, except to the extent it
can demonstrate prejudice due to the delay or lack of notice.

(b)       Defense. Upon receipt of notice under this Section 14.3 from the
Indemnitee, the Indemnifying Party will have the duty to either compromise or
defend, at its own expense (and by counsel reasonably satisfactory to
Indemnitee), such Claim. The Indemnifying Party will promptly (and in any event
not more than [**] after receipt





116

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

of the Indemnitee’s original notice) notify the Indemnitee in writing that it
acknowledges its obligation (which acknowledgment shall not be deemed or
construed as an admission of liability, either under this Article 14 or
otherwise) to indemnify the Indemnitee with respect to the Claim pursuant to
this Article 14 and of its intention to compromise or defend such Claim. Once
the Indemnifying Party gives such notice to the Indemnitee, the Indemnifying
Party is not liable to the Indemnitee for the fees of other counsel or any other
expenses subsequently incurred by the Indemnitee in connection with such
defense, other than the Indemnitee’s reasonable Third Party expenses related to
its cooperation provided pursuant to Section 14.3(c) below. As to all Claims as
to which the Indemnifying Party has assumed control under this Section 14.3(b),
the Indemnitee shall have the right to employ separate counsel and to
participate in the defense of a Claim (as reasonably directed by the
Indemnifying Party) at its own expense.

(c)        Cooperation. The Indemnitee will cooperate fully with the
Indemnifying Party and its legal representatives in the investigation and
defense of any Claim. The Indemnifying Party shall keep the Indemnitee informed
on a reasonable and timely basis as to the status of such Claim (to the extent
the Indemnitee is not participating in the defense of such Claim) and conduct
the defense of such Claim in a prudent manner.

(d)       Settlement. If an Indemnifying Party assumes the defense of a Claim,
no compromise or settlement of such Claim may be effected by the Indemnifying
Party without the Indemnitee’s written consent (such consent not to be
unreasonably withheld, delayed or conditioned), unless: (1) there is no finding
or admission of any violation of law or any violation of the rights of any
Person on the part of the Indemnitee and no effect on any other claims that may
be made against the Indemnitee; (2) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Party; and (3) the Indemnitee’s rights
under this Agreement are not adversely affected. If the Indemnifying Party fails
to assume defense of a Claim within a reasonable time, the Indemnitee may settle
such Claim on such terms as it deems appropriate with the consent of the
Indemnifying Party (such consent not to be unreasonably withheld, delayed or
conditioned), and the Indemnifying Party shall be obligated to indemnify the
Indemnitee for such settlement as provided in this Article 14.

14.4     Insurance. Each Party shall, at its own expense, with respect to any
Product, procure and maintain during the period commencing on the Execution Date
through the period of Commercialization and for a period of not less than [**]
following the termination or expiration of this Agreement, insurance policies,
including product liability insurance, in amounts not less than [**] per claim
and annual aggregate. All such insurance shall include worldwide coverage and
shall include the other Party as an additional insured under its respective
program(s). Prior to the Initiation of any Clinical Study, the Party responsible
for such Clinical Study shall secure, and maintain in full force and effect,
clinical trial insurance as required by Applicable Law in those territories
where such Clinical Study shall be conducted. Upon request, each Party shall
provide the other Party with a certificate of insurance evidencing the coverage
required under this Section





117

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

14.4. Such insurance shall not be construed to create a limit of a Party’s
liability with respect to its indemnification obligations under this Article 14.
Each Party shall provide the other Party with prompt written notice of
cancellation, non-renewal or material change in such insurance that could
materially adversely affect the rights of such other Party hereunder, and shall
provide such notice within [**] after any such cancellation, non‑renewal or
material change. The Parties acknowledge and agree that Incyte may meet its
obligations under this Section 14.4 through self-insurance.

14.5     Limitation of Liability. EXCEPT TO THE EXTENT INCLUDED IN LOSSES
RESULTING FROM A THIRD PARTY CLAIM FOR WHICH ONE PARTY IS OBLIGATED TO INDEMNIFY
THE OTHER PARTY (OR AN INDEMNITEE OF SUCH OTHER PARTY) PURSUANT TO THIS ARTICLE
14 OR SECTION 12.8(J) AND ANY BREACH OF ARTICLE 11 (CONFIDENTIALITY), IN NO
EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY (OR THE OTHER PARTY’S
AFFILIATES OR SUBLICENSEES) IN CONNECTION WITH THIS AGREEMENT FOR LOST REVENUE,
LOST PROFITS, LOST SAVINGS, LOSS OF USE, DAMAGE TO GOODWILL, OR ANY
CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES
UNDER ANY THEORY, INCLUDING CONTRACT, NEGLIGENCE, OR STRICT LIABILITY, EVEN IF
THAT PARTY HAS BEEN PLACED ON NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

ARTICLE 15

MISCELLANEOUS

15.1     Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given on the
date delivered, if delivered personally, or on the next Business Day after being
sent by reputable overnight courier (with delivery tracking provided, signature
required and delivery prepaid), in each case, to the Parties at the following
addresses, or on the date sent and confirmed by electronic transmission to the
telecopier number specified below (or at such other address or telecopier number
for a Party as shall be specified by notice given in accordance with this
Section 15.1).

(a)        If to Incyte:

 

Incyte Corporation

1801 Augustine Cut Off

Wilmington, DE 19803

Attention:  CEO

Fax: [**]

 

with a copy to:

 

Incyte Corporation

1801 Augustine Cut Off

Wilmington, DE 19803

Attention:  EVP & General Counsel

Fax: [**]





118

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(b)       If to MacroGenics:

 

MacroGenics, Inc.

9704 Medical Center Drive

Rockville, MD 20850

Attention: CEO

Fax: [**]

 

with a copy to:

 

MacroGenics, Inc.

9704 Medical Center Drive

Rockville, MD 20850

Attention:  General Counsel

Fax: [**]

 

15.2     Governing Law. This Agreement and all disputes arising out of or
related to this Agreement or any breach hereof shall be governed by and
construed under the laws of the State of New York, without giving effect to any
choice of law principles that would require the application of the laws of a
different state.

15.3     Change of Control.

(a)        Notice.  Each Party (or its successor) shall provide notice to the
other Party of any Change of Control of the notifying Party within [**] after
the date upon which the Change of Control closes or otherwise becomes effective.
For purposes of this Section 15.3(a), a public announcement of the closing or
effectiveness of a Change of Control shall be deemed notice to the other Party
of such Change of Control.

(b)       MacroGenics.  In the event of a Change of Control of MacroGenics,
MacroGenics and the applicable Acquirer shall have the right to conduct Clinical
Studies that evaluate the Combination of the Licensed Compound with any Acquirer
Pipeline Asset or MacroGenics Pipeline Asset (such study, an “Acquirer
Combination Study”) only as set forth in the remainder of this Section 15.3(b).
For clarity, in addition to the requirements and limitations of this Section
15.3(b),  (x) any Acquirer Combination Study shall be subject to the
requirements and limitations set forth herein with respect to MacroGenics
Combination Studies (e.g., the limitations set forth in Section 4.3, and Article
5),  (y)  MacroGenics shall be responsible for any failure of the Acquirer to
comply with the obligations set forth in this Section 15.3(b); and (z)  except
where this Agreement specifies terms and conditions that are specifically
applicable to an Acquirer (e.g., Sections 5.5(c), 15.3(b), and 15.3(d)), all
obligations of MacroGenics under this agreement shall apply to the Acquirer as
if the Acquirer were MacroGenics hereunder.

(i)         MacroGenics (or the Acquirer, as applicable) shall notify Incyte of
each Acquirer Combination Study to be Initiated following the date of the





119

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

Change of Control and until the earlier of [**] after the Effective Date, or (y)
[**],  shall provide Incyte with a copy of the protocol synopsis for the conduct
of such proposed Acquirer Combination Study and, solely to the extent the
components outlined in the protocol synopsis reviewed by Incyte are materially
different from the corresponding components in the full protocol, such updated
protocol synopsis,  in each case, subject to reasonable redaction with respect
to any MacroGenics Pipeline Asset Information (or commercially sensitive
confidential information related to the Acquirer Pipeline Asset, as applicable).
Incyte shall have the right to object to the conduct of such Acquirer
Combination Study if Incyte reasonably believes in its sole determination that:

(A)       the proposed Acquirer Combination Study poses a [**], following the
procedures set forth in Section 4.3(b)(i)(3), but substituting “Acquirer
Combination Study(ies)” for “MacroGenics Combination Study(ies)” and with Incyte
(and not MacroGenics) holding the final decision-making authority with respect
thereto pursuant to Section 4.3(b)(i)(3);  provided that such veto right under
this paragraph (A) shall expire [**] after the Effective Date; or

(B)       the design or conduct of any such Acquirer Combination Study (x) that
does not satisfy the applicable dosage and schedule requirements of Section
4.3(b)(ii) (substituting for such purpose, “Acquirer Combination Study(ies)” for
MacroGenics Combination Study(ies) in Section 4.3(b)(ii)), provided that Incyte
(and not MacroGenics) shall have final decision-making authority with respect
thereto pursuant to Section 4.3(b)(ii); or (y) for which the Acquirer Pipeline
Asset, when combined with or compared to the Licensed Compound, is reasonably
expected by Incyte, in its sole determination, to have a material negative
impact on Incyte’s business (with Incyte’s objection rights under the foregoing
clauses (B)(x) and (B)(y) expiring upon achievement of the first Licensed
Compound Approval by either the FDA or EMA).

(ii)       If Incyte so objects under subsection (i), MacroGenics (or the
Acquirer, as applicable) shall not Initiate such Acquirer Combination Study
without the prior written consent of Incyte, it being understood that such
objection right shall apply with respect to the Initiation of each Acquirer
Combination Study for each applicable Pipeline Asset until the expiration of
such right as set forth in Sections 15.3(b)(i)(A) and 15.3(b)(i)(B), as
applicable.

(iii)      If the Acquirer or its Affiliates owns or Controls, and has not
discontinued the Development and Commercialization of, or divested, upon the
consummation of the Change of Control, a clinical-stage or approved anti-PD-1 or
anti-PD-L1 Monoclonal Antibody in the Field (such product, an “Incyte Competing
Product”), then:





120

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(A)       Acquirer shall and shall cause its Affiliates, within [**]after such
consummation, to: (x) adopt reasonable written procedures to prevent Acquirer’s
employees or contractors ([**], and [**], it being understood that such
employees are otherwise subject to the applicable confidentiality obligations
under this Agreement) involved in the Development or Commercialization of such
Incyte Competing Product from [**] or [**] to the Licensed Compound or any
Licensed Product, for Development or Commercialization of the Incyte Competing
Product; and (y) if the Incyte Competing Product is undergoing a pivotal
Clinical Study or has received Regulatory Approval, then require such employees
and contractors of Acquirer to [**] and [**] between MacroGenics and Incyte
under this Agreement (including Joint Committee meetings) and [**] to the
Licensed Compound or any Licensed Product; and

(B)       on or before the date that is [**] after the date upon which a Change
of Control of MacroGenics closes or otherwise becomes effective, the Parties
shall dissolve the JSC and CCC and thereafter Incyte shall perform all
activities assigned by this Agreement to the JSC; provided that, the JDC shall
remain in place for the coordination of any MacroGenics Combination Studies, the
JMC shall remain in place for the coordination of Manufacturing activities, and
the JIPC shall remain in place for the coordination of the prosecution and
maintenance of the Licensed Patents.

(c)        Incyte.  Notwithstanding anything to the contrary herein, in the
event of a Change of Control of Incyte, if the Acquirer or its Affiliates owns
or Controls, and has not discontinued the Development and Commercialization of,
or divested, upon the consummation of the Change of Control, a clinical-stage or
approved anti-PD-1 or anti-PD-L1 Monoclonal Antibody in the Field (such product,
a “MacroGenics Competing Product”), the following terms and conditions shall
apply:

(i)         Acquirer shall and shall cause its Affiliates, within [**] after
such consummation to adopt the protections, and Acquirer shall have the rights
and obligations, set forth in Sections 15.3(b)(iii)(A) and (B)  mutatis
mutandis; and

(ii)       Incyte’s right to object to the conduct of an Acquirer Combination
Study pursuant to Section 15.3(b)(i)(B)(y) shall immediately terminate.

(d)       Acquirer IP.  Notwithstanding any provisions of this Agreement to the
contrary, in the event of a Change of Control of either Party, such Change of
Control shall not provide the other Party with any rights or access to the
intellectual property or technology of the acquired Party’s Acquirer or
successor which was a Third Party prior to such event.





121

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

15.4     Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment or transfer without the
other Party’s consent to (a) an Affiliate or (b) subject to Section 15.3 above,
an Acquirer. Any successor or assignee of rights and/or obligations permitted
hereunder shall, in writing to the other Party, expressly assume performance of
such rights and/or obligations. Any permitted assignment shall be binding on the
successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 15.4 shall be null, void
and of no legal effect.

15.5     Designation of Affiliates. Each Party may discharge any obligation and
exercise any right hereunder through delegation of its obligations or rights to
any of its Affiliates. Each Party hereby guarantees the performance by its
Affiliates of such Party’s obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.

15.6     Relationship of the Parties. It is expressly agreed that MacroGenics,
on the one hand, and Incyte, on the other hand, are independent contractors and
that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither MacroGenics nor Incyte shall have
the authority to make any statements, representations or commitments of any
kind, or to take any action which shall be binding on the other, without the
prior written consent of the other Party to do so. All individuals employed by a
Party shall be employees of that Party and not of the other Party and all costs
and obligations incurred by reason of such employment shall be for the account
and expense of such Party.

15.7     Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of such Force Majeure circumstances to the other Party. Such excuse shall be
continued so long as the condition constituting Force Majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition.
Notwithstanding the foregoing, a Party shall not be excused from making payments
owed hereunder because of a Force Majeure affecting such Party. If a Force
Majeure persists for more than [**], then the Parties shall discuss in good
faith the modification of the Parties’ obligations under this Agreement in order
to mitigate the delays caused by such Force Majeure. In the event a Party is
prevented from performing its obligations under this Agreement due to Force
Majeure for more than [**] according to this Section 15.7, the other Party shall
have the right to terminate this Agreement upon [**] notice after the expiration
of such period. A termination under this Section 15.7 by either Party shall be
treated as a termination under Section 12.3 above and the corresponding
provisions for termination under Section 12.3 shall apply except to the extent
the affected Party is prevented from performing due to the Force Majeure.

15.8     Entire Agreement; Amendments. This Agreement, including the Exhibits
and Schedules hereto, and together with the Ancillary Agreements, sets forth the
complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties with respect to the subject matter hereof and supersedes, as of





122

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

the Execution Date, all prior and contemporaneous agreements and understandings
between the Parties with respect to the subject matter hereof, including the
Prior CDA. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party. In the event of any inconsistency between the body of this
Agreement and either any Exhibits to this Agreement or any subsequent agreements
ancillary to this Agreement, unless otherwise express stated to the contrary in
such Exhibit or ancillary agreement, the terms contained in this Agreement shall
control.

15.9     Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is timely taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make good faith efforts to replace any such
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.

15.10   English Language. This Agreement shall be written in and executed in,
and all other communications under or in connection with this Agreement shall be
in, the English language. Any translation into any other language shall not be
an official version hereof or thereof, and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall control.

15.11   Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by such other Party
whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
Applicable Law or otherwise available except as expressly set forth herein.

15.12   Further Assurance. Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further assignments, agreements,
documents, and instruments and do and cause to be done such further acts and
things, including the filing of such assignments, agreements, documents, and
instruments, as may be necessary including as the other Party may reasonably
request in connection with this Agreement to carry out more effectively the
provisions and purposes hereof.

15.13   Headings. The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.





123

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

15.14   Standstill.

(a)        Incyte agrees that neither it nor any of its Affiliates (but
excluding any Acquirer of Incyte or any Affiliates of such Acquirer following a
Change of Control of Incyte), officers or directors acting at Incyte’s
direction, alone or as part of any 13D Group, shall, directly or indirectly, for
a period of twenty-four (24) months from the Execution Date (the “Standstill
Period”), without the prior written approval of MacroGenics’ Board of Directors
(or any committee thereof):

(i)    acquire, offer or propose to acquire or agree to acquire or cause to be
acquired ownership (including, but not limited to, beneficial ownership as
defined in Rule 13d-3 under the Securities and Exchange Act of 1934) more than
three percent (3%)  of the voting securities of MacroGenics, or any rights or
options to acquire any such ownership (including from a Third Party);

(ii)   make or participate, directly or indirectly, in any “solicitation” of
“proxies” (as such terms are used in the proxy rules (Regulation 14A) of the
Securities and Exchange Commission) to vote, or seek to advise or influence any
person with respect to the voting of, any voting securities of MacroGenics;

(iii)  form or join a “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934) (“13D Group”) with respect to any voting
securities of MacroGenics;

(iv)  otherwise act, whether alone or in concert with others, to seek to propose
to MacroGenics any merger, business combination, restructuring, recapitalization
or similar transaction with respect to or with MacroGenics or otherwise act,
whether alone or in concert with others, to seek to “control” (as such term is
defined in Section 1.2), change the management or Board of Directors of
MacroGenics, or nominate any person as a director of MacroGenics who is not
nominated by a then incumbent director; or

(v)   publicly announce its intentions to enter into any discussion,
negotiations, arrangements or understandings with any Third Party with respect
to, any of the foregoing.

(b)       If at any time during the Standstill Period, Incyte or, to its actual
knowledge, any of its officers or directors are approached by any Third Party
concerning Incyte’s participation in a transaction of the type referred to in
Sections 15.14(a)(i)-(v), Incyte shall, or shall use reasonable efforts to cause
such officer or director (as applicable) to, promptly inform such Third Party
that Incyte is bound by the provisions of this Section 15.14.

(c)        The restrictions set forth in Section 15.14(a) shall terminate
immediately if: (i) a Person or 13D Group (not including Incyte or its
Affiliates) (A) commences or publicly announces its intent to commence a tender
or exchange offer for voting securities of MacroGenics representing more than
twenty percent (20%) of the then-outstanding voting power of the voting
securities of MacroGenics or (B)





124

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

publicly announces a bona fide proposal to enter into a transaction described
in, or of a similar nature to those described in, clause (ii)(A) or (ii)(B)
below and, prior to the termination, withdrawal or abandonment of such proposal
by such Person or 13D Group (as evidenced by a subsequent public announcement or
by communication to MacroGenics that is then either publicly announced or
provided to Incyte), either (x) MacroGenics publicly announces its willingness
to consider such proposal or alternative proposals for a transaction described
in, or of a similar nature as those described in, clause (ii)(A) or (ii)(B)
below, (y) the Board of Directors of MacroGenics determines to engage in
negotiations with such Person or 13D Group or any other party other than Incyte
or its Affiliates with respect to a transaction described in clause (ii)(A) or
(ii)(B) below, or (z) such offer or proposal is not publicly rejected or
recommended against by MacroGenics within ten (10) Business Days after such
offer or proposal becomes public, or (ii) MacroGenics or its Affiliates
initiates a process to consider or enter into a transaction described in clause
(A) or (B) below, or enters into a letter of intent or definitive agreement with
any Third Party regarding (A) any merger, consolidation, sale, reorganization,
recapitalization or other business combination pursuant to which the outstanding
shares of MacroGenics would be converted into cash or securities of a Person or
a 13D Group not including Incyte or its Affiliates and the stockholders or
equity holders of MacroGenics immediately prior to such transaction would own,
immediately after consummation of such a transaction, less than a controlling
portion of the outstanding voting securities of MacroGenics or the entity
surviving such transaction; or (B) any transaction or series of transactions
that would result, directly or indirectly, in the sale or transfer to a Third
Party of (1) all or substantially all of MacroGenics’ assets; or (2) a majority
of MacroGenics’ assets which relate to this Agreement.

(d)       Nothing in this Section 15.14 shall prohibit: (i) Incyte or its
Affiliates or its or their Representatives from acquiring or offering to acquire
any securities of MacroGenics in connection with any mutual fund, pension plan
or employee benefit plan managed on behalf of employees or former employees of
Incyte or its Affiliates; or (ii) an officer of Incyte from engaging in
discussions with an officer of MacroGenics on a confidential, non-public basis
regarding any of the transactions contemplated under this Section 15.14 that
would not reasonably be expected to require Incyte or MacroGenics to make any
public disclosure with respect thereto.

15.15   Construction. Whenever this Agreement refers to a number of days without
using a term otherwise defined herein, such number refers to calendar days.
Except where the context otherwise requires, (a) wherever used, the singular
shall include the plural, the plural shall include the singular; (b) the use of
any gender shall be applicable to all genders; (c) the terms “including,”
“include,” “includes” or “for example” shall not limit the generality of any
description preceding such term and, as used herein, shall have the same meaning
as “including, but not limited to,” or “including, without limitation”; (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, refer to
this Agreement in its entirety and not to any particular provision hereof; (e)
the word “or” has the inclusive meaning that is typically associated with the
phrase “and/or”;





125

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

(f) the word “will” means “shall”; (g) if a period of time is specified and
dates from a given day or Business Day, or the day or Business Day of an act or
event, it is to be calculated exclusive of that day or Business Day; (h)
“Dollar”, “USD” or “$” means U.S. Dollars; (i) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement; (j) a capitalized term not defined herein but reflecting a
different part of speech than a capitalized term which is defined herein shall
be interpreted in a correlative manner; (k) “written” includes communications
sent and received by facsimile or electronic mail; (l) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and (m) references herein to pharmaceutical products, therapies, ingredients,
and the like, shall include biologics and biopharmaceutical products, therapies,
ingredients, and the like, as applicable. The language of this Agreement shall
be deemed to be the language mutually chosen by the Parties and no rule of
strict construction shall be applied for or against either Party. Whenever a
provision of this Agreement requires an approval or consent by a Party to this
Agreement within a specified time period and notification of such approval or
consent is not delivered within such time period, then, unless otherwise
specified, the Party whose approval or consent is required shall be conclusively
deemed to have withheld its approval or consent. Each Party represents that it
has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof.

15.16   Third Party Beneficiaries. Except with respect to indemnification
obligations pursuant to Article 14, for which MacroGenics Indemnitees and Incyte
Indemnitees are third party beneficiaries, no other Persons, other than
MacroGenics and Incyte (including their respective successors and permitted
assigns), shall be entitled to enforce the performance of this Agreement. For
the avoidance of doubt, Collaborators shall not constitute third party
beneficiaries under this Agreement for any purpose whatsoever.

15.17   Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an originafl, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by .pdf or other electronically transmitted signatures and such
signatures shall be deemed to bind each Party as if they were the original
signatures.

SIGNATURE PAGE FOLLOWS

 

 



126

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Execution
Date.

INCYTE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

MACROGENICS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 



SIGNATURE PAGE TO GLOBAL COLLABORATION AND LICENSE AGREEMENT

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

Licensed Patents

Patents and applications claiming the benefit of U.S. Provisional Application
Nos: [**], which cover the composition of matter, or the method of making or
using, the sale or the importation of the Licensed Compound.

 

 



Exhibit A – 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B-1

Incyte Global Development Plan

[**]

[**]

CONFIDENTIAL

 

 



Exhibit B-1 – 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B-2

MacroGenics Global Development Plan

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

   [**]

   [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]





Exhibit B-2 – 1

--------------------------------------------------------------------------------

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

   [**]

   [**]

[**]

[**]

[**]

[**]

[**]

[**]

 





Exhibit B-2 – 2

--------------------------------------------------------------------------------

 

 

 

[**]

[**]

 

 



Exhibit B-2 – 3

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

Existing Third Party Licenses

[**]

 

 



Exhibit C – 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

Form of Press Release

 

Picture 2 [incy20171231ex10239cab7001.jpg]

Picture 1 [incy20171231ex10239cab7002.jpg]

 

For Immediate Release

Incyte and MacroGenics Announce Global Collaboration and Licensing Agreement for
Anti-PD-1 Monoclonal Antibody MGA012

–   Incyte gains exclusive, worldwide development and commercialization rights
to MGA012 in all indications

–   MacroGenics to receive an upfront cash payment of $150 million plus
potential milestone payments and royalties, and retains right to develop its
pipeline assets in combination with MGA012

WILMINGTON, DE AND ROCKVILLE, MD – October XX, 2017 – Incyte Corporation
(NASDAQ:INCY) and MacroGenics, Inc. (NASDAQ:MGNX) announced today that the
companies have entered into an exclusive global collaboration and license
agreement for MacroGenics’ MGA012, an investigational monoclonal antibody that
inhibits programmed cell death protein 1 (PD-1). Incyte has obtained exclusive
worldwide rights for the development and commercialization of MGA012 in all
indications, while MacroGenics retains the right to develop its pipeline assets
in combination with MGA012.

“Anti-PD-1 therapy is becoming a mainstay of cancer treatment across multiple
tumor types, and we believe the addition of MGA012 to our clinical pipeline is
important to fulfilling our long-term development strategy in immuno-oncology.
This collaboration with MacroGenics will allow us to rapidly explore the
potential clinical benefit of developing MGA012 as a monotherapy and also
combining anti-PD-1 therapy with several of our existing portfolio assets,” said
Steven Stein, M.D., Chief Medical Officer of Incyte.

"We believe Incyte is the ideal partner for MGA012, given its immuno-oncology
portfolio and dedication to researching and developing innovative and
transformative cancer therapies and we hope that the combined resources of both
companies will be able to significantly expand and accelerate the current
development efforts for this promising molecule,” said Scott Koenig, M.D.,
Ph.D., President and Chief Executive Officer of MacroGenics.





Exhibit D – 1

--------------------------------------------------------------------------------

 

 

 

“Furthermore, we look forward to exploring the combination of MGA012 with
multiple molecules in our own portfolio, including DART molecules for redirected
T-cell killing, antibodies with enhanced effector function and ADCs, potentially
to provide improved patient benefit.”

Enrollment in the dose escalation portion of the Phase 1 study of MGA012 has
been completed and the molecule is currently being evaluated as monotherapy
across four solid tumor types in the dose expansion portion of the study. Data
from the dose escalation portion of the Phase 1 study have been accepted for
poster presentation at the upcoming Society for Immunotherapy of Cancer (SITC)
32nd Annual Meeting in November 2017.

Terms of the Collaboration

Upon closing, Incyte will pay MacroGenics an upfront payment of $150 million.
Incyte will receive worldwide rights to develop and commercialize MGA012 in all
indications.

Per the terms of the collaboration, MacroGenics will also be eligible to receive
up to $420 million in potential development and regulatory milestones, and up to
$330 million in potential commercial milestones. If MGA012 is approved and
commercialized, MacroGenics would be eligible to receive royalties, tiered from
15 percent to 24 percent, on future sales of MGA012 by Incyte.

Under the terms of the collaboration, Incyte will lead global development of
MGA012. MacroGenics retains the right to develop its pipeline assets in
combination with MGA012, with Incyte commercializing MGA012 and MacroGenics
commercializing its asset(s), if any such potential combinations are approved.

In addition, MacroGenics retains the right to manufacture a portion of both
companies’ global clinical and commercial supply needs of MGA012. MacroGenics
intends to utilize its commercial-scale GMP facility, which is expected to be
fully operational in 2018.

The transaction is expected to close in the fourth quarter of 2017, subject to
the early termination or expiration of any applicable waiting periods under the
Hart-Scott Rodino Act and customary closing conditions.

About Incyte Corporation

Incyte Corporation is a Wilmington, Delaware-based biopharmaceutical company
focused on the discovery, development and commercialization of proprietary
therapeutics. For additional information on Incyte, please visit the Company’s
website at www.incyte.com.

Follow @Incyte on Twitter at https://twitter.com/Incyte.





Exhibit D – 2

--------------------------------------------------------------------------------

 

 

 

About MacroGenics, Inc.

MacroGenics is a clinical-stage biopharmaceutical company focused on discovering
and developing innovative monoclonal antibody-based therapeutics for the
treatment of cancer, as well as autoimmune disorders and infectious diseases.
MacroGenics generates its pipeline of product candidates primarily from its
proprietary suite of next-generation antibody-based technology platforms. The
combination of MacroGenics' technology platforms and protein engineering
expertise has allowed MacroGenics to generate promising product candidates and
enter into several strategic collaborations with global pharmaceutical and
biotechnology companies. For more information, please see MacroGenics’ website
at www.macrogenics.com. MacroGenics and the MacroGenics logo are trademarks or
registered trademarks of MacroGenics, Inc.

Incyte Forward-Looking Statements

Except for the historical information set forth herein, the matters set forth in
this press release contain predictions, estimates and other forward-looking
statements, including without limitation statements regarding: whether the
planned transaction will close within the expected timeframe or ever; whether
MGA012 will successfully advance through clinical studies or will ever be
approved for use in humans anywhere or will be commercialized anywhere
successfully or at all; whether MGA012 will be effective in the treatment of
cancer or other indications; and whether and when any of the milestone payments
or royalties under this collaboration will ever be paid by Incyte. These
forward-looking statements are subject to risks and uncertainties that may cause
actual results to differ materially, including unanticipated developments in and
risks related to: obtaining approval for this planned collaboration; research
and development efforts related to the collaboration programs; the possibility
that results of clinical trials may be unsuccessful or insufficient to meet
applicable regulatory standards or warrant continued development; other market
or economic factors; unanticipated delays; each company’s ability to compete
against parties with greater financial or other resources; greater than expected
expenses; and such other risks detailed from time to time in each company’s
reports filed with the Securities and Exchange Commission, including the Form
10-Q for the quarter ended June 30, 2017 filed by each company. Each party
disclaims any intent or obligation to update these forward-looking statements.

MacroGenics’ Cautionary Note on Forward-Looking Statements

Any statements in this press release about future expectations, plans and
prospects for MacroGenics, including statements about MacroGenics’ strategy,
future operations, clinical development of MacroGenics’ therapeutic candidates,
milestone or opt-in payments from MacroGenics’ collaborators, MacroGenics’
anticipated milestones and future expectations and plans and prospects for
MacroGenics and other statements containing the words "subject to", "believe",
"anticipate", "plan", "expect", "intend", "estimate", "project", "may",





Exhibit D – 3

--------------------------------------------------------------------------------

 

 

 

"will", "should", "would", "could", "can", the negatives thereof, variations
thereon and similar expressions, or by discussions of strategy constitute
forward-looking statements within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Actual
results may differ materially from those indicated by such forward-looking
statements as a result of various important factors, including: the
uncertainties inherent in the initiation and enrollment of future clinical
trials, expectations of expanding ongoing clinical trials, availability and
timing of data from ongoing clinical trials, expectations for regulatory
approvals, other matters that could affect the availability or commercial
potential of MacroGenics’ product candidates and other risks described in
MacroGenics’ filings with the Securities and Exchange Commission. In addition,
the forward-looking statements included in this press release represent
MacroGenics’ views only as of the date hereof. MacroGenics anticipates that
subsequent events and developments will cause MacroGenics’ views to change.
However, while MacroGenics may elect to update these forward-looking statements
at some point in the future, MacroGenics specifically disclaims any obligation
to do so, except as may be required by law. These forward-looking statements
should not be relied upon as representing MacroGenics’ views as of any date
subsequent to the date hereof.

# # #

Incyte Contacts:

Investors

Michael Booth, DPhil

+1 302 498 5914

mbooth@incyte.com

Media

Catalina Loveman

+1 302 498 6171

cloveman@incyte.com

MacroGenics Contacts:

Investors

Jim Karrels

1-301-251-5172

info@macrogenics.com

Media

Karen Sharma

1-781-235-3060

ksharma@macbiocom.com

 

 

 



Exhibit D – 4

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

Ongoing Clinical Study Activities

[**]

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

 

 



Exhibit E – 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

Shared Prosecution Expense Countries

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 





Exhibit F – 1

--------------------------------------------------------------------------------

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 



Exhibit F – 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G

[**]

Patents and patent applications claiming the benefit of [**].

Patents and patent applications claiming the benefit of [**].

 

 



Exhibit G – 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H

[**]

Patents and patent applications claiming the benefit of [**].

Patents and patent applications claiming the benefit of [**].

Patents and patent applications claiming the benefit of [**].

Patents and patent applications claiming the benefit of [**].

Patents and patent applications claiming the benefit of [**].

Patents and patent applications claiming the benefit of [**].

Patents and patent applications claiming the benefit of [**].

Exhibit H – 1

--------------------------------------------------------------------------------